Exhibit 10.1

Execution Version

 

 

 

Published CUSIP Numbers:

Deal:   218869AA3

Domestic Commitment:   218869AB1

Canadian Commitment: 218869AC95

THIRD AMENDED AND RESTATED

CREDIT AGREEMENT

Dated as of September 30, 2009

among

CORINTHIAN COLLEGES, INC.,

a Delaware corporation,

as the Domestic Borrower,

EVEREST COLLEGES CANADA, INC.,

an Ontario corporation,

as the Canadian Borrower,

BANK OF AMERICA, N.A.,

as Domestic Administrative Agent, Domestic Swing Line Lender

and Domestic L/C Issuer,

BANK OF AMERICA, N.A., acting through its Canada Branch,

as Canadian Administrative Agent, Canadian Swing Line Lender

and Canadian L/C Issuer,

U.S. BANK NATIONAL ASSOCIATION,

as Syndication Agent,

and

UNION BANK, N.A.,

as Documentation Agent,

and

The Other Lenders Party Hereto

BANC OF AMERICA SECURITIES LLC

and

U.S. BANK NATIONAL ASSOCIATION,

as

Joint Lead Arrangers and Joint Book Managers

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

ARTICLE I

   DEFINITIONS AND ACCOUNTING TERMS   

1.01

   Defined Terms    1

1.02

   Other Interpretive Provisions    27

1.03

   Accounting Terms    28

1.04

   Rounding    28

1.05

   References to Agreements and Laws    28

1.06

   Times of Day    29

1.07

   Letter of Credit Amounts    29

ARTICLE II

   THE COMMITMENTS AND CREDIT EXTENSIONS   

2.01

   Committed Loans    29

2.02

   Borrowings, Conversions and Continuations of Committed Loans    30

2.03

   Acceptances    32

2.04

   Letters of Credit    37

2.05

   Swing Line Loans    45

2.06

   Prepayments    52

2.07

   Reduction or Termination of Commitments    53

2.08

   Repayment of Loans    53

2.09

   Interest    54

2.10

   Fees    54

2.11

   Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate
   55

2.12

   Evidence of Debt    56

2.13

   Payments Generally    56

2.14

   Sharing of Payments    58

2.15

   Increase in Aggregate Domestic Commitments and Aggregate Canadian Commitments
   61

2.16

   Cash Collateral for an L/C Issuer or a Swing Line Lender    62

2.17

   Defaulting Lenders    62

ARTICLE III

   TAXES, YIELD PROTECTION AND ILLEGALITY   

3.01

   Taxes    63

3.02

   Illegality    64

3.03

   Inability to Determine Rates    65

3.04

   Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurodollar
Rate Loans    65

3.05

   Funding Losses    66

3.06

   Matters Applicable to all Requests for Compensation    67

3.07

   Survival    67

ARTICLE IV

   CONDITIONS PRECEDENT TO CREDIT EXTENSIONS   

4.01

   Conditions of Initial Credit Extension    67

4.02

   Conditions to all Credit Extensions    69

4.03

   Conditions to Acceptances    70

ARTICLE V

   REPRESENTATIONS AND WARRANTIES   

5.01

   Existence, Qualification and Power; Compliance with Laws    70

5.02

   Authorization; No Contravention    70

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

5.03

   Governmental Authorization; Other Consents    71

5.04

   Binding Effect    71

5.05

   Financial Statements; No Material Adverse Effect    71

5.06

   Litigation    71

5.07

   No Default    72

5.08

   Ownership of Property; Liens    72

5.09

   Environmental Compliance    72

5.10

   Insurance    72

5.11

   Taxes    72

5.12

   ERISA and Canadian Pension Plan Compliance    72

5.13

   Subsidiaries    74

5.14

   Margin Regulations; Investment Company Act    74

5.15

   Disclosure    74

5.16

   Intellectual Property; Licenses, Etc    75

ARTICLE VI

   AFFIRMATIVE COVENANTS   

6.01

   Financial Statements    75

6.02

   Certificates; Other Information    76

6.03

   Notices    78

6.04

   Payment of Obligations    79

6.05

   Preservation of Existence, Etc    79

6.06

   Maintenance of Properties    79

6.07

   Maintenance of Insurance    79

6.08

   Compliance with Laws    79

6.09

   Books and Records    80

6.10

   Inspection Rights    80

6.11

   Use of Proceeds    80

6.12

   Additional Guarantors    80

6.13

   Acquisitions    80

6.14

   Canadian Borrower Stock Certificates    81

ARTICLE VII

   NEGATIVE COVENANTS   

7.01

   Liens    81

7.02

   Investments    82

7.03

   Indebtedness    83

7.04

   Fundamental Changes    84

7.05

   Dispositions    85

7.06

   Restricted Payments    85

7.07

   Change in Nature of Business    86

7.08

   Transactions with Affiliates    86

7.09

   Burdensome Agreements    86

7.10

   Use of Proceeds    87

7.11

   Financial Covenants    87

7.12

   Restrictive Agreements, etc    88

7.13

   Limitations on Certain Investments and Acquisitions    88

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

ARTICLE VIII

   EVENTS OF DEFAULT AND REMEDIES   

8.01

   Events of Default    88

8.02

   Remedies Upon Event of Default    90

ARTICLE IX

   ADMINISTRATIVE AGENTS   

9.01

   Appointment and Authority    91

9.02

   Rights as a Lender    91

9.03

   Exculpatory Provisions    92

9.04

   Reliance by Administrative Agents    92

9.05

   Delegation of Duties    93

9.06

   Resignation of an Administrative Agent    93

9.07

   Non-Reliance on Administrative Agents and Other Lenders    94

9.08

   No Other Duties, Etc    94

9.09

   Administrative Agents May File Proofs of Claim    94

9.10

   Collateral and Guaranty Matters    95

ARTICLE X

   MISCELLANEOUS   

10.01

   Amendments, Etc    96

10.02

   Notices; Effectiveness; Electronic Communication    97

10.03

   No Waiver; Cumulative Remedies    99

10.04

   Expenses; Indemnity; Damage Waiver    99

10.05

   Payments Set Aside    101

10.06

   Successors and Assigns    101

10.07

   Confidentiality    106

10.08

   Set-off    106

10.09

   Interest Rate Limitation    107

10.10

   Counterparts    107

10.11

   Integration    107

10.12

   Survival of Representations and Warranties    107

10.13

   Severability    108

10.14

   Tax Forms    108

10.15

   Replacement of Lenders    110

10.16

   Governing Law    110

10.17

   Waiver of Right to Trial by Jury; California Judicial Reference    111

10.18

   USA PATRIOT Act Notice    111

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

SCHEDULES

  

2.01

   Commitments and Pro Rata Shares   

2.04

   Existing Letters of Credit   

5.09

   Environmental Matters   

5.13

   Subsidiaries and Other Equity Investments   

7.01

   Existing Liens   

7.03

   Existing Indebtedness   

10.02

   Eurodollar and Domestic Lending Offices, Addresses for Notices   

EXHIBITS

  

Form of

     

A

   Committed Loan Notice   

B

   Swing Line Loan Notice   

C

   Note   

D

   Second Amended and Restated Pledge Agreement (Canadian Borrower Obligations)
  

E

   Compliance Certificate   

F

   Assignment and Assumption   

H

   Drawing Notice   

I

   Form of Legal Opinion   

J

   Form of Assumption   



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

This THIRD AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is entered into
as of September 30 , 2009, among Corinthian Colleges, Inc., a Delaware
corporation (the “Domestic Borrower”), Everest Colleges Canada, Inc., an Ontario
corporation and wholly-owned subsidiary of the Domestic Borrower (the “Canadian
Borrower” and together with the Domestic Borrower, collectively, the “Borrowers”
and individually, a “Borrower”), each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”), U.S. Bank National
Association, as Syndication Agent, and Union Bank, N.A., as Documentation Agent,
Bank of America, N.A., as Domestic Administrative Agent, Domestic Swing Line
Lender and Domestic L/C Issuer, and Bank of America, N.A., acting through its
Canada Branch, as Canadian Administrative Agent, Canadian Swing Line Lender and
Canadian L/C Issuer.

The Borrowers, certain of the Lenders, Documentation Agent, Syndication Agent
and Administrative Agents are parties to that certain Second Amended and
Restated Credit Agreement dated as of June 8, 2005, as amended prior to the date
hereof (as so amended, the “Existing Credit Agreement”).

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree that the Existing Credit Agreement is hereby
amended and restated in its entirety as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“Acceptance” has the meaning assigned to that term in Section 2.03(a).

“Acceptance Facility” means the bankers’ acceptance facility established under
Section 2.03.

“Acceptance Usage” means, as at any date, the sum (without duplication) of the
aggregate Face Amount of all Acceptances accepted by Canadian Lenders pursuant
to Section 2.03 which have not been repaid by the Canadian Borrower, whether or
not due and whether or not held by any Lender. For purposes of this definition,
all Acceptances shall be valued in Dollar Equivalents as of any date of
determination.

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any line or segment of
business or division of a Person, (b) the acquisition of in excess of 50% of the
capital stock, partnership interests, membership interests or equity (or
securities convertible into or exchangeable for such capital stock, partnership
interests, membership interests or equity) of any Person, or otherwise causing
any Person to become a Subsidiary, or (c) a merger, amalgamation or
consolidation or any other combination with another Person (other than a Person
that is a Subsidiary) provided that (i) a Borrower or its Subsidiary is the
surviving entity or (ii) after giving effect to such merger, amalgamation or

 

1



--------------------------------------------------------------------------------

consolidation, such other Person has become a Subsidiary of a Borrower;
provided, further, that no acquisition described in clauses (a) or (b) above
shall constitute an Acquisition unless the total consideration (including cash,
assumed Indebtedness and equity) paid in respect thereof exceeds $2,500,000; and
provided further that in no event shall the formation or establishment of a
Subsidiary or the capitalization of or transfer to such Subsidiary of any
existing assets or business of a Borrower or any Subsidiary constitute an
Acquisition.

“Administrative Agents” means Domestic Administrative Agent and Canadian
Administrative Agent.

“Administrative Agent’s Office” means, with respect to any Administrative Agent,
such Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02, or such other address or account as such Administrative Agent
may from time to time notify the Borrowers and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto. Without limiting the generality
of the foregoing, a Person shall be deemed to be Controlled by another Person if
such other Person possesses, directly or indirectly, power to vote 10% or more
of the securities having ordinary voting power for the election of directors,
managing general partners or the equivalent.

“Aggregate Canadian Commitments” means the Commitments of all the Canadian
Lenders with respect to the Canadian Loans, the Canadian Letters of Credit and
the Acceptances, which shall not exceed $20,000,000 in the aggregate, subject to
Section 2.15.

“Aggregate Domestic Commitments” means the Commitments of all the Domestic
Lenders with respect to the Domestic Loans and the Domestic Letters of Credit,
which shall not exceed $260,000,000 in the aggregate, subject to Section 2.15.

“Aggregate Pro Rata Share” means at any time, with respect to each Lender, a
fraction (expressed as a percentage, carried out to the ninth decimal place),
the numerator of which is such Lender’s aggregate Commitments and the
denominator of which is the sum of the Aggregate Domestic Commitments and the
Aggregate Canadian Commitments, in each case immediately prior to any
termination of the Commitments.

“Agreement” means this Credit Agreement.

“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Consolidated Leverage Ratio as set forth in the most recent
Compliance Certificate received by the Administrative Agents pursuant to
Section 6.02(b):

 

2



--------------------------------------------------------------------------------

Applicable Rate

Pricing
Level

   Consolidated
Leverage Ratio    Commitment
Fee   Acceptances
Eurodollar Rate +   Base Rate +         Letters of Credit  

1

   ³2.00:1    0.50%   3.50%   2.50%

2

   ³1.00:1 but <2.00:1    0.50%   3.25%   2.25%

3

   <1.00:1    0.40%   2.75%   1.75%

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
of the month immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.02(b); provided, however, that if no Compliance
Certificate is delivered when due in accordance with such Section, then upon the
request of the Required Lenders Pricing Level 1 shall apply as of the first
Business Day after the date on which such Compliance Certificate was required to
have been delivered until the first Business Day after the delivery of a
Compliance Certificate demonstrating that a different Pricing Level is required.
The Applicable Rate in effect from the Closing Date through the date of delivery
of the Compliance Certificate for the fiscal year ended on June 30, 2009 shall
be based on Pricing Level 3.

“Approved Debt Issuance” means an issuance after the Closing Date by a Borrower
of Indebtedness not otherwise permitted under Section 7.03 on terms reasonably
acceptable to the Required Lenders.

“Arrangers” means BAS and U.S. Bank, in their capacity as joint lead arrangers
and joint book managers.

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit F.

“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external counsel and the reasonable
allocated cost of internal legal services and all reasonable expenses and
disbursements of internal counsel.

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Domestic Borrower and its Subsidiaries for the fiscal year ended June 30,
2009, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for such fiscal year of the Domestic
Borrower and its Subsidiaries, including the notes thereto.

“Auto-Renewal Letter of Credit” has the meaning specified in
Section 2.04(b)(iii).

“Availability Period” means the period from and including the Closing Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

 

3



--------------------------------------------------------------------------------

“Average Effective Discount Rate” means the lesser of (a) the applicable CDOR
Rate plus seven and one-half one hundredths of one percent (0.075%) per annum
and (b)(i) in respect of any Acceptances to be purchased by a Schedule I Lender
pursuant hereto, the arithmetic average of the discount rates (calculated on an
annual basis and rounded to the nearest one-hundredth of 1%, with
five-thousandths of 1% being rounded up) quoted by each Schedule I Reference
Bank at or about 10:00 a.m. (Toronto time) as the discount rate at which such
Schedule I Reference Bank would purchase, on the relevant Drawing Date, its own
bankers’ acceptances having an aggregate Face Amount equal to and with a term to
maturity the same as the Acceptances to be acquired by such Schedule I Reference
Bank on such Drawing Date or (ii) in respect of any Acceptances to be purchased
by any Canadian Lender other than a Schedule I Lender pursuant hereto, the
arithmetic average of the discount rates (calculated on an annual basis and
rounded to the nearest one-hundredth of 1%, with five-thousandths of 1% being
rounded up) quoted by each Other Reference Lender at or about 10:00 a.m.
(Toronto time) as the discount rate at which such Other Reference Lender would
purchase, on the relevant Drawing Date, its own bankers’ acceptances having an
aggregate Face Amount equal to and with a term to maturity the same as the
Acceptances to be acquired by such Other Reference Lender on such Drawing Date.
If any Schedule I Reference Bank or Other Reference Lender fails to provide its
quotation to the Canadian Administrative Agent, the Average Effective Discount
Rate shall be determined on the basis of the quotation by the other Schedule I
Reference Bank(s) or Other Reference Lender(s), as applicable.

“Bank of America” means Bank of America, N.A. and its successors.

“Bank of America Canada” means Bank of America, N.A., acting through its Canada
Branch, and its successors.

“BAS” means Banc of America Securities LLC.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) in the case of Domestic Loans, the Federal Funds Rate plus 1/2 of 1%, and
in the case of Canadian Loans, the average rate for 30 day Canadian Dollar
bankers’ acceptances that appears on the Reuters Screen CDOR Page at 10:00 a.m.
(Toronto time) on that day, plus 0.75% per annum, (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
(in the case of Domestic Loans) as its “prime rate” for loans in Dollars or Bank
of America Canada (in the case of Canadian Loans) as its “prime rate” for loans
in Canadian Dollars and (c) the Eurodollar Rate as displayed at 11:00 a.m.
(London time) on such day (or if such day is not a Business Day, on the
preceding Business Day) for a one month Interest Period plus 1.00%. The “prime
rate” is a rate set by Bank of America or Bank of America Canada (as applicable)
based upon various factors including its costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above, or below such announced rate.
Any change in such rate announced by Bank of America or Bank of America Canada
(as applicable) shall take effect at the opening of business on the day
specified in the public announcement of such change.

“Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

4



--------------------------------------------------------------------------------

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowers” has the meaning specified in the introductory paragraph hereto.

“Borrower Account” has the meaning specified in Section 2.13(h).

“Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office of the Domestic
Administrative Agent is located and, if such day relates to any Canadian Loan or
Canadian Letter of Credit, means any such day other than a day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, New York City or the province where the Administrative Agent’s Office
of the Canadian Administrative Agent is located, and, in either case, if such
day relates to any Eurodollar Rate Loan, means any such day on which dealings in
Dollar deposits are conducted by and between banks in the London interbank
eurodollar market.

“Canadian Administrative Agent” means Bank of America Canada in its capacity as
Canadian administrative agent under any of the Loan Documents, or any Canadian
Lender which is a successor Canadian administrative agent hereunder.

“Canadian Borrower” means Everest Colleges Canada, Inc.

“Canadian Dollar” and “Cdn. $” mean lawful money of Canada.

“Canadian L/C Issuer” means Bank of America Canada in its capacity as issuer of
Canadian Letters of Credit hereunder, or if Bank of America Canada shall have
resigned as Canadian Administrative Agent, any other Canadian Lender and any
successor issuer of Canadian Letters of Credit hereunder.

“Canadian Lender” means any Lender identified as a Canadian Lender on Schedule
2.01 as amended or modified from time to time in accordance with this Agreement.

“Canadian Letter of Credit” means any Letter of Credit issued by the Canadian
L/C Issuer for the account of the Canadian Borrower.

“Canadian Loan” means any Loan extended by a Canadian Lender to the Canadian
Borrower.

“Canadian Pension Plan” means a “pension plan,” “plan” or similar arrangement
which is subject to applicable pension benefits legislation in any jurisdiction
of Canada and is applicable to employees resident in Canada of a Borrower or a
Subsidiary.

“Canadian Subsidiary” means any Subsidiary that is organized under the laws of
Canada or any political subdivision of Canada.

 

5



--------------------------------------------------------------------------------

“Canadian Swing Line” means the revolving credit facility made available by the
Canadian Swing Line Lender pursuant to Section 2.05(a)(ii).

“Canadian Swing Line Borrowing” means a borrowing of a Canadian Swing Line Loan
pursuant to Section 2.05(b)(ii).

“Canadian Swing Line Lender” means Bank of America Canada in its capacity as
provider of Canadian Swing Line Loans, or any Canadian Lender which is a
successor swing line lender hereunder.

“Canadian Swing Line Loan” has the meaning specified in Section 2.05(a)(ii).

“Canadian Swing Line Loan Notice” means a notice of a Canadian Swing Line
Borrowing pursuant to Section 2.05(b)(ii), which, if in writing, shall be
substantially in the form of Exhibit B.

“Canadian Swing Line Sublimit” means an amount equal to Ten Million Dollars
($10,000,000). The Canadian Swing Line Sublimit is part of, and not in addition
to, the Aggregate Canadian Commitments.

“Canadian Welfare Plan” means any medical, health, hospitalization, insurance or
other similar employee benefit or welfare plan, agreement or arrangement
applicable to employees resident in Canada of a Borrower or a Subsidiary.

“Cash Collateralize” means to pledge and deposit with or deliver to the
applicable Administrative Agent, for the benefit of the applicable L/C Issuer
and the applicable Lenders, as collateral for the L/C Obligations and/or the
Obligations respecting the Acceptances, cash or deposit account balances
pursuant to documentation in form and substance satisfactory to such
Administrative Agent and L/C Issuer (which documents are hereby consented to by
such Lenders). Derivatives of such term have corresponding meanings. The
applicable Borrower hereby grants to such Administrative Agent, for the benefit
of such L/C Issuer and Lenders, a security interest in all such cash, deposit
accounts and all balances therein and all proceeds of the foregoing. Cash
collateral shall be maintained in blocked, non-interest bearing deposit accounts
at Bank of America (in the case of Domestic Letters of Credit) or Bank of
America Canada (in the case of Canadian Letters of Credit and Acceptances).

“CDOR Rate” means, on any day, (a) for Acceptances which have a term to maturity
of 1, 2, 3 or 6 months, the annual rate of interest determined by the Canadian
Administrative Agent which is equal to the average of the yield rates per annum
applicable to Cdn.$ bankers’ acceptances with a term to maturity the same as the
Acceptances proposed to be issued by the Canadian Borrower, displayed and
identified as such on the Reuters Screen Page CDOR at approximately 10:00 a.m.
(Toronto time) on such day, or if such day is not a Business Day, then on the
immediately preceding Business Day; and (b) for Acceptances which do not have a
term to maturity of 1, 2, 3 or 6 months, the discount rate calculated by the
Canadian Administrative Agent by a linear interpolation between the rates
determined in (a) above for the closest maturity dates ending before and after
the maturity date of the Acceptances proposed to be issued by the Canadian
Borrower; provided, however if such rates do not appear on the Reuters Screen
Page CDOR, then the “CDOR Rate” shall be the arithmetic average of the discount
rates (calculated

 

6



--------------------------------------------------------------------------------

on an annual basis and rounded to the nearest one-hundredth of 1%, with
five-thousandths of 1% being rounded up) quoted by each Schedule I Reference
Bank at or about 10:00 a.m. (Toronto time) as the discount rate at which such
Schedule I Reference Bank would purchase, on such day, its own bankers’
acceptances having a Face Amount equal to and with a term to maturity the same
as the Acceptances proposed to be issued by the Canadian Borrower.

“Change of Control” means, with respect to any Person, an event or series of
events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire (such right, an “option right”), whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of 35% or more of the equity securities of such Person entitled to
vote for members of the board of directors or equivalent governing body of such
Person on a fully-diluted basis (and taking into account all such securities
that such person or group has the right to acquire pursuant to any option
right); or

(b) during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of such Person cease to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors).

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 4.01 (or, in the case of
Section 4.01(b), waived by the Person entitled to receive the applicable
payment).

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Commitment” means, as to each Domestic Lender with respect to Domestic Loans
and Domestic Letters of Credit, and as to each Canadian Lender with respect to
Canadian Loans, Canadian Letters of Credit and Acceptances, its obligation to
(a) make Committed Loans to a Borrower pursuant to Section 2.01, (b) purchase
participations in L/C Obligations, (c) purchase participations in Swing Line
Loans, and (d) in the case of the Canadian Lenders, purchase and

 

7



--------------------------------------------------------------------------------

discount Acceptances, in an aggregate principal amount at any one time
outstanding not to exceed the amount(s) set forth opposite such Lender’s name on
Schedule 2.01, as such amount(s) may be adjusted from time to time in accordance
with this Agreement.

“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type and, in the case of Eurodollar Rate Committed Loans,
having the same Interest Period.

“Committed Canadian Loan” has the meaning specified in Section 2.01(b).

“Committed Domestic Loan” has the meaning specified in Section 2.01(a).

“Committed Loan” means a Committed Domestic Loan or a Committed Canadian Loan.

“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurodollar Rate Committed Loans, pursuant to Section 2.02(a), which, if in
writing, shall be substantially in the form of Exhibit A.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit E.

“Consolidated Adjusted EBITDA” means, for any period, an amount equal to
Consolidated EBITDA for any Person and its Subsidiaries, as the same has been
adjusted to give effect to factually supportable and identifiable cost savings
and expenses which have been approved by the Required Lenders and, in addition
and without duplication, such other cost savings and expenses which would
otherwise be accounted for as an adjustment pursuant to Article 11 of Regulation
S-X under the Securities Exchange Act of 1934, as amended, as if such cost
savings or expenses were realized on the first day of the applicable period
(collectively, the “S-X Adjustments”), it being understood that any S-X
Adjustments are not subject to the approval of Required Lenders.

“Consolidated EBITDA” means, for any period, for any Person and its Subsidiaries
on a consolidated basis, an amount equal to the sum of (a) Consolidated Net
Income, (b) Consolidated Interest Charges deducted in determining such
Consolidated Net Income, (c) the amount of taxes, based on or measured by
income, used or included in the determination of such Consolidated Net Income,
(d) the amount of depreciation and amortization expense deducted in determining
such Consolidated Net Income, including amortization of deferred debt financing
fees and expenses, (e) all non-cash charges and extraordinary charges deducted
in determining such Consolidated Net Income, and (f) minus all nonrecurring
gains and extraordinary gains included in such Consolidated Net Income.

“Consolidated Fixed Charges” means, for any period, for the Domestic Borrower
and its Subsidiaries on a consolidated basis, the sum of, without duplication,
(a) all cash interest expense (excluding fees and expenses payable in connection
with the closing of the Loan Documents), and (b) all rental expense, including
all real estate rental expense (determined in accordance with GAAP).

 

8



--------------------------------------------------------------------------------

“Consolidated Fixed Charges Coverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated Pro Forma Adjusted EBITR for the
period of the four prior fiscal quarters ending on such date to (b) Consolidated
Fixed Charges for such period.

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Domestic Borrower and its Subsidiaries on a consolidated basis, the sum of,
without duplication, (a) the outstanding principal amount of all obligations,
whether current or long-term, for borrowed money (including the Loans hereunder)
and all obligations evidenced by bonds, debentures, notes, loan agreements or
other similar instruments, (b) all purchase money Indebtedness, (c) all
obligations arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments that
support Indebtedness in respect of borrowed money or capital leases that have
been funded and not repaid, (d) all obligations in respect of the deferred
purchase price of property or services (other than trade accounts payable in the
ordinary course of business), (e) all Indebtedness of any partnership or joint
venture (other than a joint venture that is itself a corporation or limited
liability company) in which the Domestic Borrower or a Subsidiary is a general
partner or joint venturer, unless such Indebtedness is expressly made
non-recourse to the Domestic Borrower or such Subsidiary, (f) Attributable
Indebtedness in respect of capital leases and Synthetic Lease Obligations, and
(g) without duplication, all Guarantees with respect to Indebtedness of the
types specified in subsections (a) through (f) above of Persons other than the
Domestic Borrower or any Subsidiary.

“Consolidated Interest Charges” means, for any period, for any Person and its
Subsidiaries on a consolidated basis, the sum of (a) all interest expense of
such Person and its Subsidiaries for such period (net of all interest income),
and, without duplication, (b) the portion of rent expense of such Person and its
Subsidiaries with respect to such period under capital leases that is treated as
interest in accordance with GAAP, excluding fees and expenses payable in
connection with the closing of the Loan Documents and the amortization of debt
financing fees and expenses.

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated Pro
Forma Adjusted EBITDA of the Domestic Borrower and its Subsidiaries for the
period of the four fiscal quarters ending on such date.

“Consolidated Net Income” means, for any period, for any Person and its
Subsidiaries on a consolidated basis, the net income of such Person and its
Subsidiaries from continuing operations (such net income to be exclusive of
(a) non-cash charges comprising (i) impairment of assets, (ii) cumulative
effects of changes in accounting principles (all of which are to be in
accordance with GAAP) and (iii) any non-cash stock compensation, including,
without limitation, any effects arising from the application of rule 123(R) of
the Financial Accounting Standards Board; and (b) extraordinary gains or
losses).

“Consolidated Net Worth” means, as of any date of determination, for the
Domestic Borrower and its Subsidiaries on a consolidated basis, Shareholders’
Equity of the Domestic Borrower and its Subsidiaries on that date.

 

9



--------------------------------------------------------------------------------

“Consolidated Pro Forma Adjusted EBITDA” means, for any period, an amount equal
to Consolidated Adjusted EBITDA of the Domestic Borrower and its Subsidiaries,
as the same has been adjusted by the Domestic Borrower (such adjustment to be
approved by the Domestic Administrative Agent, it being understood that any S-X
Adjustments by the Domestic Borrower shall not be subject to the Domestic
Administrative Agent’s approval) on a pro forma basis to give effect to the
Consolidated Adjusted EBITDA of any Person or assets acquired during such period
(for which, and to the extent, financial statements are available) pursuant to a
Permitted Acquisition (and not subsequently sold or otherwise disposed of by the
Domestic Borrower or any of its Subsidiaries during such period) as if the
Person or assets so acquired were owned by the Domestic Borrower for such
period.

“Consolidated Pro Forma Adjusted EBITR” means, for any period, an amount equal
to Consolidated Pro Forma Adjusted EBITDA of the Domestic Borrower and its
Subsidiaries, minus the amount of depreciation and amortization expense deducted
in determining Consolidated Net Income, including amortization of deferred
financing fees and expenses for such period and plus, without duplication, the
consolidated rental expense, including without limitation all real
estate-related rental expense, of the Domestic Borrower and its Subsidiaries
(determined in accordance with GAAP) for such period.

“Consolidated Tangible Assets” means, as of any date, the total assets of the
Domestic Borrower and its Subsidiaries on a consolidated basis minus all
Intangible Assets of the Domestic Borrower and its Subsidiaries on a
consolidated basis.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any material agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.

“Control” has the meaning specified in the definition of “Affiliate.”

“Corinthian Properties” means Corinthian Property Group, Inc., a Florida
corporation and wholly-owned Subsidiary of the Domestic Borrower.

“Credit Extension” means a Borrowing, an L/C Credit Extension or, in the case of
the Canadian Borrower, the creation of Acceptances by the Canadian Lenders.

“DBNA” means the Depository Bills and Notes Act (Canada), as amended from time
to time, and any successor statute.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, the
Bankruptcy and Insolvency Act (Canada) and the Companies’ Creditors Arrangement
Act (Canada) and all other liquidation, conservatorship, bankruptcy, assignment
for the benefit of creditors, moratorium, rearrangement, receivership,
insolvency, reorganization, or similar debtor relief Laws of the United States,
Canada or other applicable jurisdictions from time to time in effect and
affecting the rights of creditors generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

10



--------------------------------------------------------------------------------

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate, if any, applicable to Base Rate Loans plus (c) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum, in each case to the
fullest extent permitted by applicable Laws.

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Committed Loans, participations in L/C Obligations or participations in
Swing Line Loans required to be funded by it hereunder, or has failed to accept
any Acceptance required to be accepted by it hereunder, within one Business Day
of the date required to be funded or accepted by it hereunder, (b) has otherwise
failed to pay over to an Administrative Agent or any other Lender any other
amount required to be paid by it hereunder within one Business Day of the date
when due, unless the subject of a good faith dispute, or (c) has been deemed
insolvent or become the subject of a bankruptcy or insolvency proceeding or has
had a receiver, conservator, trustee or custodian appointed for it, it being
understood that if a Lender has been turned over to the FDIC (or a similar
regulatory entity) for the purpose of sale or liquidation it shall be a
Defaulting Lender.

“Disposition” or “Dispose” means the sale by a Borrower or any of its
Subsidiaries to any Person other than any of its wholly-owned Subsidiaries of
(i) any of the stock of any of Subsidiaries, (ii) substantially all of the
assets of any division or line of business of a Borrower or any of its
Subsidiaries, (iii) any notes or accounts receivable or any rights associated
therewith, or (iv) any assets (whether tangible or intangible) of a Borrower or
any of its Subsidiaries outside of the ordinary course of business (other than
any such other assets to the extent that the aggregate value of such assets sold
in any single transaction or related series of transactions is equal to
$2,000,000 or less).

“DOE” means the United States Department of Education.

“DOE Ratio” means the Domestic Borrower’s composite score as of any fiscal year
end, as determined by the Secretary of the DOE pursuant to Section 668.172 of
the regulations promulgated by the DOE under Title IV.

“Dollar” and “$” mean lawful money of the United States.

“Dollar Equivalents” means, with respect to any amounts of Canadian Dollars, an
equivalent amount of Dollars determined at the rate of exchange quoted by the
Canadian Administrative Agent on the date of determination for the spot purchase
in the foreign exchange market of Canadian Dollars with Dollars.

“Domestic Administrative Agent” means Bank of America in its capacity as
domestic administrative agent under any of the Loan Documents, or any successor
domestic administrative agent.

“Domestic Borrower” has the meaning specified in the introductory paragraph
hereto.

“Domestic L/C Issuer” means Bank of America in its capacity as issuer of
Domestic Letters of Credit hereunder, or if Bank of America shall have resigned
as Domestic

 

11



--------------------------------------------------------------------------------

Administrative Agent, any other Domestic Lender and any successor issuer of
Domestic Letters of Credit hereunder.

“Domestic Lender” means any Lender identified as a Domestic Lender on Schedule
2.01 as amended or modified from time to time in accordance with this Agreement.

“Domestic Letter of Credit” means any Letter of Credit issued by the Domestic
L/C Issuer for the account of the Domestic Borrower.

“Domestic Loan” means any Loan extended by a Domestic Lender to the Domestic
Borrower.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

“Domestic Swing Line” means the revolving credit facility made available by the
Domestic Swing Line Lender pursuant to Section 2.05(a)(i).

“Domestic Swing Line Borrowing” means a borrowing of a Domestic Swing Line Loan
pursuant to Section 2.05(b)(i).

“Domestic Swing Line Lender” means Bank of America in its capacity as provider
of Domestic Swing Line Loans, or any successor domestic swing line lender
hereunder.

“Domestic Swing Line Loan” has the meaning specified in Section 2.05(a)(i).

“Domestic Swing Line Loan Notice” means a notice of a Domestic Swing Line
Borrowing pursuant to Section 2.05(b)(i), which, if in writing, shall be
substantially in the form of Exhibit B.

“Domestic Swing Line Sublimit” means an amount equal to Fifteen Million Dollars
($15,000,000). The Domestic Swing Line Sublimit is part of, and not in addition
to, the Aggregate Domestic Commitments.

“Drafts” means, at any time, either a depository bill within the meaning of the
DBNA or a blank bill of exchange, within the meaning of the Bills of Exchange
Act (Canada), drawn by the Canadian Borrower on a Canadian Lender and bearing
such distinguishing letters and numbers as such Canadian Lender may determine,
but which at such time, except as otherwise provided herein, has not been
completed or accepted by such Canadian Lender.

“Drawing” means the acceptance of Acceptances by a Canadian Lender pursuant to
Section 2.03.

“Drawing Date” means any Business Day fixed pursuant to Section 2.03(b) for a
Drawing.

“Drawing Fee” means, with respect to the Drafts drawn by the Canadian Borrower
hereunder and accepted by any Canadian Lender as provided herein on any Drawing
Date, an

 

12



--------------------------------------------------------------------------------

amount equal to the Applicable Rate per annum on the aggregate Face Amount of
such Drafts calculated on the basis of the term to maturity of such Draft and a
year of 365 days.

“Drawing Notice” has the meaning assigned to that term in Section 2.03(b).

“Drawing Purchase Price” means, in respect of Acceptances to be purchased by a
Canadian Lender, the difference between (i) the result (rounded to the nearest
whole cent, with one-half of one cent being rounded up) obtained by dividing the
aggregate Face Amount of such Acceptances by the sum of one plus the product of
(x) the applicable Average Effective Discount Rate multiplied by (y) a fraction
the numerator of which is the term of such Acceptances and denominator of which
is 365; and (ii) the applicable Drawing Fee.

“Eligible Assignee” has the meaning specified in Section 10.06(h).

“Environmental Laws” means any and all Federal, state, provincial, local, and
foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrowers, any other Loan Party or any of
their respective Subsidiaries directly or indirectly resulting from or based
upon (a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with any Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by any Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) an event or condition which might reasonably be expected to constitute
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan or Multiemployer

 

13



--------------------------------------------------------------------------------

Plan; or (f) the imposition of any liability under Title IV of ERISA, other than
PBGC premiums due but not delinquent under Section 4007 of ERISA, upon any
Borrower or any ERISA Affiliate.

“Eurodollar Rate” means, for any Interest Period with respect to a Eurodollar
Rate Loan, the rate per annum equal to the British Bankers Association LIBOR
Rate (“BBA LIBOR”), as published by Reuters (or other commercially available
source providing quotations of BBA LIBOR as designated from time to time by the
Domestic Administrative Agent in the case of Domestic Loans and the Canadian
Administrative Agent in the case of Canadian Loans) at approximately 11:00 a.m.
(London time) two Business Days prior to the commencement of such Interest
Period, for deposits in Dollars in the case of Domestic Loans and Canadian
Dollars in the case of Canadian Loans (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period. If such rate is
not available at such time for any reason, then the “Eurodollar Rate” for such
Interest Period shall be the rate per annum determined by the applicable
Administrative Agent to be the rate at which deposits in Dollars or Canadian
Dollars as applicable for delivery on the first day of such Interest Period in
same day funds in the approximate amount of the Eurodollar Rate Loan being made,
continued or converted by Bank of America or Bank of America Canada as
applicable and with a term equivalent to such Interest Period would be offered
by Bank of America’s London Branch to major banks in the London interbank
eurodollar market at their request at approximately 11:00 a.m. (London time) two
Business Days prior to the commencement of such Interest Period.

“Eurodollar Rate Committed Loan” means a Committed Loan that bears interest at a
rate based on the Eurodollar Rate.

“Eurodollar Rate Loan” means a Eurodollar Rate Committed Loan.

“Event of Default” has the meaning specified in Section 8.01.

“Existing Credit Agreement” has the meaning specified in second introductory
paragraph hereto.

“Existing Letters of Credit” means the letters of credit issued for the account
of the Borrowers by the L/C Issuers and listed on Schedule 2.04 annexed hereto
which will, as of the Closing Date, be deemed outstanding as Letters of Credit
issued pursuant to Section 2.04.

“Face Amount” means, in respect of a Draft or an Acceptance, as the case may be,
the amount payable to the holder thereof on its maturity.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate (rounded upward,
if necessary, to a whole multiple of 1/100 of

 

14



--------------------------------------------------------------------------------

1%) charged to Bank of America on such day on such transactions as determined by
the Domestic Administrative Agent.

“Fee Letters” means the letter agreements dated August 11, 2009, among the
Domestic Borrower, Bank of America and BAS and between the Domestic Borrower and
U.S. Bank.

“Foreign Lender” has the meaning specified in Section 10.14(a).

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of
any jurisdiction other than a political subdivision of the United States, Canada
or a political subdivision of Canada.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“GAAP Consolidated Net Income” means, for any period, for any Person and its
Subsidiaries on a consolidated basis, the net income of such Person and its
Subsidiaries as determined in accordance with GAAP.

“Governmental Authority” means any nation or government, any state, province or
other political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person. The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if

 

15



--------------------------------------------------------------------------------

not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith. The term
“Guarantee” as a verb has a corresponding meaning.

“Guarantors” means, with respect to the Obligations of the Domestic Borrower,
collectively, each Domestic Subsidiary of the Domestic Borrower that is a
Material Subsidiary and any other Domestic Subsidiary that directly owns a
Material Subsidiary, whether now existing or hereafter arising, and means, with
respect to the Obligations of the Canadian Borrower, collectively, the Domestic
Borrower, each Domestic Subsidiary thereof that is a Material Subsidiary and any
other Domestic Subsidiary that directly owns a Material Subsidiary and each
Canadian Subsidiary (other than the Canadian Borrower) of a Borrower that is a
Material Subsidiary and any other Canadian Subsidiary that directly owns a
Material Subsidiary, in both cases whether now existing or hereafter existing,
subject (in the case of a new Material Subsidiary) to the time delays set forth
in the first parenthetical of Section 6.12.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Impacted Lender” means (a) a Defaulting Lender or (b) a Lender (i) that has
defaulted in fulfilling its monetary obligations generally under other
syndicated credit facilities and such defaults are continuing or (ii) as to
which an entity that controls such Lender has been deemed insolvent (by a
Governmental Authority) or become the subject to a bankruptcy or other similar
proceeding.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements, bankers’
acceptances or other similar instruments;

(b) all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

(c) net obligations of such Person under any Swap Contract in an amount equal to
the Swap Termination Value thereof;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

 

16



--------------------------------------------------------------------------------

(f) Attributable Indebtedness of such Person in respect of capital leases and
Synthetic Lease Obligations; and

(g) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any capital lease or Synthetic
Lease Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.

“Indemnitees” has the meaning set forth in Section 10.04(b).

“Intangible Assets” means assets that are considered to be intangible assets
that are not subject to amortization under GAAP, including goodwill, trade
names, trademarks, patents, franchises and licenses to the extent that such
items are not subject to amortization under GAAP.

“Interbank Reference Rate” means the interest rate expressed as a percentage per
annum which is customarily used by the Canadian Administrative Agent when
calculating interest due by it or owing to it arising from correction of errors
between it and other chartered banks.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan (including a Swing Line Loan), the last Business
Day of each March, June, September and December and the Maturity Date.

“Interest Period” means as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or (in the case of any
Eurodollar Rate Committed Loan) converted to or continued as a Eurodollar Rate
Loan and ending on the date one, two, three or six months thereafter, as
selected by a Borrower in its Committed Loan Notice; provided that:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless, in the case of
a Eurodollar Rate Loan, such Business Day falls in another calendar month, in
which case such Interest Period shall end on the next preceding Business Day;

(ii) any Interest Period pertaining to a Eurodollar Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

(iii) no Interest Period shall extend beyond the scheduled Maturity Date.

 

17



--------------------------------------------------------------------------------

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person of any of the following: (a) the purchase or other
acquisition of 50% or less of the capital stock, partnership interests,
membership interests or equity (or securities convertible into or exchangeable
for such capital stock, partnership interests, membership interests or equity)
of any Person; (b) a loan, advance or capital contribution to, Guarantee or
assumption of debt of, or purchase or other acquisition of any other debt or
equity participation or interest in, another Person, including any partnership
or joint venture interest in such other Person, or (c) the purchase or other
acquisition of assets of another Person that does not constitute an Acquisition;
provided that in no event shall an Acquisition constitute an Investment. For
purposes of covenant compliance, the amount of any Investment shall be the
amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment.

“IP Rights” has the meaning set forth in Section 5.16.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Laws” means, collectively, all international, foreign, Federal, state,
provincial and local statutes, treaties, rules, guidelines, regulations,
ordinances, codes and administrative or judicial precedents or authorities,
including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directed duties, requests,
licenses, authorizations and permits of, and agreements with, any Governmental
Authority, in each case whether or not having the force of law.

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Pro Rata Share.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.

“L/C Issuers” means, collectively, the Domestic L/C Issuer and the Canadian L/C
Issuer.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.07. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

 

18



--------------------------------------------------------------------------------

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the L/C Issuers and the Swing Line Lenders.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such on Schedule 10.02, or such other office or offices as a Lender
may from time to time notify the Borrowers and the Administrative Agents.

“Letter of Credit” means any letter of credit issued hereunder. A Letter of
Credit may be a commercial letter of credit or a standby letter of credit.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable L/C Issuer.

“Letter of Credit Expiration Date” means the first anniversary of the Maturity
Date then in effect (or, if such day is not a Business Day, the next preceding
Business Day).

“Letter of Credit Sublimit” means, with respect to the Domestic Letters of
Credit, an amount equal to Fifty Million Dollars ($50,000,000) and, with respect
to the Canadian Letters of Credit, an amount equal to Fifteen Million Dollars
($15,000,000). The applicable Letter of Credit Sublimit is part of, and not in
addition to, the Aggregate Domestic Commitments and the Aggregate Canadian
Commitments, respectively.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, and any financing lease having substantially the same economic effect
as any of the foregoing).

“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Committed Loan or a Swing Line Loan.

“Loan Documents” means this Agreement, each Note, the Fee Letter, the Security
Documents and any Swap Contracts executed with a Lender or any of its
Affiliates.

“Loan Parties” means, collectively, each Borrower and each Guarantor.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the business, results of operation or condition (financial
or otherwise) of the Loan Parties taken as a whole; (b) a material impairment of
the ability of the Loan Parties, taken as a whole, to perform their obligations
under the Loan Documents; or (c) a material adverse effect upon the legality,
validity, binding effect or enforceability against any Loan Party of any Loan
Document to which it is a party.

“Material Subsidiary” means, at any time, any Subsidiary of a Borrower that owns
more than $1,000,000 of assets or that had more than $1,000,000 of revenue for
the four prior fiscal quarters; provided that the total consolidated assets of
Subsidiaries that are not Material Subsidiaries shall not exceed $2,000,000 at
any time, and provided further that the total

 

19



--------------------------------------------------------------------------------

consolidated revenue for the prior four fiscal quarters of all Subsidiaries that
are not Material Subsidiaries shall not exceed $2,000,000.

“Maturity Date” means October 1, 2012.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding three calendar
years, has made or been obligated to make contributions.

“Nonrenewal Notice Date” has the meaning specified in Section 2.04(b)(iii).

“Note” means a promissory note made by a Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit C.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, Acceptance or Letter of Credit, whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Loan Party or any Affiliate thereof of any proceeding under any Debtor Relief
Laws naming such Person as the debtor in such proceeding, regardless of whether
such interest and fees are allowed claims in such proceeding.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Reference Lenders” means those Canadian Lenders identified as an Other
Reference Lender on Schedule 2.01.

“Outstanding Amount” means (i) with respect to Committed Loans and Swing Line
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Committed Loans
and Swing Line Loans, as the case may be, occurring on such date; (ii) with
respect to any L/C Obligations on any date, the amount of such L/C Obligations
on such date after giving effect to any L/C Credit Extension occurring on such
date and any other changes in the aggregate amount of the L/C Obligations as of
such date, including as a result of any reimbursements of outstanding unpaid
drawings under any Letters of Credit or any reductions in the maximum amount
available for drawing under Letters of Credit taking effect on such date; and
(iii) with respect to Acceptances on any date, the aggregate Acceptance Usage.

 

20



--------------------------------------------------------------------------------

“Participant” has the meaning specified in Section 10.06(d).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Borrower or
any ERISA Affiliate or to which any Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer plan
(as described in Section 4064(a) of ERISA) has made contributions at any time
during the immediately preceding five plan years.

“Permitted Acquisitions” means Acquisitions by any Borrower or any of its
Subsidiaries of Persons and/or assets that meet each of the following criteria:

(i) for each such Acquisition, the prior, effective written consent or approval
to such Acquisition of the board of directors or equivalent governing body of
the other party or parties has been obtained;

(ii) the Borrowers shall have complied with the requirements of Section 6.13, if
applicable;

(iii) the Persons or assets to be acquired are in (or used in) the
Post-Secondary Education Business or other businesses permitted under
Section 7.07 hereof;

(iv) if the total consideration paid (including assumed Indebtedness, if any)
exceeds Fifteen Million Dollars ($15,000,000) and, if Person to be acquired is
required to be accredited, it must be accredited by any applicable Governmental
Authorities and accrediting agencies and in full regulatory compliance therewith
in all material respects;

(v) immediately before and after giving effect to the proposed Acquisition, no
Default or Event of Default shall have occurred and be continuing and each
Borrower and each other Loan Party must be in compliance with the terms of the
Loan Documents and with all material regulatory requirements;

(vi) within thirty (30) days following consummation of such Acquisition or, in
the case of an Acquisition of a publicly-held Canadian Subsidiary, within four
(4) months following the consummation of such Acquisition, the acquired Person
(if any) shall execute the documents described in Section 6.12 and the Borrowers
shall execute or cause the execution of a pledge agreement in substantially the
form of the Second Amended and Restated Pledge Agreement (Canadian Borrower
Obligations) or Second Amended and Restated Pledge Agreement (Domestic Borrower
and Canadian Borrower Obligations) with respect to the acquired Person’s capital
stock, membership interest or partnership interest, if applicable; and

(vii) immediately after giving effect to the Acquisition, (a) the pro forma
Consolidated Leverage Ratio of the Domestic Borrower and its Subsidiaries shall
be less than 2.25 to 1.00 and (b) there shall be at least $25,000,000 of unused
Commitments hereunder.

 

21



--------------------------------------------------------------------------------

“Permitted Liens” means the following types of Liens (excluding any such Lien
imposed pursuant to Section 401(a)(29) or 412(n) of the Internal Revenue Code or
by ERISA):

(i) Liens for taxes, assessments or governmental charges or claims the payment
of which is not, at the time, required by Section 6.04;

(ii) statutory Liens of landlords, statutory Liens of banks and rights of
set-off, statutory Liens of carriers, warehousemen, mechanics, repairmen,
workmen and materialmen, and other Liens imposed by law, in each case incurred
in the ordinary course of business (a) for amounts not yet overdue or (b) for
amounts that are overdue and that (in the case of any such amounts overdue for a
period in excess of 30 days) are being contested in good faith by appropriate
proceedings, so long as such reserves or other appropriate provisions, if any,
as shall be required by GAAP shall have been made for any such contested
amounts;

(iii) Liens incurred or deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other types of
social security, or to secure the performance of tenders, statutory obligations,
surety and appeal bonds, bids, leases, government contracts, trade contracts,
performance and return-of-money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money);

(iv) any attachment or judgment Lien not constituting an Event of Default under
Section 8.01(h);

(v) leases or subleases granted to third parties and not interfering in any
material respect with the ordinary conduct of the business of a Borrower or any
of its Subsidiaries;

(vi) easements, rights-of-way, restrictions, encroachments, and other minor
defects or irregularities in title, in each case which do not and will not
interfere in any material respect with the ordinary conduct of the business of a
Borrower or any of its Subsidiaries;

(vii) any (a) interest or title of a lessor or sublessor under any lease
permitted by this Agreement, (b) restriction or encumbrance that the interest or
title of such lessor or sublessor may be subject to, or (c) subordination of the
interest of the lessee or sublessee under such lease to any restriction or
encumbrance referred to in the preceding clause (b);

(viii) Liens arising from filing UCC or PPSA financing statements relating
solely to leases permitted by this Agreement;

(ix) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;

(x) any zoning or similar Law or right reserved to or vested in any governmental
office or agency to control or regulate the use of any real property;

 

22



--------------------------------------------------------------------------------

(xi) Liens securing obligations (other than obligations representing
Indebtedness for borrowed money) under operating, reciprocal easement or similar
agreements entered into in the ordinary course of business of a Borrower and its
Subsidiaries;

(xii) Licenses of patents, trademarks and other intellectual property rights
granted by a Borrower or any of its Subsidiaries in the ordinary course of
business and not interfering in any material respect with the ordinary conduct
of the business of such Borrower or such Subsidiary; and

(xiii) Liens or reservations contained in the original grant from the Crown in
respect of Canadian real property.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or any ERISA Affiliate.

“Platform” has the meaning specified in Section 6.02.

“Post-Secondary Education Business” means the business of operating eligible
institutions of higher education in the U.S. as defined in the Higher Education
Act of 1965, as amended, and the business of operating similar institutions of
higher education in Canada.

“Pro Rata Share” means at any time, with respect to each Domestic Lender in
regard to the Domestic Loans and the Domestic Letters of Credit, or with respect
to each Canadian Lender in regard to the Canadian Loans, the Canadian Letters of
Credit and the Acceptances, a fraction (expressed as a percentage, carried out
to the ninth decimal place), the numerator of which is the amount of the
Commitment of such Lender at such time in regard to the Domestic Loans and the
Domestic Letters of Credit or in regard to the Canadian Loans, the Canadian
Letters of Credit and the Acceptances, and the denominator of which is the
amount of the Aggregate Domestic Commitments or the Aggregate Canadian
Commitments as applicable at such time. The initial Pro Rata Share of each
Lender is set forth opposite the name of such Lender on Schedule 2.01.

“Register” has the meaning set forth in Section 10.06(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice, (b) with respect to
an L/C Credit Extension, a Letter of Credit Application, (c) with respect to a
Domestic Swing Line Loan, a

 

23



--------------------------------------------------------------------------------

Domestic Swing Line Loan Notice, (d) with respect to a Canadian Swing Line Loan,
a Canadian Swing Line Loan Notice and (e) with respect to an Acceptance, a
Drawing Notice.

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of the Aggregate Domestic Commitments and the Aggregate
Canadian Commitments or, if the Commitments have been terminated, Lenders
holding in the aggregate more than 50% of the Total Outstandings (taking into
account funded participations in L/C Obligations and Swing Line Loans); provided
that the Commitment of, and the outstanding principal amount of the Total
Outstandings (taking into account funded participations in L/C Obligations and
Swing Line Loans) held by, any Defaulting Lender shall be excluded for purposes
of making a determination of Required Lenders.

“Responsible Officer” means the chief executive officer, president, executive
vice president, senior vice president, chief financial officer, treasurer or
assistant treasurer of a Loan Party. Any document delivered hereunder that is
signed by a Responsible Officer of a Loan Party shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other equity
interest of the Domestic Borrower or any Subsidiary, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such capital stock or other equity interest
or of any option, warrant or other right to acquire any such capital stock or
other equity interest.

“Schedule I Lender” means any Canadian Lender that is a bank referred to in
Schedule I to the Bank Act (Canada), S.C. 1991, c.46, as amended.

“Schedule I Reference Banks” means those Canadian Lenders identified as a
Schedule I Reference Bank on Schedule 2.01.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Second Amended and Restated Guaranty (Canadian Borrower Obligations)” means
that certain Second Amended and Restated Guaranty (Canadian Borrower
Obligations) of even date herewith from the Guarantors of the Obligations of the
Canadian Borrower, as the same may be amended, restated or otherwise modified
from time to time.

“Second Amended and Restated Pledge Agreement (Canadian Borrower Obligations)”
means a Second Amended and Restated Pledge Agreement (Canadian Borrower
Obligations) from the Canadian Borrower and each Guarantor of the Obligations of
the Canadian Borrower, as applicable, in respect of the pledge of shares held by
the Canadian Borrower and each Guarantor of the Obligations of the Canadian
Borrower in Material Subsidiaries of the Canadian Borrower, in the form of
Exhibit D hereto.

 

24



--------------------------------------------------------------------------------

“Second Amended and Restated Guaranty (Domestic Borrower Obligations)” means
that certain Second Amended and Restated Guaranty (Domestic Borrower
Obligations) from the Guarantors of the Obligations of the Domestic Borrower, as
the same may be amended, restated or otherwise modified from time to time.

“Second Amended and Restated Pledge Agreement (Domestic Borrower and Canadian
Borrower Obligations)” means that certain Second Amended and Restated Pledge
Agreement (Domestic Borrower and Canadian Borrower Obligations) from the
Domestic Borrower and each Guarantor of the Obligations of the Domestic
Borrower, in respect of the pledge of shares held by the Domestic Borrower and
each Guarantor of the Obligations of the Domestic Borrower in Material
Subsidiaries of the Domestic Borrower, as the same may be amended, restated or
otherwise modified from time to time.

“Security Documents” means the Second Amended and Restated Guaranty (Canadian
Borrower Obligations), the Second Amended and Restated Guaranty (Domestic
Borrower Obligations), the Second Amended and Restated Pledge Agreement
(Canadian Borrower Obligations), the Second Amended and Restated Pledge
Agreement (Domestic Borrower and Canadian Borrower Obligations) and all other
collateral security documents hereafter executed in favor of any Administrative
Agent for the benefit of the Lenders.

“Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of the Domestic Borrower and its Subsidiaries as of that
date determined in accordance with GAAP.

“Solvent” means, as to any Person at any time, that (i) the fair value of the
property of such Person is greater than the amount of such Person’s liabilities
(whether subordinated, contingent, unmatured, unliquidated or otherwise);
(ii) the present fair saleable value of the property of such Person is not less
than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured; (iii) such Person is
able to pay its debts and other liabilities as they mature in the normal course
of business; (iv) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Person’s ability to pay as such
debts and liabilities mature; and (v) such Person is not engaged in business or
a transaction, and is not about to engage in business or a transaction, for
which such Person’s property would constitute unreasonably small capital.

“Student Note Receivables” means, the aggregate outstanding principal amount of
loans to students or former students of any Borrower and its Subsidiaries.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Domestic Subsidiary, Canadian
Subsidiary or Foreign Subsidiary or Subsidiaries of a Borrower.

 

25



--------------------------------------------------------------------------------

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line Borrowing” means a Domestic Swing Line Borrowing or a Canadian Swing
Line Borrowing.

“Swing Line Lenders” means the Domestic Swing Line Lender and the Canadian Swing
Line Lender.

“Swing Line Loan” means a Domestic Swing Line Loan or a Canadian Swing Line
Loan.

“Swing Line Loan Notice” means a Domestic Swing Line Loan Notice or Canadian
Swing Line Loan Notice.

“Syndication Agent” means U.S. Bank, in its sole capacity as syndication agent
hereunder.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“S-X Adjustment” has the meaning set forth in the definition of the term
“Consolidated Adjusted EBITDA”.

 

26



--------------------------------------------------------------------------------

“Title IV” means Title IV of the Higher Education Action of 1965, as amended.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans, all
L/C Obligations and Acceptances.

“Type” means with respect to a Committed Loan to a particular Borrower, its
character as a Base Rate Loan or a Eurodollar Rate Loan.

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning set forth in Section 2.04(c)(i).

“U.S. Bank” means U.S. Bank National Association.

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b) (i) The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.

(ii) Article, Section, Exhibit and Schedule references are to the Loan Document
in which such reference appears.

(iii) The term “including” is by way of example and not limitation.

(iv) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

(c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(d) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

(e) Any limitations herein expressed in terms of Dollars shall, to the extent
such limitations apply to the sums of Canadian Loans, Canadian Letters of Credit
or Acceptances

 

27



--------------------------------------------------------------------------------

available hereunder (as denominated in Canadian Dollars), be calculated upon the
Dollar Equivalents of such sums.

1.03 Accounting Terms. (a) All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in effect from time to time, applied in a
manner consistent with that used in preparing the Audited Financial Statements
(subject to adjustment as provided in Section 1.03(b)).

(b) If at any time after the date hereof any change in GAAP (or in the
Borrower’s application of GAAP) would affect the computation of any financial
ratio or requirement set forth in any Loan Document, and either the Borrowers or
the Required Lenders shall so request, the Administrative Agents, the Lenders
and the Borrowers shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (or in the Borrower’s application of GAAP) (subject to the approval of the
Required Lenders); provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) the Borrowers shall provide to the Administrative Agents
and the Lenders financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP.

(c) If at any time any regulatory change in the DOE Ratio would affect the
computation of the DOE Ratio or Section 7.11(d), and either the Borrowers or the
Required Lenders shall so request, the Administrative Agents, the Lenders and
the Borrowers shall negotiate in good faith to amend such ratio or requirement
to preserve the original intent thereof in light of such change in the DOE
Ratio; provided that, until so amended, such ratio or requirement shall continue
to be computed in accordance with regulations referred to in the definition of
the DOE Ratio prior to such change therein.

1.04 Rounding. Any financial ratios required to be maintained by the Borrowers
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05 References to Agreements and Laws. Unless otherwise expressly provided
herein, (a) references to Organization Documents, agreements (including the Loan
Documents) and other contractual instruments shall be deemed to include all
subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) references to any Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

 

28



--------------------------------------------------------------------------------

1.06 Times of Day. Unless otherwise specified, all references to times of day
herein shall be references to Pacific time (daylight or standard, as
applicable), except where such references pertain to Canadian Loans, Canadian
Letters of Credit or Acceptances, in which case such references shall be to
Eastern time (daylight or standard, as applicable).

1.07 Letter of Credit Amounts. Unless otherwise specified herein, the amount of
a Letter of Credit at any time shall be deemed to be the stated amount of such
Letter of Credit in effect at such time; provided, however, that with respect to
any Letter of Credit that, by its terms or the terms of any document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the maximum
stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01 Committed Loans.

(a) Subject to the terms and conditions set forth herein, each Domestic Lender
severally agrees to make loans (each such loan, a “Committed Domestic Loan”) to
the Domestic Borrower from time to time, on any Business Day during the
Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Domestic Lender’s Commitment with respect to
Domestic Loans and Domestic Letters of Credit; provided, however, that after
giving effect to any Committed Borrowing, (i) the Total Outstandings with
respect to Domestic Loans and Domestic Letters of Credit shall not exceed the
Aggregate Domestic Commitments, and (ii) the aggregate Outstanding Amount of the
Committed Domestic Loans of any Domestic Lender, plus such Domestic Lender’s Pro
Rata Share of the Outstanding Amount of all L/C Obligations with respect to
Domestic Letters of Credit, plus such Domestic Lender’s Pro Rata Share of the
Outstanding Amount of all Domestic Swing Line Loans shall not exceed such
Lender’s Commitment with respect to Domestic Loans and Domestic Letters of
Credit. Within the limits of each Domestic Lender’s Commitment, and subject to
the other terms and conditions hereof, the Domestic Borrower may borrow under
this Section 2.01(a), prepay under Section 2.06, and reborrow under this
Section 2.01(a). Committed Domestic Loans may be Base Rate Loans or Eurodollar
Rate Loans, as further provided herein. Committed Domestic Loans shall be funded
and repaid in Dollars.

(b) Subject to the terms and conditions set forth herein, each Canadian Lender
severally agrees to make loans in Canadian Dollars (each such loan, a “Committed
Canadian Loan”) to the Canadian Borrower from time to time, on any Business Day
during the Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Canadian Lender’s Commitment with respect to
Canadian Loans and Canadian Letters of Credit; provided, however, that after
giving effect to any Committed Borrowing, (i) the sum of (A) Total Outstandings
with respect to Canadian Loans and Canadian Letters of Credit and (B) the
aggregate Acceptance Usage shall not exceed the Aggregate Canadian Commitments,
and (ii) the aggregate Outstanding Amount of the Committed Canadian Loans of any
Canadian Lender, plus such Canadian Lender’s Pro Rata Share of the Outstanding

 

29



--------------------------------------------------------------------------------

Amount of all L/C Obligations with respect to Canadian Letters of Credit, plus
such Canadian Lender’s Pro Rata Share of the Outstanding Amount of all Canadian
Swing Line Loans, plus such Canadian Lender’s Pro Rata Share of the aggregate
Acceptance Usage shall not exceed such Lender’s Commitment with respect to
Canadian Loans, Canadian Letters of Credit and Acceptances. Within the limits of
each Canadian Lender’s Commitment, and subject to the other terms and conditions
hereof, the Canadian Borrower may borrow under this Section 2.01(b), prepay
Committed Canadian Loans under Section 2.06, reborrow Committed Canadian Loans
under this Section 2.01(b) and request the Canadian Lenders to create
Acceptances pursuant to Section 2.03. Committed Canadian Loans may be Base Rate
Loans or Eurodollar Rate Loans, as further provided herein. Committed Canadian
Loans shall be funded and repaid in Canadian Dollars, and the aggregate sum of
Committed Canadian Loans available hereunder shall be determined upon their
Dollar Equivalents.

(c) If the Dollar Equivalent of the sum of Outstanding Amounts of Canadian
Loans, L/C Obligations in respect of Canadian Letters of Credit and the
aggregate Acceptance Usage for any reason shall exceed 100% of the Aggregate
Canadian Commitments, the Canadian Borrower shall within 10 Business Days after
notice from the Canadian Administrative Agent of such excess repay Canadian
Loans by the amount of such excess. Amounts repaid in accordance with this
Section 2.01(c) may be reborrowed in accordance with the terms and conditions of
this Agreement.

2.02 Borrowings, Conversions and Continuations of Committed Loans.

(a) The Domestic Borrower may request Committed Domestic Loans by notice to the
Domestic Administrative Agent, and the Canadian Borrower may request Committed
Canadian Loans by notice to the Canadian Administrative Agent, all as provided
below. Each Committed Borrowing, each conversion of Committed Loans from one
Type to the other, and each continuation of Committed Loans as the same Type
shall be made upon the applicable Borrower’s irrevocable notice to the
applicable Administrative Agent, which may be given by telephone. Each such
notice from the Domestic Borrower must be received by the Domestic
Administrative Agent not later than 10:00 a.m. (i) three Business Days prior to
the requested date of any Borrowing of, conversion to or continuation of
Eurodollar Rate Committed Loans or of any conversion of Eurodollar Rate
Committed Loans to Base Rate Committed Loans, and (ii) on the requested date of
any Borrowing of Base Rate Committed Loans. Each such notice from the Canadian
Borrower must be received by the Canadian Administrative Agent not later than
(i) 1:00 p.m. three Business Days prior to the requested date of any Borrowing
of, conversion to or continuation of Eurodollar Rate Committed Loans or of any
conversion of Eurodollar Rate Committed Loans to Base Rate Committed Loans, and
(ii) 11:30 a.m. on the requested date of any Borrowing of Base Rate Committed
Loans. Each such telephonic notice must be confirmed promptly by delivery to the
applicable Administrative Agent of a written Committed Loan Notice,
appropriately completed and signed by a Responsible Officer of the applicable
Borrower. Each Committed Borrowing of, conversion to or continuation of
Eurodollar Rate Committed Loans shall be in a principal amount of $5,000,000 or
a whole multiple of $1,000,000 in excess thereof. Each Committed Borrowing of or
conversion to Base Rate Committed Loans shall be in a principal amount of
$500,000 or a whole multiple of $100,000 in excess thereof. Each Committed Loan
Notice (whether telephonic or written) shall specify (i) whether the applicable
Borrower is requesting a Committed Borrowing, a

 

30



--------------------------------------------------------------------------------

conversion of Committed Loans from one Type to the other, or a continuation of
Eurodollar Rate Committed Loans, (ii) the requested date of the Borrowing,
conversion or continuation, as the case may be (which shall be a Business Day),
(iii) the principal amount of Committed Loans to be borrowed, converted or
continued, (iv) the Type of Committed Loans to be borrowed or to which existing
Committed Loans are to be converted, and (v) if applicable, the duration of the
Interest Period with respect thereto. If the applicable Borrower fails to
specify a Type of Committed Loan in a Committed Loan Notice or if such Borrower
fails to give a timely notice requesting a conversion or continuation, then the
applicable Committed Loans shall be made as, or converted to, Base Rate Loans.
Any such automatic conversion to Base Rate Loans shall be effective as of the
last day of the Interest Period then in effect with respect to the applicable
Eurodollar Rate Committed Loans. If the applicable Borrower requests a Borrowing
of, conversion to, or continuation of Eurodollar Rate Committed Loans in any
such Committed Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one month.

(b) Following receipt of a Committed Loan Notice, the applicable Administrative
Agent shall promptly notify each applicable Lender of its Pro Rata Share of the
applicable Committed Loans, and if no timely notice of a conversion or
continuation is provided by the applicable Borrower, such Administrative Agent
shall notify each such Lender of the details of any automatic conversion to Base
Rate Loans described in the preceding subsection. In the case of a Committed
Borrowing, each applicable Lender shall make the amount of its Committed Loan
available to the applicable Administrative Agent in immediately available funds
at the applicable Administrative Agent’s Office not later than 11:00 a.m. in the
case of Domestic Loans and Canadian Eurodollar Rate Committed Loans and 1:00
p.m. in the case of Canadian Base Rate Committed Loans on the Business Day
specified in the applicable Committed Loan Notice. Upon satisfaction of the
applicable conditions set forth in Section 4.02 (and, if such Borrowing is the
initial Credit Extension, Section 4.01), the applicable Administrative Agent
shall make all funds so received available to the applicable Borrower in like
funds as received by such Administrative Agent by crediting the account of such
Borrower on the books of Bank of America or Bank of America Canada (as
applicable) with the amount of such funds or otherwise disbursing such funds in
accordance with the applicable Borrower’s written instructions; provided,
however, that if, on the date of a Committed Borrowing there are L/C Borrowings
by such Borrower outstanding, then the proceeds of such Borrowing shall be
applied, first, to the payment in full of any such L/C Borrowings, and second,
to such Borrower as provided above.

(c) Except as otherwise provided herein, a Eurodollar Rate Committed Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Committed Loan. During the existence of a Default, no Loans may
be requested as, converted to or continued as Eurodollar Rate Committed Loans
without the consent of the Required Lenders.

(d) The applicable Administrative Agent shall promptly notify the applicable
Borrower and the applicable Lenders of the interest rate applicable to any
Interest Period for Eurodollar Rate Committed Loans upon determination of such
interest rate. The determination of the Eurodollar Rate by such Administrative
Agent shall be conclusive in the absence of manifest error. The applicable
Administrative Agent shall notify the applicable

 

31



--------------------------------------------------------------------------------

Borrower and the applicable Lenders of any change in the prime rate of Bank of
America or Bank of America Canada (as applicable) used in determining the Base
Rate promptly following the public announcement of such change if any Base Rate
Loans are then outstanding.

(e) After giving effect to all Committed Borrowings, all conversions of
Committed Loans from one Type to the other, and all continuations of Committed
Loans as the same Type, there shall not be more than eight (8) Interest Periods
in effect with respect to Domestic Loans and not more than five (5) Interest
Periods in effect with respect to Canadian Loans.

2.03 Acceptances.

(a) In addition to requesting Committed Canadian Loans pursuant to
Section 2.01(b), the Canadian Borrower may request pursuant to this
Section 2.03(a), from time to time during the Availability Period, that the
Canadian Lenders create bankers’ acceptances (each, an “Acceptance”) by
accepting Drafts from the Canadian Borrower in an aggregate amount not exceeding
each of the Canadian Lender’s Commitments; provided that the Canadian Borrower
shall not request the creation and purchase of any Acceptance if, after giving
effect thereto, the sum of (i) Total Outstandings with respect to Canadian
Loans, Letters of Credit and Acceptance Usage would exceed the Aggregate
Canadian Commitments then in effect, and no Canadian Lender shall have any
obligation to create and purchase any Acceptance if, after giving effect
thereto, the sum of (i) Total Outstandings with respect to Canadian Loans and
Letters of Credit of such Canadian Lender plus (ii) such Canadian Lender’s Pro
Rata Share of all Canadian Swing Line Loans, plus (iii) the aggregate Acceptance
Usage of such Canadian Lender would exceed its Commitment with respect to
Canadian Loans, Canadian Letters of Credit and Acceptances.

Each Drawing shall be in an aggregate Face Amount of not less than
Cdn.$3,000,000 and in integral multiples of Cdn.$100,000 and shall consist of
the creation and purchase of Acceptances by Canadian Lenders on the same day in
accordance with Section 2.03, ratably in accordance with their respective Pro
Rata Shares; provided that if apportionment of Acceptances among the Canadian
Lenders cannot be made on a pro rata basis in even multiples of Cdn.$100,000,
the Canadian Administrative Agent shall round the allocations among Canadian
Lenders consistent with the Canadian Administrative Agent’s money market
practices. There shall not be more than eight (8) Drawings in effect with
respect to Acceptances.

Whenever the Canadian Borrower requests the Canadian Lenders to create
Acceptances, each Canadian Lender that is not permitted by applicable law or by
customary market practice to accept an Acceptance (a “Non BA Lender”) shall, in
lieu of accepting its pro rata amount of such Acceptances, make available to the
Canadian Borrower on the Drawing Date a loan (a “BA Equivalent Loan”) in
Canadian Dollars and in an amount equal to the Drawing Purchase Price of the
Acceptances that the Non BA Lender would have been required to accept on the
Drawing Date if it were able to accept Acceptances. To the extent not otherwise
deducted in the calculation of the amount of the BA Equivalent Loan, each Non BA
Lender shall also be entitled to deduct from the BA Equivalent Loan an amount
equal to the Drawing Fee that would have been applicable had it been able to
accept Acceptances. The BA Equivalent Loan shall have a term equal to the term
of the Acceptances that the Non BA Lender would otherwise have

 

32



--------------------------------------------------------------------------------

accepted and the Canadian Borrower shall, at the end of that term, be obligated
to pay the Non BA Lender an amount equal to the aggregate face amount of the
Acceptances that it would otherwise have accepted. All provisions of this
Agreement applicable to Acceptances and Canadian Lenders that accept Acceptances
shall apply mutatis mutandis to BA Equivalent Loans and Non BA Lenders.

(b) Each Drawing shall be made on two Business Days prior written notice, given
not later than 1:00 p.m. (Toronto time), by the Canadian Borrower to the
Canadian Administrative Agent, which shall give each Canadian Lender prompt
notice thereof and of such Canadian Lender’s ratable portion of aggregate Face
Amount of the Drafts to be accepted under the Drawing. Each such notice of a
Drawing (a “Drawing Notice”) shall be given in substantially the form of Exhibit
H hereto or by telephone confirmed promptly in writing in substantially the form
of Exhibit H, and shall specify therein (i) the Drawing Date; (ii) the aggregate
Face Amount of Drafts to be accepted; and (iii) the maturity date for such
Drafts (it being agreed and understood that the Canadian Borrower shall not
request a maturity date for Drafts that would be subsequent to the Maturity
Date).

Neither the Canadian Administrative Agent nor any Canadian Lender shall incur
any liability to the Canadian Borrower in acting on the telephonic notice
referred to above which the Canadian Administrative Agent or such Canadian
Lender believes in good faith to have been given by a duly authorized officer or
other person authorized to borrow on behalf of the Canadian Borrower or for
otherwise acting in good faith under this Section 2.03, and upon the creation
and purchase or delivery of Acceptances pursuant to any such telephonic notice,
the Canadian Borrower shall be liable with respect thereto as provided herein.

Each Drawing Notice shall be irrevocable and binding on the Canadian Borrower.
The Canadian Borrower shall indemnify each Canadian Lender against any loss or
expense incurred by such Canadian Lender as a result of any failure by the
Canadian Borrower to fulfill or honor before the date specified for any Drawing,
the applicable conditions set forth in this Section 2.03 if the Drawing, as a
result of such failure, is not made on such date.

(c) Each Draft presented by the Canadian Borrower shall (i) be in an integral
multiple of Cdn.$100,000; (ii) be dated the date of the Drawing; (iii) mature
and be payable by the Canadian Borrower (in common with all other Drafts
presented in connection with such Drawing) on a Business Day which occurs
approximately 30, 60, 90 or 180 days after the date thereof or such shorter
period than 180 days as agreed by the Canadian Borrower and the Canadian
Administrative Agent; and (iv) be otherwise consistent with the provisions of
this Agreement relating to the amounts and maturity dates thereof.

The Canadian Borrower hereby renounces, and shall not claim, any days of grace
for the payment of any Acceptances.

(d) Not later than 11:00 a.m. (Toronto time) on an applicable Drawing Date, each
Canadian Lender shall complete one or more Drafts dated the date of such
Drawing, with the maturity date specified in the applicable Drawing Notice,
accept such Drafts, and following fulfillment of any applicable conditions and
as specified in the applicable Drawing Notice, purchase the Acceptances thereby
created for the Drawing Purchase Price.

 

33



--------------------------------------------------------------------------------

The failure of any Canadian Lender to create and purchase or deliver Acceptances
as part of any Drawing shall not relieve any other Canadian Lender of its
obligation, if any, to create and purchase or deliver Acceptances hereunder, but
a Canadian Lender shall not be responsible for the failure of any other Canadian
Lender to create and purchase or deliver Acceptances on the Drawing Date for any
Drawing.

(e) Subject to Section 2.03(b) and satisfaction of the conditions set forth in
Section 4.03, each Canadian Lender shall, before 12:00 noon (Toronto time) on
the applicable Drawing Date, pay or cause to be paid the Drawing Purchase Price
in respect of any Acceptances to be purchased by such Canadian Lender by
depositing or causing to be deposited such amount to such account maintained by
the Canadian Administrative Agent at its Administrative Agent’s Office as shall
have been notified to such Canadian Lender by the Canadian Administrative Agent,
in Canadian Dollars in same day funds. Promptly upon receipt of such funds, the
Canadian Administrative Agent shall make such funds available to the Canadian
Borrower by debiting such account (or causing such account to be debited), and
(a) by crediting the Canadian Borrower’s account, as specified by the Canadian
Borrower in writing to the Canadian Administrative Agent prior thereto,
maintained by the Canadian Administrative Agent at its Administrative Agent’s
Office (or causing such account to be credited) with like funds in the aggregate
amount of such funds or (b) by wiring such funds in such amount to the account
of the Canadian Borrower with another financial institution specified prior
thereto by the Canadian Borrower in writing to the Canadian Administrative
Agent.

Acceptances purchased by a Canadian Lender hereunder may be held by it for its
own account until maturity or sold by it at any time prior thereto in any
relevant market therefor in Canada, in such Canadian Lender’s sole discretion.

(f) Each Schedule I Reference Bank or Other Reference Lender, as the case may
be, agrees to furnish to the Canadian Administrative Agent timely information
for the purpose of determining each Average Effective Discount Rate. If any one
or more of the Schedule I Reference Banks or Other Reference Lenders shall not
furnish such information to the Canadian Administrative Agent, the Canadian
Administrative Agent shall determine such Average Effective Discount Rate on the
basis of timely information furnished by the remaining Schedule I Reference Bank
or Other Reference Lender, as applicable.

The Canadian Administrative Agent shall give prompt notice to the Canadian
Borrower and the Canadian Lenders of each Average Effective Discount Rate
determined by the Canadian Administrative Agent for an applicable Drawing Date
and the applicable discount rates, if any, furnished by each Schedule I
Reference Bank and Other Reference Lender for determining any applicable Average
Effective Discount Rate.

(g) The Canadian Borrower unconditionally hereby agrees to pay to the Canadian
Administrative Agent for the account of each Canadian Lender, on the maturity
date for each Acceptance an amount in Canadian Dollars in same day funds equal
to the Face Amount of such then-maturing Acceptance.

 

34



--------------------------------------------------------------------------------

The obligation of the Canadian Borrower set forth above to pay to the Canadian
Administrative Agent the Face Amount of any then-maturing Acceptance may be
satisfied by paying to the Canadian Administrative Agent at or before 12:00 noon
(Toronto time) on the maturity date for such Acceptance an amount in Canadian
Dollars in same day funds equal to the Face Amount of such Acceptance; provided
that the Canadian Borrower shall have given not less than one Business Day’s
prior notice to the Canadian Administrative Agent (which shall promptly notify
each Canadian Lender thereof) of its intent to pay the Canadian Administrative
Agent in the manner contemplated by this sentence. The Canadian Borrower shall
make each payment hereunder in respect of Acceptances by deposit of the required
funds to the Canadian Administrative Agent at its Administrative Agent’s Office.
Upon receipt of such payment, the Canadian Administrative Agent will promptly
thereafter cause such payment to be distributed in like funds in payment of
Acceptances ratably (based on the proportion that the aggregate Face Amount of
Acceptances accepted by any Canadian Lender maturing on the relevant date bears
to the aggregate Face Amount of Acceptances accepted by all Canadian Lenders
maturing on such date) to Canadian Lenders for their account. Such payment to
the Canadian Administrative Agent shall satisfy the Canadian Borrower’s
obligations under any Acceptances to which it relates and each Canadian Lender
that has accepted such Acceptances shall thereafter be solely responsible for
the payment of such Acceptances.

The obligation of the Canadian Borrower set forth in the first paragraph of this
Section 2.03(g) to pay to the Canadian Administrative Agent the Face Amount of
any then-maturing Acceptance may be satisfied by the Canadian Borrower
requesting that new Drafts in an amount sufficient to repay any then-maturing
Acceptances be accepted and discounted by the Canadian Lenders in the manner
contemplated by Section 2.03 in substitution for any then-maturing Acceptance
(to the extent that such amount is otherwise available hereunder); provided that
no Default or Event of Default shall have occurred and be continuing and the
Canadian Borrower shall have delivered to the Canadian Administrative Agent
(which shall promptly provide a copy thereof to each Canadian Lender) a duly
completed Drawing Notice not later than 12:00 noon (Toronto time) one Business
Day prior to such maturity date, together with any other documents, instruments,
certificates and other information contemplated by Section 2.03.

In the event the Canadian Borrower does not or cannot for any reason comply with
the provisions of the two previous paragraphs with respect to the obligation of
the Canadian Borrower to pay to the Canadian Administrative Agent the Face
Amount of any then-maturing Acceptance, the unpaid amount due and payable in
respect thereof shall be converted as of such date, and without any necessity
for the Canadian Borrower to request a Committed Borrowing in accordance with
Section 2.02, to, and thereafter be outstanding as, a Base Rate Committed Loan
made by Canadian Lenders in accordance with their Pro Rata Shares, and shall
bear interest calculated and payable as provided in Section 2.09.

(h) The Canadian Borrower hereby appoints each Canadian Lender, acting by any
authorized signatory of such Canadian Lender, the attorney of the Canadian
Borrower:

(i) to execute, for and on behalf and in the same name of the Canadian Borrower
as drawer, and to endorse on its behalf, drafts in a form in accordance with
Section 2.03(c) and which constitute depository bills for the purpose of the
DBNA;

 

35



--------------------------------------------------------------------------------

(ii) to complete the amount, date and maturity of such Acceptances; and

(iii) to deposit such Acceptances that have been accepted by such Canadian
Lender with a clearing house (as defined in the DBNA);

provided that such acts in each case are to undertaken by such Canadian Lender
in accordance with instructions given to such Canadian Lender by the Canadian
Borrower as provided in this Section 2.03(h). For certainty, signatures of any
authorized signatory of such Canadian Lender may be mechanically reproduced in
facsimile on Acceptances issued in accordance with this Section 2.03(h) and such
facsimile signatures will be binding and effective as if they had been manually
executed by such authorized signatory of such Canadian Lender. Instructions from
the Canadian Borrower to such Canadian Lender relating to the execution,
completion, endorsement and/or discount by such Canadian Lender on behalf of the
Canadian Borrower of Acceptances will be communicated by delivery of a Drawing
Notice to the Canadian Administrative Agent.

(i) If the Canadian Administrative Agent determines in good faith, which
determination shall be final, conclusive and binding upon the Canadian Borrower,
and notifies the Canadian Borrower and each Canadian Lender that, by reason of
circumstances affecting the money market (i) there is no market for Acceptances;
or (ii) the demand for Acceptances is insufficient to allow the sale or trading
of the Acceptances created and purchased hereunder; then:

(i) the right of the Canadian Borrower to request a Drawing shall be suspended
until the Canadian Administrative Agent determines that the circumstances
causing such suspension no longer exist and the Canadian Administrative Agent so
notifies the Canadian Borrower and each Canadian Lender; and

(ii) any Drawing Notice which is outstanding shall be cancelled and the Drawing
requested therein shall not be made.

The Canadian Administrative Agent shall promptly notify the Canadian Borrower
and each Canadian Lender of the suspension of its right to request a Drawing and
of the termination of any such suspension.

(j) No repayment of an Acceptance shall be made by the Canadian Borrower to a
Canadian Lender prior to the maturity date thereof except that the Canadian
Borrower may prepay the Canadian Administrative Agent an amount in Canadian
Dollars in same day funds equal to the aggregate Face Amount of all outstanding
Acceptances. The Canadian Administrative Agent shall pay each Canadian Lender
its Pro Rata Share of the amount received. Any scheduled repayment shall be made
(unless such repayment has been rescinded or otherwise is required to be
returned by such Canadian Lender to the Canadian Borrower for any reason) in
accordance with the provisions of the second paragraph of Section 2.03(g). Any
such payment or prepayment by the Canadian Borrower to the Canadian
Administrative Agent shall satisfy the Canadian Borrower’s obligations under the
Acceptance to which it relates and any such Canadian Lender which has accepted
such Acceptance shall thereafter be solely responsible for the payment of such
Acceptance and shall indemnify and hold the Canadian Borrower harmless against
any liabilities, costs or expenses incurred by the

 

36



--------------------------------------------------------------------------------

Canadian Borrower as a result of any failure by such Canadian Lender to pay such
Acceptance in accordance with its terms. Following the maturity and indefeasible
payment of all Acceptances, each Canadian Lender shall pay to the Canadian
Borrower an amount equal to the interest that would have accrued had the amount
paid to that Canadian Lender been held in an account bearing interest at the
rate customarily paid by that Canadian Lender on deposits of similar size and
term pending payment of the Acceptances as they matured.

(k) The proceeds of any Acceptance created under this Section 2.03 shall be used
in the manner and for the purposes set forth in Section 6.11 with respect to the
use of proceeds of Loans.

2.04 Letters of Credit.

(a) The Letter of Credit Commitment.

(i) The Domestic Borrower may request Domestic Letters of Credit by notice to
the Domestic L/C Issuer and the Domestic Administrative Agent, and the Canadian
Borrower may request Canadian Letters of Credit upon notice to the Canadian L/C
Issuer and the Canadian Administrative Agent, all as provided below. Subject to
the terms and conditions set forth herein, (A) the applicable L/C Issuer agrees,
in reliance upon the agreements of the other applicable Lenders set forth in
this Section 2.04, (1) from time to time on any Business Day during the period
from the Closing Date until the Maturity Date, to issue Letters of Credit for
the account of the applicable Borrower, and to amend Letters of Credit
previously issued by it, in accordance with subsection (b) below, and (2) to
honor drafts under the Letters of Credit as required under applicable law; and
(B) such Lenders severally agree to participate in Letters of Credit issued for
the account of such Borrower; provided that the Domestic L/C Issuer shall not be
obligated to make any L/C Credit Extension with respect to any Domestic Letter
of Credit, and no Domestic Lender shall be obligated to participate in, any
Domestic Letter of Credit if as of the date of such L/C Credit Extension,
(x) the Total Outstandings with respect to Domestic Loans and Domestic Letters
of Credit would exceed the Aggregate Domestic Commitments, (y) the aggregate
Outstanding Amount of the Committed Domestic Loans of any Domestic Lender, plus
such Lender’s Pro Rata Share of the Outstanding Amount of all Domestic L/C
Obligations, plus such Domestic Lender’s Pro Rata Share of the Outstanding
Amount of all Domestic Swing Line Loans would exceed such Lender’s Commitment
with respect to Domestic Loans and Domestic Letters of Credit, or (z) the
Outstanding Amount of the Domestic L/C Obligations would exceed the Letter of
Credit Sublimit; provided, further, the Canadian L/C Issuer shall not be
obligated to make any L/C Credit Extension with respect to any Canadian Letter
of Credit, and no Canadian Lender shall be obligated to participate in any
Canadian Letter of Credit if as of the date of such L/C Credit Extension (x) the
Total Outstandings with respect to Canadian Loans, Canadian Letters of Credit
and Acceptances would exceed the Aggregate Canadian Commitments, (y) the
aggregate Outstanding Amount of the Committed Canadian Loans of any Canadian
Lender, plus such Canadian Lender’s Pro Rata Share of the Outstanding Amount of
all Canadian L/C Obligations, plus such Canadian Lender’s Pro Rata Share of all
Acceptance Usage plus such Canadian Lender’s Pro Rata Share of the Outstanding
Amount of all Canadian Swing Line Loans would exceed such Lender’s Commitment

 

37



--------------------------------------------------------------------------------

with respect to Canadian Loans, Canadian Letters of Credit and Acceptances or
(z) the Outstanding Amount of Canadian L/C Obligations would exceed the Letter
of Credit Sublimit. Within the foregoing limits, and subject to the terms and
conditions hereof, the Borrowers’ ability to obtain Letters of Credit shall be
fully revolving, and accordingly the Borrowers may, during the foregoing period,
obtain Letters of Credit to replace Letters of Credit that have expired or that
have been drawn upon and reimbursed.

(ii) An L/C Issuer shall be under no obligation to issue any Letter of Credit
if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or request that
such L/C Issuer refrain from, the issuance of letters of credit generally or
such Letter of Credit in particular or shall impose upon such L/C Issuer with
respect to such Letter of Credit any restriction, reserve or capital requirement
(for which such L/C Issuer is not otherwise compensated hereunder) not in effect
on the Closing Date, or shall impose upon such L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which such L/C
Issuer in good faith deems material to it;

(B) the expiry date of such requested Letter of Credit would occur more than
twelve months after the date of issuance, unless the Required Lenders have
approved such expiry date;

(C) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Lenders have approved such
expiry date;

(D) the issuance of such Letter of Credit would violate one or more policies of
such L/C Issuer;

(E) such Letter of Credit is in a face amount less than $50,000, in the case of
a commercial Letter of Credit, or $25,000, in the case of a standby Letter of
Credit, or is to be denominated in a currency other than Dollars in the case of
Domestic Letters of Credit and Canadian Dollars in the case of Canadian Letters
of Credit; or

(F) a default of any Lender’s obligations to fund under Section 2.03(c) exists
or any Lender is at such time an Impacted Lender hereunder, unless the
applicable L/C Issuer has been provided cash collateral as contemplated by
Section 2.16 or has entered into satisfactory arrangements with the applicable
Borrower or such Lender to eliminate such L/C Issuer’s risk with respect to such
Lender.

(iii) An L/C Issuer shall be under no obligation to amend any Letter of Credit
if (A) such L/C Issuer would have no obligation at such time to issue such
Letter of

 

38



--------------------------------------------------------------------------------

Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

(b) Procedures for Issuance and Amendment of Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the applicable Borrower delivered to the applicable L/C Issuer
(with a copy to the applicable Administrative Agent) in the form of a Letter of
Credit Application, appropriately completed and signed by a Responsible Officer
of such Borrower. Such L/C Application must be received by the applicable L/C
Issuer and the applicable Administrative Agent not later than 8:00 a.m. in the
case of Domestic Letters of Credit and 12:00 noon in the case of Canadian
Letters of Credit at least two Business Days (or such later date and time as
such L/C Issuer may agree in a particular instance in its sole discretion) prior
to the proposed issuance date or date of amendment, as the case may be. In the
case of a request for an initial issuance of a Letter of Credit, such Letter of
Credit Application shall specify in form and detail satisfactory to the
applicable L/C Issuer: (A) the proposed issuance date of the requested Letter of
Credit (which shall be a Business Day); (B) the amount thereof; (C) the expiry
date thereof; (D) the name and address of the beneficiary thereof; (E) the
documents to be presented by such beneficiary in case of any drawing thereunder;
(F) the full text of any certificate to be presented by such beneficiary in case
of any drawing thereunder; and (G) such other matters as such L/C Issuer may
require. In the case of a request for an amendment of any outstanding Letter of
Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the applicable L/C Issuer (A) the Letter of Credit to be
amended; (B) the proposed date of amendment thereof (which shall be a Business
Day); (C) the nature of the proposed amendment; and (D) such other matters as
such L/C Issuer may require.

(ii) Promptly after receipt of any Letter of Credit Application, the applicable
L/C Issuer will confirm with the applicable Administrative Agent (by telephone
or in writing) that such Administrative Agent has received a copy of such Letter
of Credit Application from the applicable Borrower and, if not, such L/C Issuer
will provide such Administrative Agent with a copy thereof. Upon receipt by such
L/C Issuer of confirmation from such Administrative Agent that the requested
issuance or amendment is permitted in accordance with the terms hereof, then,
subject to the terms and conditions hereof, such L/C Issuer shall, on the
requested date, issue a Letter of Credit for the account of the applicable
Borrower or enter into the applicable amendment, as the case may be, in each
case in accordance with such L/C Issuer’s usual and customary business
practices. Immediately upon the issuance of each Domestic Letter of Credit, each
Domestic Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the Domestic L/C Issuer a risk participation in such
Domestic Letter of Credit in an amount equal to the product of such Domestic
Lender’s Pro Rata Share times the amount of such Domestic Letter of Credit.
Immediately upon the issuance of each Canadian Letter of Credit, each Canadian
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Canadian L/C Issuer a risk participation in such Canadian
Letter of Credit in an amount equal to the product of such Canadian Lender’s Pro
Rata Share times the amount of such Canadian Letter of Credit.

 

39



--------------------------------------------------------------------------------

(iii) If the applicable Borrower so requests in any Letter of Credit
Application, the applicable L/C Issuer may, in it sole and absolute discretion,
agree to issue a Letter of Credit that has automatic renewal provisions (each,
an “Auto-Renewal Letter of Credit”); provided that any such Auto-Renewal Letter
of Credit must permit such L/C Issuer to prevent any such renewal at least once
in each twelve-month period (commencing with the date of issuance of such Letter
of Credit) by giving prior notice to the beneficiary thereof not later than a
day (the “Nonrenewal Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
the applicable L/C Issuer, the applicable Borrower shall not be required to make
a specific request to such L/C Issuer for any such renewal. Once an Auto-Renewal
Letter of Credit has been issued, the Lenders shall be deemed to have authorized
(but may not require) the applicable L/C Issuer to permit the renewal of such
Letter of Credit at any time prior to a date not later than the Letter of Credit
Expiration Date; provided, however, that such L/C Issuer shall not permit any
such renewal if (A) such L/C Issuer would have no obligation at such time to
issue such Letter of Credit in its renewed form under the terms hereof, or
(B) it has received notice (which may be by telephone or in writing) on or
before the day that is seven Business Days before the Nonrenewal Notice Date
from the applicable Administrative Agent, any applicable Lender or the
applicable Borrower that one or more of the applicable conditions specified in
Section 4.02 is not then satisfied.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the applicable L/C Issuer will also deliver to the applicable Borrower
and the applicable Administrative Agent a true and complete copy of such Letter
of Credit or amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon any drawing under any Letter of Credit, the applicable L/C Issuer shall
notify the applicable Borrower and the applicable Administrative Agent thereof.
Not later than 11:00 a.m. on the date of any payment by the applicable L/C
Issuer under a Letter of Credit (each such date, an “Honor Date”), the
applicable Borrower shall reimburse the applicable L/C Issuer through the
applicable Administrative Agent in an amount equal to the amount of such
drawing. If such Borrower fails to so reimburse such L/C Issuer by such time,
such Administrative Agent shall promptly notify each applicable Lender of the
Honor Date, the amount of the unreimbursed drawing (the “Unreimbursed Amount”),
and such Lender’s Pro Rata Share thereof. In such event, such Borrower shall be
deemed to have requested a Committed Borrowing of Base Rate Loans to be
disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of Base Rate Loans, but subject to the amount of the unutilized
portion of the Aggregate Domestic Commitments or Aggregate Canadian Commitments
as applicable and the conditions set forth in Section 4.02 (other than the
delivery of a Committed Loan Notice). Any notice given by an L/C Issuer or
Administrative Agent pursuant to this Section 2.04(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

 

40



--------------------------------------------------------------------------------

(ii) Each Lender (including any Lender acting as an L/C Issuer) shall upon any
notice pursuant to Section 2.04(c)(i) make funds available to the applicable
Administrative Agent for the account of the applicable L/C Issuer at the
applicable Administrative Agent’s Office in an amount equal to its Pro Rata
Share of the Unreimbursed Amount not later than 1:00 p.m. on the Business Day
specified in such notice by such Administrative Agent, whereupon, subject to the
provisions of Section 2.04(c)(iii), each Lender that so makes funds available
shall be deemed to have made a Committed Base Rate Loan to the applicable
Borrower in such amount. The applicable Administrative Agent shall remit the
funds so received to the applicable L/C Issuer.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Committed Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the applicable
Borrower shall be deemed to have incurred from the applicable L/C Issuer an L/C
Borrowing in the amount of the Unreimbursed Amount that is not so refinanced,
which L/C Borrowing shall be due and payable on demand (together with interest)
and shall bear interest at the Default Rate. In such event, each Lender’s
payment to the applicable Administrative Agent for the account of such L/C
Issuer pursuant to Section 2.04(c)(ii) shall be deemed payment in respect of its
participation in such L/C Borrowing and shall constitute an L/C Advance from
such Lender in satisfaction of its participation obligation under this
Section 2.04.

(iv) Until each Lender funds its Committed Loan or L/C Advance pursuant to this
Section 2.04(c) to reimburse the applicable L/C Issuer for any amount drawn
under any Letter of Credit, interest in respect of such Lender’s Pro Rata Share
of such amount shall be solely for the account of such L/C Issuer.

(v) Each Lender’s obligation to make Committed Loans or L/C Advances to
reimburse the applicable L/C Issuer for amounts drawn under Letters of Credit,
as contemplated by this Section 2.04(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any set-off,
counterclaim, recoupment, defense or other right which such Lender may have
against such L/C Issuer, the Borrowers or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Committed Loans
pursuant to this Section 2.04(c) is subject to the conditions set forth in
Section 4.02. Any such reimbursement shall not relieve or otherwise impair the
obligation of the applicable Borrower to reimburse the applicable L/C Issuer for
the amount of any payment made by such L/C Issuer under any Letter of Credit,
together with interest as provided herein.

(vi) If any Lender fails to make available to the applicable Administrative
Agent for the account of the applicable L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this Section 2.04(c)
by the time specified in Section 2.04(c)(ii), such L/C Issuer shall be entitled
to recover from such Lender (acting through such Administrative Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on

 

41



--------------------------------------------------------------------------------

which such payment is immediately available to such L/C Issuer at a rate per
annum equal to the Federal Funds Rate (in the case of the Domestic L/C Issuer)
or the Interbank Reference Rate (in the case of the Canadian L/C Issuer) from
time to time in effect. A certificate of an L/C Issuer submitted to any Lender
(through the applicable Administrative Agent) with respect to any amounts owing
under this clause (vi) shall be conclusive absent manifest error.

(d) Repayment of Participations.

(i) At any time after an L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.04(c), if the applicable
Administrative Agent receives for the account of such L/C Issuer any payment
related to such Letter of Credit (whether directly from the applicable Borrower
or otherwise, including proceeds of Cash Collateral applied thereto by such
Administrative Agent), or any payment of interest thereon, such Administrative
Agent will distribute to such Lender its Pro Rata Share thereof in the same
funds as those received by such Administrative Agent.

(ii) If any payment received by an Administrative Agent for the account of an
L/C Issuer pursuant to Section 2.04(c)(i) is required to be returned, each
applicable Lender shall pay to such Administrative Agent for the account of such
L/C Issuer its Pro Rata Share thereof on demand of such Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the Federal Funds Rate (in
the case of the Domestic L/C Issuer) or the Interbank Reference Rate (in the
case of the Canadian L/C Issuer) from time to time in effect.

(e) Obligations Absolute. The obligation of each Borrower to reimburse the
applicable L/C Issuer for each drawing under a Letter of Credit, and to repay
each L/C Borrowing and each drawing under a Letter of Credit that is refinanced
by a Borrowing of Committed Loans, shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;

(ii) the existence of any claim, counterclaim, set-off, defense or other right
that such Borrower may have at any time against any beneficiary or any
transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), such L/C Issuer or any other Person,
whether in connection with this Agreement, the transactions contemplated hereby
or by such Letter of Credit or any agreement or instrument relating thereto, or
any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the

 

42



--------------------------------------------------------------------------------

transmission or otherwise of any document required in order to make a drawing
under such Letter of Credit;

(iv) any payment by such L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by such L/C Issuer under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, such Borrower;

provided, that if the payment by such L/C Issuer under the applicable Letter of
Credit shall have constituted gross negligence or willful misconduct of such L/C
Issuer under the circumstances in question, such Borrower shall retain its right
to bring a separate action against such L/C Issuer after such Borrower has made
such reimbursement.

The applicable Borrower shall promptly examine a copy of each Letter of Credit
and each amendment thereto that is delivered to it and, in the event of any
claim of noncompliance with such Borrower’s instructions or other irregularity,
such Borrower will immediately notify the applicable L/C Issuer. Such Borrower
shall be conclusively deemed to have waived any such claim against such L/C
Issuer and its correspondents unless such notice is given as aforesaid.

(f) Role of L/C Issuers. Each Lender and the Borrowers agree that, in paying any
drawing under a Letter of Credit, the L/C Issuers shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuers,
the Administrative Agents, any of their respective Related Parties, nor any of
the respective correspondents, participants or assignees of the L/C Issuers
shall be liable to any Lender for (i) any action taken or omitted in connection
herewith at the request or with the approval of the Lenders or the Required
Lenders, as applicable; (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Letter of Credit Application. Each Borrower hereby assumes all
risks of the acts or omissions of any beneficiary or transferee with respect to
its use of any Letter of Credit; provided, however, that this assumption is not
intended to, and shall not, preclude such Borrower’s pursuing such rights and
remedies as it may have against the beneficiary or transferee at law or under
any other agreement. None of the L/C Issuers, the Administrative Agents, any of
their respective Related Parties, nor any of the respective correspondents,
participants or assignees of the L/C Issuers, shall be liable or responsible for
any of the matters described in clauses (i) through (v) of Section 2.04(e);
provided, however, that anything in such clauses to the contrary
notwithstanding, a Borrower may have a claim against an L/C Issuer, and an L/C
Issuer may be liable to a Borrower, to the extent, but only to

 

43



--------------------------------------------------------------------------------

the extent, of any direct, as opposed to consequential or exemplary, damages
suffered by such Borrower which such Borrower proves were caused by such L/C
Issuer’s willful misconduct or gross negligence or such L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, the L/C Issuers may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary, and the L/C Issuers shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.

(g) Cash Collateral. Upon the request of the applicable Administrative Agent,
(i) if an L/C Issuer has honored any full or partial drawing request under any
Letter of Credit and such drawing has resulted in an L/C Borrowing, or (ii) if,
as of the Maturity Date, (A) any Letter of Credit issued by such L/C Issuer may
for any reason remain outstanding and partially or wholly undrawn, or (B) any
amount remains available to be drawn under any Letter of Credit by reason of the
operation of Section 3.14 of the “International Standby Practices 1998”
published by the Institute of International Banking Law & Practice (or such
later version thereof as may be in effect at the time of issuance), the
applicable Borrower shall immediately Cash Collateralize the then Outstanding
Amount of all such L/C Borrowings or Letters of Credit, as the case may be (in
an amount equal to such Outstanding Amount of such Letter of Credit Borrowings
or Letters of Credit, as applicable, determined as of the date of such L/C
Borrowing or the Maturity Date, as the case may be).

(h) Applicability of ISP98 and UCP. Unless otherwise expressly agreed by the
applicable L/C Issuer and Borrower when a Letter of Credit is issued, (i) the
rules of the “International Standby Practices 1998” published by the Institute
of International Banking Law & Practice (or such later version thereof as may be
in effect at the time of issuance) shall apply to each standby Letter of Credit,
and (ii) the rules of the Uniform Customs and Practice for Documentary Credits,
as most recently published by the International Chamber of Commerce (the “ICC”)
at the time of issuance shall apply to each commercial Letter of Credit.

(i) Letter of Credit Fees. Each Borrower shall pay to the applicable
Administrative Agent for the account of each applicable Lender (other than
Defaulting Lenders) in accordance with its Pro Rata Share a Letter of Credit fee
for each Letter of Credit issued for such Borrower’s account equal to the
Applicable Rate times the average daily maximum amount available to be drawn
under each such Letter of Credit (whether or not such maximum amount is then in
effect under such Letter of Credit). Such letter of credit fees shall be
computed on a quarterly basis in arrears. Such letter of credit fees shall be
due and payable on the first Business Day after the end of each March, June,
September and December, commencing with the first such date to occur after the
issuance of such Letter of Credit, and on the Letter of Credit Expiration Date.
If there is any change in the Applicable Rate during any quarter, the daily
maximum amount of each Letter of Credit shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.

 

44



--------------------------------------------------------------------------------

(j) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuers.
Each Borrower shall pay directly to the applicable L/C Issuer for its own
account a fronting fee with respect to each Letter of Credit issued for such
Borrower’s account in the amounts and at the times specified in the Fee Letter.
Fronting fees with respect to commercial Letters of Credit shall be paid upon
the issuance thereof and at the time of any increase in the amount available to
be drawn thereunder, and fronting fees with respect to standby Letters of Credit
shall be paid quarterly in arrears. In addition, each Borrower shall pay
directly to the applicable L/C Issuer for its own account the customary
issuance, presentation, amendment and other processing fees, and other standard
costs and charges, of such L/C Issuer relating to letters of credit as from time
to time in effect. Such fees and charges are due and payable on demand and are
nonrefundable.

(k) Conflict with Letter of Credit Application. In the event of any conflict
between the terms hereof and the terms of any Letter of Credit Application, the
terms hereof shall control.

(l) Existing Letters of Credit. Notwithstanding anything to the contrary herein,
as of the Closing Date, all of the Existing Letters of Credit shall be deemed to
be Letters of Credit issued hereunder and shall be subject to all of the terms
and provisions of this Agreement, including all terms and provisions applicable
to Letters of Credit under this Agreement. Each Lender agrees that its
obligations with respect to Letters of Credit pursuant to this Section 2.04
shall include the Existing Letters of Credit as of the Closing Date. With
respect to each Existing Letter of Credit, for the period commencing on the
Closing Date to and including the expiration date of any such Existing Letter of
Credit, the applicable Borrower shall pay all fees and commissions set forth in
Section 2.04(i) at the times and in the manner set forth therein.

2.05 Swing Line Loans.

(a)(i) The Domestic Swing Line. Subject to the terms and conditions set forth
herein, the Domestic Swing Line Lender agrees to make loans (each such loan, a
“Domestic Swing Line Loan”) to the Domestic Borrower from time to time on any
Business Day during the Availability Period in an aggregate amount not to exceed
at any time outstanding the amount of the Domestic Swing Line Sublimit,
notwithstanding the fact that such Domestic Swing Line Loans, when aggregated
with the Outstanding Amount of Committed Loans of the Domestic Swing Line Lender
in its capacity as a Domestic Lender of Committed Domestic Loans, may exceed the
amount of such Lender’s Commitment regarding Committed Domestic Loans; provided,
however, that after giving effect to any Domestic Swing Line Loan, (i) the
aggregate Outstanding Amount of all Domestic Loans and L/C Obligations regarding
Domestic Letters of Credit shall not exceed the Aggregate Domestic Commitments,
and (ii) the aggregate Outstanding Amount of the Committed Domestic Loans of any
Domestic Lender, plus such Domestic Lender’s Pro Rata Share of the Outstanding
Amount of all L/C Obligations regarding Domestic Letters of Credit, plus such
Lender’s Pro Rata Share of the Outstanding Amount of all Domestic Swing Line
Loans shall not exceed such Domestic Lender’s Commitment regarding Domestic
Loans and Domestic Letters of Credit. Within the foregoing limits, and subject
to the other terms and conditions hereof,

 

45



--------------------------------------------------------------------------------

the Domestic Borrower may borrow under this Section 2.05, prepay under
Section 2.06, and reborrow under this Section 2.05. Each Domestic Swing Line
Loan shall be a Base Rate Loan. Immediately upon the making of a Domestic Swing
Line Loan, each Domestic Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Domestic Swing Line Lender a risk
participation in such Domestic Swing Line Loan in an amount equal to the product
of such Lender’s Pro Rata Share times the amount of such Domestic Swing Line
Loan. The Domestic Swing Line Lender shall not be under any obligation to make
any Domestic Swing Line Loan if any Domestic Lender is at such time an Impacted
Lender hereunder, unless the Domestic Swing Line Lender has been provided cash
collateral as contemplated by Section 2.16 or has entered into satisfactory
arrangements with the Domestic Borrower or such Domestic Lender to eliminate the
Domestic Swing Line Lender’s risk with respect to such Domestic Lender.

(ii) The Canadian Swing Line. Subject to the terms and conditions set forth
herein, the Canadian Swing Line Lender agrees to make loans (each such loan, a
“Canadian Swing Line Loan”) to the Canadian Borrower from time to time on any
Business Day during the Availability Period in an aggregate amount not to exceed
at any time outstanding the amount of the Canadian Swing Line Sublimit,
notwithstanding the fact that such Canadian Swing Line Loans, when aggregated
with the Outstanding Amount of Committed Loans of the Canadian Swing Line Lender
in its capacity as a Canadian Lender of Committed Canadian Loans, may exceed the
amount of such Lender’s Commitment regarding Committed Canadian Loans; provided,
however, that after giving effect to any Canadian Swing Line Loan, (i) the
aggregate Outstanding Amount of all Canadian Loans, L/C Obligations regarding
Canadian Letters of Credit and aggregate Acceptance Usage shall not exceed the
Aggregate Canadian Commitments, and (ii) the aggregate Outstanding Amount of the
Committed Canadian Loans of any Canadian Lender, plus such Canadian Lender’s Pro
Rata Share of the Outstanding Amount of all L/C Obligations regarding Canadian
Letters of Credit, plus such Lender’s Pro Rata Share of the Outstanding Amount
of all Canadian Swing Line Loans plus such Lender’s Pro Rata Share of aggregate
Acceptance Usage shall not exceed such Canadian Lender’s Commitment regarding
Canadian Loans, Acceptances and Canadian Letters of Credit. Within the foregoing
limits, and subject to the other terms and conditions hereof, the Canadian
Borrower may borrow under this Section 2.05, prepay under Section 2.06, and
reborrow under this Section 2.05. Each Canadian Swing Line Loan shall be a Base
Rate Loan. Immediately upon the making of a Canadian Swing Line Loan, each
Canadian Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the Canadian Swing Line Lender a risk participation in
such Canadian Swing Line Loan in an amount equal to the product of such Lender’s
Pro Rata Share times the amount of such Canadian Swing Line Loan. The Canadian
Swing Line Lender shall not be under any obligation to make any Canadian Swing
Line Loan if any Canadian Lender is at such time an Impacted Lender hereunder,
unless the Canadian Swing Line Lender has been provided cash collateral as
contemplated by Section 2.16 or has entered into satisfactory arrangements with
the Canadian Borrower or such Canadian Lender to eliminate the Canadian Swing
Line Lender’s risk with respect to such Canadian Lender.

 

46



--------------------------------------------------------------------------------

(b) (i) Domestic Borrowing Procedures. Each Domestic Swing Line Borrowing shall
be made upon the Domestic Borrower’s irrevocable notice to the Domestic Swing
Line Lender and the Domestic Administrative Agent, which may be given by
telephone. Each such notice must be received by the Domestic Swing Line Lender
and the Domestic Administrative Agent not later than 11:00 a.m. on the requested
borrowing date, and shall specify (i) the amount to be borrowed, which shall be
a minimum of $500,000 and (ii) the requested borrowing date, which shall be a
Business Day. Each such telephonic notice must be confirmed promptly by delivery
to the Domestic Swing Line Lender and the Domestic Administrative Agent of a
written Domestic Swing Line Loan Notice, appropriately completed and signed by a
Responsible Officer of the Domestic Borrower. Promptly after receipt by the
Domestic Swing Line Lender of any telephonic Domestic Swing Line Loan Notice,
the Domestic Swing Line Lender will confirm with the Domestic Administrative
Agent (by telephone or in writing) that the Domestic Administrative Agent has
also received such Domestic Swing Line Loan Notice and, if not, the Domestic
Swing Line Lender will notify the Domestic Administrative Agent (by telephone or
in writing) of the contents thereof. Unless the Domestic Swing Line Lender has
received notice (by telephone or in writing) from the Domestic Administrative
Agent (including at the request of any Domestic Lender) prior to 11:00 a.m. on
the date of the proposed Domestic Swing Line Borrowing (A) directing the
Domestic Swing Line Lender not to make such Domestic Swing Line Loan as a result
of the limitations set forth in the proviso to the first sentence of
Section 2.05(a)(i), or (B) that one or more of the applicable conditions
specified in Section 4.02 is not then satisfied, then, subject to the terms and
conditions hereof, the Domestic Swing Line Lender will, not later than 12:00
noon on the borrowing date specified in such Domestic Swing Line Loan Notice,
make the amount of its Domestic Swing Line Loan available to the Domestic
Borrower at its office by crediting the account of the Domestic Borrower on the
books of the Domestic Swing Line Lender in immediately available funds.

(ii) Canadian Borrowing Procedures. Each Canadian Swing Line Borrowing shall be
made upon the Canadian Borrower’s irrevocable notice to the Canadian Swing Line
Lender and the Canadian Administrative Agent, which may be given by telephone.
Each such notice must be received by the Canadian Swing Line Lender and the
Canadian Administrative Agent not later than 2:00 p.m. on the requested
borrowing date, and shall specify (i) the amount to be borrowed, which shall be
a minimum of $500,000 and (ii) the requested borrowing date, which shall be a
Business Day. Each such telephonic notice must be confirmed promptly by delivery
to the Canadian Swing Line Lender and the Canadian Administrative Agent of a
written Canadian Swing Line Loan Notice, appropriately completed and signed by a
Responsible Officer of the Canadian Borrower. Promptly after receipt by the
Canadian Swing Line Lender of any telephonic Canadian Swing Line Loan Notice,
the Canadian Swing Line Lender will confirm with the Canadian Administrative
Agent (by telephone or in writing) that the Canadian Administrative Agent has
also received such Canadian Swing Line Loan Notice and, if not, the Canadian
Swing Line Lender will notify the Canadian Administrative Agent (by telephone or
in writing) of the contents thereof. Unless the Canadian Swing Line Lender has
received notice (by telephone or in writing) from the Canadian Administrative
Agent (including at the request of any Canadian Lender) prior to 2:00 p.m. on
the date of the proposed Canadian Swing Line Borrowing (A) directing the
Canadian Swing Line

 

47



--------------------------------------------------------------------------------

Lender not to make such Canadian Swing Line Loan as a result of the limitations
set forth in the proviso to the first sentence of Section 2.05(a)(ii), or
(B) that one or more of the applicable conditions specified in Section 4.02 is
not then satisfied, then, subject to the terms and conditions hereof, the
Canadian Swing Line Lender will, not later than 3:00 p.m. on the borrowing date
specified in such Canadian Swing Line Loan Notice, make the amount of its
Canadian Swing Line Loan available to the Canadian Borrower at its office by
crediting the account of the Canadian Borrower on the books of the Canadian
Swing Line Lender in immediately available funds.

(c) (i) Refinancing of Domestic Swing Line Loans.

(A) The Domestic Swing Line Lender at any time in its sole and absolute
discretion may request, on behalf of the Domestic Borrower (which hereby
irrevocably requests the Domestic Swing Line Lender to so request on its
behalf), that each Domestic Lender make a Committed Base Rate Loan in an amount
equal to such Lender’s Pro Rata Share of the amount of Domestic Swing Line Loans
then outstanding. Such request shall be made in accordance with the requirements
of Section 2.02, without regard to the minimum and multiples specified therein
for the principal amount of Base Rate Loans, but subject to the unutilized
portion of the Aggregate Domestic Commitments and the conditions set forth in
Section 4.02. The Domestic Swing Line Lender shall furnish the Domestic Borrower
with a copy of the applicable Committed Loan Notice promptly after delivering
such notice to the Domestic Administrative Agent. Each Domestic Lender shall
make an amount equal to its Pro Rata Share of the amount specified in such
Committed Loan Notice available to the Domestic Administrative Agent in
immediately available funds for the account of the Domestic Swing Line Lender at
the Administrative Agent’s Office of the Domestic Administrative Agent not later
than 11:00 a.m. on the day specified in such Committed Loan Notice, whereupon,
subject to Section 2.05(c)(i)(B), each Domestic Lender that so makes funds
available shall be deemed to have made a Base Rate Committed Loan to the
Domestic Borrower in such amount. The Domestic Administrative Agent shall remit
the funds so received to the Domestic Swing Line Lender.

(B) If for any reason any Committed Borrowing cannot be requested in accordance
with Section 2.05(c)(i)(A) or any Domestic Swing Line Loan cannot be refinanced
by such a Committed Borrowing, the Committed Loan Notice submitted by the
Domestic Swing Line Lender shall be deemed to be a request by the Domestic Swing
Line Lender that each of the Domestic Lenders fund its risk participation in the
relevant Domestic Swing Line Loan and each Domestic Lender’s payment to the
Domestic Administrative Agent for the account of the Domestic Swing Line Lender
pursuant to Section 2.05(c)(i)(A) shall be deemed payment in respect of such
participation.

(C) If any Domestic Lender fails to make available to the Domestic
Administrative Agent for the account of the Domestic Swing Line Lender any
amount required to be paid by such Domestic Lender pursuant to the foregoing

 

48



--------------------------------------------------------------------------------

provisions of this Section 2.05(c)(i) by the time specified in
Section 2.05(c)(i)(A), the Domestic Swing Line Lender shall be entitled to
recover from such Domestic Lender (acting through the Domestic Administrative
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to the Domestic Swing Line Lender at a rate per annum equal to the
Federal Funds Rate from time to time in effect. A certificate of the Domestic
Swing Line Lender submitted to any Domestic Lender (through the Domestic
Administrative Agent) with respect to any amounts owing under this clause
(iii) shall be conclusive absent manifest error.

(D) Each Domestic Lender’s obligation to make Committed Loans or to purchase and
fund risk participations in Domestic Swing Line Loans pursuant to this
Section 2.05(c)(i) shall be absolute and unconditional and shall not be affected
by any circumstance, including (A) any set-off, counterclaim, recoupment,
defense or other right which such Domestic Lender may have against the Domestic
Swing Line Lender, the Domestic Borrower or any other Person for any reason
whatsoever, (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Domestic Lender’s obligation to make Committed
Domestic Loans pursuant to this Section 2.05(c)(i) is subject to the conditions
set forth in Section 4.02. Any such purchase of participations shall not relieve
or otherwise impair the obligation of the Domestic Borrower to repay Domestic
Swing Line Loans, together with interest as provided herein.

(ii) Refinancing of Canadian Swing Line Loans.

(A) The Canadian Swing Line Lender at any time in its sole and absolute
discretion may request, on behalf of the Canadian Borrower (which hereby
irrevocably requests the Canadian Swing Line Lender to so request on its
behalf), that each Canadian Lender make a Committed Base Rate Loan in an amount
equal to such Lender’s Pro Rata Share of the amount of Canadian Swing Line Loans
then outstanding. Such request shall be made in accordance with the requirements
of Section 2.02, without regard to the minimum and multiples specified therein
for the principal amount of Base Rate Loans, but subject to the unutilized
portion of the Aggregate Canadian Commitments and the conditions set forth in
Section 4.02. The Canadian Swing Line Lender shall furnish the Canadian Borrower
with a copy of the applicable Committed Loan Notice promptly after delivering
such notice to the Canadian Administrative Agent. Each Canadian Lender shall
make an amount equal to its Pro Rata Share of the amount specified in such
Committed Loan Notice available to the Canadian Administrative Agent in
immediately available funds for the account of the Canadian Swing Line Lender at
the Administrative Agent’s Office of the Canadian Administrative Agent not later
than 11:00 a.m. on the day specified in such Committed Loan Notice, whereupon,
subject to Section 2.05(c)(ii)(B), each Canadian Lender that so makes funds
available shall be deemed to have made a Base Rate Committed Loan to the
Canadian Borrower in such amount. The

 

49



--------------------------------------------------------------------------------

Canadian Administrative Agent shall remit the funds so received to the Canadian
Swing Line Lender.

(B) If for any reason any Committed Borrowing cannot be requested in accordance
with Section 2.05(c)(ii)(A) or any Canadian Swing Line Loan cannot be refinanced
by such a Committed Borrowing, the Committed Loan Notice submitted by the
Canadian Swing Line Lender shall be deemed to be a request by the Canadian Swing
Line Lender that each of the Canadian Lenders fund its risk participation in the
relevant Canadian Swing Line Loan and each Canadian Lender’s payment to the
Canadian Administrative Agent for the account of the Canadian Swing Line Lender
pursuant to Section 2.05(c)(ii) shall be deemed payment in respect of such
participation.

(C) If any Canadian Lender fails to make available to the Canadian
Administrative Agent for the account of the Canadian Swing Line Lender any
amount required to be paid by such Canadian Lender pursuant to the foregoing
provisions of this Section 2.05(c)(ii) by the time specified in
Section 2.05(c)(ii)(A), the Canadian Swing Line Lender shall be entitled to
recover from such Canadian Lender (acting through the Canadian Administrative
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to the Canadian Swing Line Lender at a rate per annum equal to the
Interbank Reference Rate from time to time in effect. A certificate of the
Canadian Swing Line Lender submitted to any Canadian Lender (through the
Canadian Administrative Agent) with respect to any amounts owing under this
clause (iii) shall be conclusive absent manifest error.

(D) Each Canadian Lender’s obligation to make Committed Loans or to purchase and
fund risk participations in Canadian Swing Line Loans pursuant to this
Section 2.05(c)(ii) shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any set-off, counterclaim,
recoupment, defense or other right which such Canadian Lender may have against
the Canadian Swing Line Lender, the Canadian Borrower or any other Person for
any reason whatsoever, (B) the occurrence or continuance of a Default, or
(C) any other occurrence, event or condition, whether or not similar to any of
the foregoing; provided, however, that each Canadian Lender’s obligation to make
Committed Canadian Loans pursuant to this Section 2.05(c)(ii) is subject to the
conditions set forth in Section 4.02. Any such purchase of participations shall
not relieve or otherwise impair the obligation of the Canadian Borrower to repay
Canadian Swing Line Loans, together with interest as provided herein.

(d)(i) Repayment of Domestic Participations.

(A) At any time after any Domestic Lender has purchased and funded a
participation in a Domestic Swing Line Loan, if the Domestic Swing Line Lender
receives any payment on account of such Domestic Swing Line Loan, the Domestic
Swing Line Lender will distribute to such Domestic Lender its Pro Rata

 

50



--------------------------------------------------------------------------------

Share of such payment (appropriately adjusted, in the case of interest payments,
to reflect the period of time during which such Domestic Lender’s participation
was outstanding and funded) in the same funds as those received by the Domestic
Swing Line Lender.

(B) If any payment received by the Domestic Swing Line Lender in respect of
principal or interest on any Domestic Swing Line Loan is required to be returned
by the Domestic Swing Line Lender, each Domestic Lender shall pay to the
Domestic Swing Line Lender its Pro Rata Share thereof on demand of the Domestic
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned, at a rate per annum equal to the Federal Funds
Rate. The Domestic Administrative Agent will make such demand upon the request
of the Domestic Swing Line Lender.

(ii) Repayment of Canadian Participations.

(A) At any time after any Canadian Lender has purchased and funded a
participation in a Canadian Swing Line Loan, if the Canadian Swing Line Lender
receives any payment on account of such Canadian Swing Line Loan, the Canadian
Swing Line Lender will distribute to such Canadian Lender its Pro Rata Share of
such payment (appropriately adjusted, in the case of interest payments, to
reflect the period of time during which such Canadian Lender’s participation was
outstanding and funded) in the same funds as those received by the Canadian
Swing Line Lender.

(B) If any payment received by the Canadian Swing Line Lender in respect of
principal or interest on any Canadian Swing Line Loan is required to be returned
by the Canadian Swing Line Lender, each Canadian Lender shall pay to the
Canadian Swing Line Lender its Pro Rata Share thereof on demand of the Canadian
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned, at a rate per annum equal to the Interbank
Reference Rate. The Canadian Administrative Agent will make such demand upon the
request of the Canadian Swing Line Lender.

(e)(i) Interest for Account of Domestic Swing Line Lender. The Domestic Swing
Line Lender shall be responsible for invoicing the Domestic Borrower for
interest on the Domestic Swing Line Loans. Until each Domestic Lender funds its
Committed Base Rate Loan or participation pursuant to this Section 2.05 to
refinance such Lender’s Pro Rata Share of any Domestic Swing Line Loan, interest
in respect of such Pro Rata Share shall be solely for the account of the
Domestic Swing Line Lender.

(ii) Interest for Account of Canadian Swing Line Lender. The Canadian Swing Line
Lender shall be responsible for invoicing the Canadian Borrower for interest on
the Canadian Swing Line Loans. Until each Canadian Lender funds its Committed
Base Rate Loan or participation pursuant to this Section 2.05 to refinance such
Lender’s Pro Rata Share of any Canadian Swing Line Loan, interest in respect of
such Pro Rata Share shall be solely for the account of the Canadian Swing Line
Lender.

 

51



--------------------------------------------------------------------------------

(f)(i) Payments Directly to Domestic Swing Line Lender. The Domestic Borrower
shall make all payments of principal and interest in respect of the Domestic
Swing Line Loans directly to the Domestic Swing Line Lender.

(ii) Payments Directly to Canadian Swing Line Lender. The Canadian Borrower
shall make all payments of principal and interest in respect of the Canadian
Swing Line Loans directly to the Canadian Swing Line Lender.

2.06 Prepayments.

(a) Each Borrower may, upon notice to the applicable Administrative Agent, at
any time or from time to time voluntarily prepay Committed Loans in whole or in
part without premium or penalty; provided that (i) such notice must be received
by such Administrative Agent not later than 10:00 a.m. (Pacific time) (A) three
Business Days prior to any date of prepayment of Eurodollar Rate Committed
Loans, and (B) on the date of prepayment of Base Rate Committed Loans; (ii) any
prepayment of Eurodollar Rate Committed Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof; and (iii) any
prepayment of Base Rate Committed Loans shall be in a principal amount of
$500,000 or a whole multiple of $100,000 in excess thereof. Each such notice
shall specify the date and amount of such prepayment and the Type(s) of
Committed Loans to be prepaid. Such Administrative Agent will promptly notify
each applicable Lender of its receipt of each such notice, and of such Lender’s
Pro Rata Share of such prepayment. If such notice is given by a Borrower, the
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein. Any prepayment of
a Eurodollar Rate Loan shall be accompanied by all accrued interest thereon,
together with any additional amounts required pursuant to Section 3.05. Each
such prepayment shall be applied to the applicable Committed Loans of the
applicable Lenders in accordance with their respective Pro Rata Shares.

(b) Each Borrower may, upon notice to the applicable Swing Line Lender (with a
copy to the applicable Administrative Agent), at any time or from time to time,
voluntarily prepay its Swing Line Loans in whole or in part without premium or
penalty; provided that (i) such notice must be received by the applicable Swing
Line Lender and the applicable Administrative Agent not later than 10:00 a.m.
(Pacific time) on the date of the prepayment, and (ii) any such prepayment shall
be in a minimum principal amount of $100,000. Each such notice shall specify the
date and amount of such prepayment. If such notice is given, the applicable
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.

(c) If for any reason the Outstanding Amount of all Domestic Loans and Domestic
L/C Obligations at any time exceeds the Aggregate Domestic Commitments then in
effect, the Domestic Borrower shall immediately prepay Domestic Loans and/or
Cash Collateralize the Domestic L/C Obligations in an aggregate amount equal to
such excess. If for any reason the Outstanding Amount of all Canadian Loans,
Canadian L/C Obligations and Acceptances at any time exceeds the Aggregate
Canadian Commitments then in effect, the Canadian Borrower shall immediately
prepay Canadian Loans and/or Cash Collateralize the Canadian L/C Obligations
and/or Acceptances in an aggregate amount equal to such excess.

 

52



--------------------------------------------------------------------------------

2.07 Reduction or Termination of Commitments.

(a) Each Borrower may, upon notice to the applicable Administrative Agent,
terminate the Aggregate Domestic Commitments or Aggregate Canadian Commitments
as applicable, or permanently reduce the sum thereof to an amount not less than
the then Outstanding Amount of all Loans to, and L/C Obligations and Acceptance
Usage of, such Borrower; provided that (i) any such notice shall be received by
such Administrative Agent not later than 10:00 a.m. (Pacific time) two Business
Days prior to the date of termination or reduction, and (ii) any such partial
reduction shall be in an aggregate amount of $5,000,000 or any whole multiple of
$1,000,000 in excess thereof;

(b) There shall be a mandatory reduction by a Borrower of the Aggregate Domestic
Commitments or Aggregate Canadian Commitments as applicable, by the following
amounts:

(i) not later than twelve months following a Disposition by such Borrower
permitted under Section 7.05(g), by 100% of the net cash proceeds (net of all
sale expenses and taxes actually paid) realized therefrom and not reinvested in
property or assets in the Post-Secondary Education Business or other businesses
permitted under Section 7.07 hereof of the Borrowers and their respective
Subsidiaries; and

(ii) not later than three Business Days following an Approved Debt Issuance, by
100% of the net cash proceeds received by such Borrower and any Subsidiary from
the issuance thereof to the extent such proceeds exceed any available basket in
Section 7.03.

(c) The applicable Administrative Agent shall promptly notify the applicable
Lenders of any such notice of reduction or termination of the Aggregate Domestic
Commitments or Aggregate Canadian Commitments. Once reduced in accordance with
this Section, the Aggregate Domestic Commitments or Aggregate Canadian
Commitments as applicable, may not be increased. Any such reduction shall be
applied to the Commitment of each applicable Lender according to its Pro Rata
Share. All fees accrued on the Aggregate Domestic Commitments or Aggregate
Canadian Commitments that are terminated, until the effective date of any
termination, shall be paid on the effective date of such termination.

2.08 Repayment of Loans.

(a) Each Borrower shall repay to the applicable Lenders on the Maturity Date the
aggregate principal amount of Committed Loans outstanding on such date to such
Borrower.

(b) The Domestic Borrower shall repay each Domestic Swing Line Loan on or before
the Maturity Date.

(c) The Canadian Borrower shall repay each Canadian Swing Line Loan on or before
the Maturity Date.

 

53



--------------------------------------------------------------------------------

2.09 Interest.

(a) Subject to the provisions of subsection (b) below, (i) each Eurodollar Rate
Committed Loan shall bear interest on the outstanding principal amount thereof
for each Interest Period at a rate per annum equal to the Eurodollar Rate for
such Interest Period plus the Applicable Rate; (ii) each Base Rate Committed
Loan shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the applicable Base Rate
plus the Applicable Rate; and (iii) each Swing Line Loan shall bear interest on
the outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the applicable Base Rate.

(b) If any amount payable by any Borrower under any Loan Document is not paid
when due (without regard to any applicable grace periods), upon election by
Requisite Lenders, such amount shall thereafter bear interest at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Law. Furthermore, while any Event of Default
exists or after acceleration, upon election by Administrative Agent or Requisite
Lenders the Borrowers shall pay interest on the principal amount of all of their
outstanding Obligations at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Law.
Accrued and unpaid interest on past due amounts (including interest on past due
interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

2.10 Fees.

In addition to certain fees described in subsections (i) and (j) of
Section 2.04:

(a) Commitment Fee. Each Borrower shall pay to the applicable Administrative
Agent for the account of each applicable Lender (other than Defaulting Lenders)
in accordance with its Pro Rata Share, a commitment fee equal to the Applicable
Rate times the actual daily amount by which the Aggregate Domestic Commitments
or Aggregate Canadian Commitments as applicable, exceed the sum of (i) the
Outstanding Amount of Committed Loans to such Borrower (excluding for the
avoidance of doubt any Swing Line Loans), (ii) the Outstanding Amount of L/C
Obligations of such Borrower and (iii), in the case of the Canadian Borrower,
the Outstanding Amount of Acceptance Usage. The commitment fee shall be due and
payable quarterly in arrears on the first Business Day after the end of each
March, June, September and December, commencing with the first such date to
occur after the Closing Date, and on the Maturity Date. The commitment fee shall
be calculated quarterly in arrears, and if there is any change in the Applicable
Rate during any quarter, the actual daily amount shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect. The commitment fee shall accrue

 

54



--------------------------------------------------------------------------------

at all times during the Availability Period, including at any time during which
one or more of the conditions in Article IV is not met.

(b) Other Fees. Each Borrower shall pay to the Arrangers, the Administrative
Agents and the Syndication Agent fees in the amounts and at the times specified
in the Fee Letter. Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever. The Borrowers shall pay to the Lenders
such fees as shall have been separately agreed upon in writing in the amounts
and at the times so specified. Such fees shall be fully earned when paid and
shall not be refundable.

2.11 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.

(a) Interest on Base Rate Loans shall be calculated on the basis of a year of
365 or 366 days, as the case may be, and the actual number of days elapsed.
Computation of all other types of interest and all fees shall be calculated on
the basis of a year of 360 days and the actual number of days elapsed, which
results in a higher yield to the payee thereof than a method based on a year of
365 or 366 days. Interest shall accrue on each Loan for the day on which the
Loan is made, and shall not accrue on a Loan, or any portion thereof, for the
day on which the Loan or such portion is paid, provided that any Loan that is
repaid on the same day on which it is made shall bear interest for one day. Each
rate of interest which is calculated with reference to a period (the “deemed
interest period”) that is less than the actual number of days in the calendar
year of calculation is, for the purposes of the Interest Act (Canada),
equivalent to a rate based on a calendar year calculated by multiplying such
rate of interest by the actual number of days in the calendar year of
calculation and dividing by the number of days in the deemed interest period.

(b) Subject to Section 1.03(b), if, as a result of any restatement of or other
adjustment to the financial statements of the Borrowers for any reason (other
than solely for comparative purposes), the Domestic Borrower or the Lenders
determine that (i) the Consolidated Leverage Ratio as calculated by the Domestic
Borrower as of any applicable date was inaccurate and (ii) a proper calculation
of the Consolidated Leverage Ratio would have resulted in higher pricing for
such period, the Domestic Borrower and the Canadian Borrower shall immediately
and retroactively be obligated to pay to the Administrative Agents for the
account of the applicable Lenders or L/C Issuer, as the case may be, promptly on
demand by the Administrative Agents (or, after the occurrence of an actual or
deemed entry of an order for relief with respect to the Domestic Borrower under
the Bankruptcy Code of the United States, automatically and without further
action by the Administrative Agents, any Lender or L/C Issuer), an amount equal
to the excess of the amount of interest and fees that should have been paid for
such period over the amount of interest and fees actually paid for such period.
This paragraph shall not limit the rights of the Administrative Agents, any
Lender or L/C Issuer, as the case may be, under Section 2.03(c)(iii), 2.03(i) or
2.09(b) or under Article VIII. The Borrowers’ obligations under this paragraph
shall survive the termination of the Commitments and the repayment of all other
Obligations hereunder for the period of one year.

 

55



--------------------------------------------------------------------------------

2.12 Evidence of Debt.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the applicable
Administrative Agent in the ordinary course of business. The accounts or records
maintained by the Administrative Agents and each Lender shall be conclusive
absent manifest error of the amount of the Credit Extensions made by the Lenders
to the Borrowers and the interest and payments thereon. Any failure to so record
or any error in doing so shall not, however, limit or otherwise affect the
obligation of the Borrowers hereunder to pay any amount owing with respect to
the Loans, L/C Obligations or Acceptances. In the event of any conflict between
the accounts and records maintained by any Lender and the accounts and records
of the Administrative Agents in respect of such matters, the accounts and
records of the Administrative Agents shall control in the absence of manifest
error. Upon the request of any Lender made through the applicable Administrative
Agent, such Lender’s Loans may be evidenced by a Note in addition to such
accounts or records. Each Lender may attach schedules to its Note and endorse
thereon the date, Type (if applicable), amount and maturity of the applicable
Loans and payments with respect thereto.

(b) In addition to the accounts and records referred to in subsection (a), each
Lender and the Administrative Agents shall maintain in accordance with their
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit and Swing Line Loans. In the event
of any conflict between the accounts and records maintained by the
Administrative Agents and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agents shall
control.

2.13 Payments Generally.

(a) All payments to be made by the Borrowers shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by the Borrowers hereunder
shall be made to the applicable Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office of such Administrative Agent in Dollars or, in the case of payments
regarding Canadian Loans or Canadian Letters of Credit, in Canadian Dollars,
and, in all cases, in immediately available funds not later than 12:00 noon on
the date specified herein. Such Administrative Agent will promptly distribute to
each applicable Lender its Pro Rata Share (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender’s Lending Office. All payments received by the Administrative Agents
after 12:00 noon shall be deemed received on the next succeeding Business Day
and any applicable interest or fee shall continue to accrue.

(b) Subject to the definition of “Interest Period,” if any payment to be made by
the Borrower shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

 

56



--------------------------------------------------------------------------------

(c) If at any time insufficient funds are received by and available to the
Administrative Agents to pay fully all amounts of principal, L/C Borrowings,
Acceptance Usage, interest and fees then due hereunder, such funds shall be
applied (i) first, toward costs and expenses (including Attorney Costs and
amounts payable under Article III) incurred by the Administrative Agents and
each Lender that are subject to reimbursement by the Borrowers pursuant to the
terms of the Loan Documents, (ii) second, toward repayment of interest and fees
then due hereunder, ratably among the parties entitled thereto in accordance
with the amounts of interest and fees then due to such parties, and (iii) third,
toward repayment of principal, L/C Borrowings and Acceptance Usage then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal, L/C Borrowings and Acceptance Usage then due to such
parties.

(d) Unless a Borrower or any Lender has notified the applicable Administrative
Agent prior to the date any payment is required to be made by it to such
Administrative Agent hereunder, that such Borrower or Lender, as the case may
be, will not make such payment, such Administrative Agent may assume that such
Borrower or Lender, as the case may be, has timely made such payment and may
(but shall not be so required to), in reliance thereon, make available a
corresponding amount to the Person entitled thereto. If and to the extent that
such payment was not in fact made to such Administrative Agent in immediately
available funds, then:

(i) if the Borrower failed to make such payment, each applicable Lender shall
forthwith on demand repay to such Administrative Agent the portion of such
assumed payment that was made available to such Lender in immediately available
funds, together with interest thereon in respect of each day from and including
the date such amount was made available by such Administrative Agent to such
Lender to the date such amount is repaid to such Administrative Agent in
immediately available funds, at the Federal Funds Rate in the case of the
Domestic Administrative Agent and the Interbank Reference Rate in the case of
the Canadian Administrative Agent, from time to time in effect; and

(ii) if any Lender failed to make such payment, such Lender shall forthwith on
demand pay to such Administrative Agent the amount thereof in immediately
available funds, together with interest thereon for the period from the date
such amount was made available by such Administrative Agent to the Borrower to
the date such amount is recovered by the Administrative Agent (the “Compensation
Period”) at a rate per annum equal to the Federal Funds Rate in the case of the
Domestic Administrative Agent and the Interbank Reference Rate in the case of
the Canadian Administrative Agent, from time to time in effect. If such Lender
pays such amount to the applicable Administrative Agent, then such amount shall
constitute such Lender’s Committed Loan, included in the applicable Borrowing.
If such Lender does not pay such amount forthwith upon the applicable
Administrative Agent’s demand therefor, such Administrative Agent may make a
demand therefor upon the applicable Borrower, and such Borrower shall pay such
amount to such Administrative Agent, together with interest thereon for the
Compensation Period at a rate per annum equal to the rate of interest applicable
to the applicable Borrowing. Nothing herein shall be deemed to relieve any
Lender from its obligation to fulfill its Commitment or to prejudice any rights
which the applicable

 

57



--------------------------------------------------------------------------------

Administrative Agent or Borrower may have against any Lender as a result of any
default by such Lender hereunder.

A notice of any Administrative Agent to any Lender with respect to any amount
owing under this subsection (d) shall be conclusive, absent manifest error.

(e) If any Lender makes available to an Administrative Agent funds for any Loan
to be made by such Lender as provided in the foregoing provisions of this
Article II, and the conditions to the applicable Credit Extension set forth in
Article IV are not satisfied or waived in accordance with the terms hereof, the
applicable Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.

(f) The obligations of the Lenders hereunder to make Committed Loans, to fund
participations in Letters of Credit and Swing Line Loans, to accept Acceptances
and to make payments pursuant to Section 10.04(c) are several and not joint. The
failure of any Lender to make any Committed Loan, to fund any such
participation, to accept any such Acceptance or to make any such payment under
Section 10.04(c) on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its
Committed Loan, to accept Acceptances, to purchase its participation or to make
its payments under Section 10.04(c).

(g) Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

(h) On each date when the payment of any principal, interest or fees are due
under any Loan Document, the applicable Borrower agrees to maintain on deposit
in an ordinary checking account maintained by such Borrower with the applicable
Administrative Agent (as such account shall be designated by such Borrower in a
written notice to such Administrative Agent from time to time, the “Borrower
Account”) an amount sufficient to pay such principal, interest or fees in full.
Each Borrower hereby authorizes the applicable Administrative Agent (i) to
deduct automatically all principal, interest or fees when due under any Loan
Document from its Borrower Account, and (ii) if and to the extent any payment
under any Loan Document is not made when due, to deduct automatically any such
amount from any or all of the accounts of such Borrower maintained with such
Administrative Agent. The Administrative Agent agrees to provide timely notice
to the applicable Borrower of any automatic deduction made pursuant to this
Section 2.13(h).

2.14 Sharing of Payments.

(a) If, other than as expressly provided elsewhere herein, any Domestic Lender
shall obtain on account of the Committed Domestic Loans made by it, its
participations in L/C Obligations regarding Domestic Letters of Credit or in
Domestic Swing Line Loans held by it, any payment (whether voluntary,
involuntary, through the exercise of any right of set-off, or otherwise) in
excess of its ratable share (or other share contemplated hereunder) thereof,
such Domestic Lender shall immediately (a) notify the Domestic Administrative
Agent of such

 

58



--------------------------------------------------------------------------------

fact, and (b) purchase from the other Domestic Lenders such participations in
the Committed Domestic Loans made by them and/or such subparticipations in the
participations in L/C Obligations regarding Domestic Letters of Credit or
Domestic Swing Line Loans held by them, as the case may be, as shall be
necessary to cause such purchasing Domestic Lender to share the excess payment
in respect of such Committed Domestic Loans or such participations, as the case
may be, pro rata with each of them; provided, however, that if all or any
portion of such excess payment is thereafter recovered from the purchasing
Domestic Lender, such purchase shall to that extent be rescinded and each such
other Domestic Lender shall repay to the purchasing Domestic Lender the purchase
price paid therefor, together with an amount equal to such paying Domestic
Lender’s ratable share (according to the proportion of (i) the amount of such
paying Domestic Lender’s required repayment to (ii) the total amount so
recovered from the purchasing Domestic Lender) of any interest or other amount
paid or payable by the purchasing Domestic Lender in respect of the total amount
so recovered. The Domestic Borrower agrees that any Domestic Lender so
purchasing a participation from another Domestic Lender may, to the fullest
extent permitted by law, exercise all its rights of payment (including the right
of set-off, but subject to Section 10.08) with respect to such participation as
fully as if such Domestic Lender were the direct creditor of the Domestic
Borrower in the amount of such participation. The Domestic Administrative Agent
will keep records (which shall be conclusive and binding in the absence of
manifest error) of participations purchased under this Section and will in each
case notify the Domestic Lenders following any such purchases or repayments.
Each Domestic Lender that purchases a participation pursuant to this Section
shall from and after such purchase have the right to give all notices, requests,
demands, directions and other communications under this Agreement with respect
to the portion of the Obligations purchased to the same extent as though the
purchasing Domestic Lender were the original owner of the Obligations purchased.

(b) If, other than as expressly provided elsewhere herein, any Canadian Lender
shall obtain on account of the Committed Canadian Loans made by it, Acceptances
accepted by it or its participations in L/C Obligations regarding Canadian
Letters of Credit or in Canadian Swing Line Loans held by it, any payment
(whether voluntary, involuntary, through the exercise of any right of set-off,
or otherwise) in excess of its ratable share (or other share contemplated
hereunder) thereof, such Canadian Lender shall immediately (a) notify the
Canadian Administrative Agent of such fact, and (b) purchase from the other
Canadian Lenders such participations in the Committed Canadian Loans made by
them or the Acceptances accepted by them and/or such subparticipations in the
participations in L/C Obligations or Canadian Swing Line Loans held by them, as
the case may be, as shall be necessary to cause such purchasing Canadian Lender
to share the excess payment in respect of such Committed Canadian Loans or such
participations, as the case may be, pro rata with each of them; provided,
however, that if all or any portion of such excess payment is thereafter
recovered from the purchasing Canadian Lender, such purchase shall to that
extent be rescinded and each such other Canadian Lender shall repay to the
purchasing Canadian Lender the purchase price paid therefor, together with an
amount equal to such paying Canadian Lender’s ratable share (according to the
proportion of (i) the amount of such paying Canadian Lender’s required repayment
to (ii) the total amount so recovered from the purchasing Canadian Lender) of
any interest or other amount paid or payable by the purchasing Canadian Lender
in respect of the total amount so recovered. The Canadian Borrower agrees that
any Canadian Lender so purchasing a participation from another

 

59



--------------------------------------------------------------------------------

Canadian Lender may, to the fullest extent permitted by law, exercise all its
rights of payment (including the right of set-off, but subject to Section 10.08)
with respect to such participation as fully as if such Canadian Lender were the
direct creditor of the Canadian Borrower in the amount of such participation.
The Canadian Administrative Agent will keep records (which shall be conclusive
and binding in the absence of manifest error) of participations purchased under
this Section and will in each case notify the Canadian Lenders following any
such purchases or repayments. Each Canadian Lender that purchases a
participation pursuant to this Section shall from and after such purchase have
the right to give all notices, requests, demands, directions and other
communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Canadian
Lender were the original owner of the Obligations purchased.

(c) From and after the earlier of (i) the occurrence of an Event of Default
under Section 8.01(f) or (g) or (ii) the occurrence of any Event of Default and
the acceleration of the Obligations hereunder (each such occurrence, a “Sharing
Event”), each Lender (x) agrees to purchase from each other Lender, and each
such other Lender agrees to sell, a risk participation in such other Lender’s
outstanding Loans such that, after giving effect to such purchase and sale, each
Lender holds a risk participation in each outstanding Loan in an amount equal to
such Lender’s Aggregate Pro Rata Share and (y) agrees that its risk
participation in each Swing Line Loan, L/C Obligation and Acceptance shall be
adjusted (through purchase and sale or otherwise) to an amount equal to such
Lender’s Aggregate Pro Rata Share thereof. It is the intention of the Lenders
that after giving effect to the foregoing, each Lender shall hold an interest in
each outstanding Loan, L/C Obligation, Swing Line Loan and Acceptance equal to
such Lender’s Aggregate Pro Rata Share, and each Lender agrees to take such
actions as may be reasonably requested by the Administrative Agent to effect the
foregoing. Notwithstanding anything to the contrary in Section 2.14(a) or (b),
if, from and after a Sharing Event, any Lender shall obtain on account of the
Committed Loans made by it, the Acceptances accepted by it, or its
participations in L/C Borrowings regarding Letters of Credit or in Swing Line
Loans, any payment (whether voluntary, involuntary, through the exercise of any
right of set-off, or otherwise) in excess of its Aggregate Pro Rata Share
thereof, such Lender shall immediately (a) notify the Administrative Agents of
such fact, and (b) purchase from the other Lenders such participations in the
Committed Loans made by them, the Acceptances accepted by them and/or such
subparticipations in the participations in L/C Borrowings regarding Letters of
Credit or Swing Line Loans, as the case may be, as shall be necessary to cause
such purchasing Lender to share the excess payment in respect of such Committed
Loans, Acceptances or such participations, as the case may be, with each of them
according to each such Lender’s Aggregate Pro Rata Share; provided, however,
that if all or any portion of such excess payment is thereafter recovered from
the purchasing Lender, such purchase shall to that extent be rescinded and each
such other Lender shall repay to the purchasing Lender the purchase price paid
therefor, together with an amount equal to such paying Lender’s ratable share
(according to the proportion of (i) the amount of such paying Lender’s required
repayment to (ii) the total amount so recovered from the purchasing Lender) of
any interest or other amount paid or payable by the purchasing Lender in respect
of the total amount so recovered. The Borrowers agree that any Lender so
purchasing a participation from another Lender may, to the fullest extent
permitted by law, exercise all its rights of payment (including the right of
set-off, but subject to Section 10.08) with respect to such participation as
fully as if such Lender were the direct creditor of the applicable

 

60



--------------------------------------------------------------------------------

Borrower in the amount of such participation. The Administrative Agents will
keep records (which shall be conclusive and binding in the absence of manifest
error) of participations purchased under this Section and will in each case
notify the Lenders following any such purchases or repayments. Each Lender that
purchases a participation pursuant to this Section shall from and after such
purchase have the right to give all notices, requests, demands, directions and
other communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.

2.15 Increase in Aggregate Domestic Commitments and Aggregate Canadian
Commitments.

(a) Provided there exists no Default, upon notice to the applicable
Administrative Agent (who shall promptly notify the applicable Lenders), the
Borrowers may from time to time request an increase in (i) the Aggregate
Domestic Commitments by an amount (for all such requests) not exceeding
$125,000,000 or (ii) the Aggregate Canadian Commitments by an amount (for all
such requests) not exceeding $25,000,000; provided, however, that (X) the sum of
all increases requested by the Borrowers pursuant to this Section 2.15(a) shall
not exceed $125,000,000 in the aggregate, (Y) the Borrowers may make a maximum
of one request per year that results in an increased Commitment and (Z) the
minimum amount of any single increase in Aggregate Domestic Commitments shall be
$10,000,000 and the minimum amount of any single increase in the Aggregate
Canadian Commitments shall be $5,000,000. At the time of sending such notice,
the applicable Borrower (in consultation with the applicable Administrative
Agent) shall specify the time period within which each applicable Lender is
requested to respond (which shall in no event be less than ten Business Days
from the date of delivery of such notice to the applicable Lenders). Each
applicable Lender shall notify the applicable Administrative Agent within such
time period whether or not it agrees to increase its Commitment, with respect to
each Domestic Lender in regard to the Domestic Loans and Domestic Letters of
Credit and with respect to each Canadian Lender in regard to the Canadian Loans,
the Canadian Letters of Credit and Acceptances and, if so, whether by an amount
equal to, greater than, or less than its Pro Rata Share of such requested
increase. Any applicable Lender not responding within such time period shall be
deemed to have declined to increase such Commitment. The applicable
Administrative Agent shall notify the applicable Borrower and each applicable
Lender of the Domestic Lenders’ responses to each request made hereunder. To
achieve the full amount of a requested increase, the applicable Borrower may
also invite additional Eligible Assignees to become Lenders pursuant to a
joinder agreement in form and substance satisfactory to the applicable
Administrative Agent and its counsel.

(b) If the Aggregate Domestic Commitments or Aggregate Canadian Commitments are
increased in accordance with this Section, the applicable Administrative Agent
and the applicable Borrower shall determine the effective date (the “Increase
Effective Date”) and the final allocation of such increase. The applicable
Administrative Agent shall promptly notify the applicable Borrower and the
applicable Lenders of the final allocation of such increase and the Increase
Effective Date. As a condition precedent to such increase, the applicable
Borrower shall deliver to the applicable Administrative Agent a certificate of
each Loan Party dated as of the Increase Effective Date (in sufficient copies
for each Lender)

 

61



--------------------------------------------------------------------------------

signed by a Responsible Officer of such Loan Party (i) certifying and attaching
the resolutions adopted by such Loan Party approving or consenting to such
increase, and (ii) in the case of the applicable Borrower, certifying that,
before and after giving effect to such increase, (A) the representations and
warranties contained in Article V and the other Loan Documents are true and
correct in all material respects on and as of the Increase Effective Date,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they are true and correct in all material
respects as of such earlier date, and except that for purposes of this
Section 2.15, the representations and warranties contained in subsection (a) of
Section 5.05 shall be deemed to refer to the most recent statements furnished
pursuant to subsections (a) and (b), respectively, of Section 6.01, and (B) no
Default exists. The applicable Borrower shall prepay any Committed Domestic
Loans or Committed Canadian Loans, as applicable, outstanding on the Increase
Effective Date (and pay any additional amounts required pursuant to
Section 3.05) to the extent necessary to keep such outstanding Committed
Domestic Loans or Committed Canadian Loans ratable with any revised Pro Rata
Shares arising from any nonratable increase in the Commitments under this
Section.

(c) This Section shall supersede any provisions in Sections 2.14 or 10.01 to the
contrary.

2.16 Cash Collateral for an L/C Issuer or a Swing Line Lender. At any time that
any Lender is an Impacted Lender, upon the request of the applicable L/C Issuer
or Swing Line Lender to the applicable Administrative Agent and Borrower, such
Borrower shall, within 10 Business Days of such request, pledge and deposit with
or deliver to the applicable Administrative Agent as collateral, for the benefit
of the applicable L/C Issuer or Swing Line Lender, cash or deposit account
balances, in an aggregate amount not less than such Impacted Lender’s applicable
Pro Rata Share of the then Outstanding Amount of all such L/C Obligations or
Swing Line Loans, as applicable, pursuant to documentation in form and substance
reasonably satisfactory to the applicable Administrative Agent and the
applicable L/C Issuer or Swing Line Lender, which arrangements and documents are
hereby consented to by the Lenders. The Domestic Borrower hereby grants to the
Domestic Administrative Agent, for the benefit of the Domestic L/C Issuer and
the Domestic Swing Line Lender, as applicable, a security interest in all such
cash, deposit accounts and all balances therein and all proceeds of the
foregoing, and the Canadian Borrower hereby grants to the Canadian
Administrative Agent, for the benefit of the Canadian L/C Issuer and the
Canadian Swing Line Lender, as applicable, a security interest in all such cash,
deposit accounts and all balances therein and all proceeds of the foregoing.
Such collateral shall be maintained in blocked, interest bearing deposit
accounts at Bank of America. This Section and any agreements or other documents
delivered in connection with this Section shall not be prohibited by, or
otherwise conflict with, any contrary provision herein, including Sections 2.13,
2.14 and 7.01.

2.17 Defaulting Lenders. Anything contained in this Agreement to the contrary
notwithstanding, to the extent permitted by applicable law, until such time as
the excess, if any, of such Defaulting Lender’s ratable portion of the aggregate
outstanding principal amount of the Loans of all Lenders (calculated as if all
Defaulting Lenders had funded all of their respective Loans) over the aggregate
outstanding principal amount of all Loans actually funded by such Defaulting
Lender with respect to such Defaulting Lender shall have been reduced to zero,
any prepayment of the Loans shall be applied to the Loans of other Lenders as if
such Defaulting

 

62



--------------------------------------------------------------------------------

Lender had no Loans outstanding. No Commitment of any Lender shall be increased
or otherwise affected, and, except as otherwise expressly provided in this
Section 2.17, performance by any Borrower or any Lender of its obligations
hereunder shall not be excused or otherwise modified as a result of any failure
by a Defaulting Lender to fund or the operation of this Section 2.17. The rights
and remedies against a Defaulting Lender under this Section 2.17 are in addition
to other rights and remedies that the Borrowers, the Administrative Agents or
any other Lender may have against such Defaulting Lender with respect to any
default by it in the performance of its obligations under this Agreement

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Any and all payments by the Borrowers to or for the account of the
Administrative Agents or any Lender under any Loan Document shall be made free
and clear of and without deduction for any and all present or future taxes,
duties, levies, imposts, deductions, assessments, fees, withholdings or similar
charges, and all liabilities with respect thereto as provided herein, excluding,
in the case of an Administrative Agent and each Lender, taxes imposed on or
measured by its overall net income or capital, franchise taxes imposed on it (in
lieu of net income taxes), and any branch profits or similar tax imposed by the
jurisdiction (or any political subdivision thereof) under the Laws of which the
Administrative Agent or such Lender, as the case may be, is organized or
maintains a lending office or is deemed to be doing business on all or part of
its net income, profits or gains (all such non-excluded taxes, duties, levies,
imposts, deductions, assessments, fees, withholdings or similar charges, and
liabilities being hereinafter referred to as “Taxes”). If any Borrower shall be
required by any Laws to deduct any Taxes from or in respect of any sum payable
by such Borrower under any Loan Document to any Administrative Agent or any
Lender, (i) subject to Section 10.14, the sum payable by such Borrower shall be
increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section), each of
such Administrative Agent and Lender receives an amount equal to the sum it
would have received had no such deductions been made, (ii) such Borrower shall
make such deductions, (iii) such Borrower shall pay the full amount deducted to
the relevant taxation authority or other authority in accordance with applicable
Laws, and (iv) within 30 days after the date of such payment, such Borrower
shall furnish to such Administrative Agent (which shall forward the same to such
Lender) the original or a certified copy of a receipt evidencing payment
thereof; provided that no amount shall be required to be paid to any Lender or
any Administrative Agent under this Section 3.01(a) except to the extent that
any change after the date hereof (in the case of each Lender listed on the
signature pages hereof) or after the date of the Assignment and Assumption
pursuant to which such Lender became a Lender (in the case of each other Lender)
in any such requirement for a deduction, withholding or payment as is mentioned
therein shall result in an increase in the rate of such deduction, withholding
or payment from that in effect at the date of this Agreement or at the date of
such Assignment and Assumption, as the case may be, in respect of payments to
such Lender.

 

63



--------------------------------------------------------------------------------

(b) In addition, each Borrower agrees to pay any and all present or future
stamp, court or documentary taxes and any other excise or property taxes or
charges or similar levies which arise from any payment made by it under any Loan
Document or from the execution, delivery, performance, enforcement or
registration of, or otherwise with respect to, any Loan Document (hereinafter
referred to as “Other Taxes”).

(c) If any Borrower shall be required to deduct or pay any Taxes or Other Taxes
from or in respect of any sum payable under any Loan Document to an
Administrative Agent or any Lender, such Borrower shall also pay to the
Administrative Agent or to such Lender, as the case may be, at the time interest
is paid, such additional amount if any that the Administrative Agent or such
Lender specifies is necessary to preserve the after-tax yield (after factoring
in all taxes, including taxes imposed on or measured by net income) the
Administrative Agent or such Lender would have received if such Taxes or Other
Taxes had not been imposed, it being understood that this Section 3.01(c) shall
only apply to the extent that the relevant Borrower is required to pay
additional amounts to the applicable Administrative Agent or Lender under
Section 3.01(a) or Section 3.01(b).

(d) Each Borrower agrees to indemnify the applicable Administrative Agent and
each Lender for (i) the full amount of Taxes and Other Taxes that are payable by
such Borrower pursuant to Section 3.01(a) or Section 3.01(b) (including any
Taxes or Other Taxes imposed or asserted by any jurisdiction on amounts payable
by such Borrower under this Section) and are paid by the Administrative Agent
and such Lender, and (ii) any liability (including additions to tax, penalties,
interest and expenses) arising therefrom or with respect thereto, in each case
whether or not such Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority; provided that the Domestic
Borrower shall not be obligated under this Section 3.01(d) to any Domestic
Lender to the extent that the Domestic Borrower is not required to pay
additional amounts with respect to such Taxes under the third paragraph of
Section 10.14(a) or Section 10.14(b) and the Canadian Borrower shall not be
obligated under this Section 3.01(d) to any Canadian Lender to the extent that
the Canadian Borrower is not required to pay additional amounts with respect to
such Taxes under the fourth paragraph of Section 10.14(a). Payment under this
subsection (d) shall be made within 30 days after the date the Lender or the
Administrative Agent makes a demand therefor.

(e) If a Borrower determines in good faith that a reasonable basis exists for
contesting a Tax or Other Tax with respect to which the Borrower has paid an
additional amount under this Section 3.01, the relevant Lender or Administrative
Agent, as applicable, shall cooperate with the Borrower (but shall have no
obligation to disclose any confidential information, unless arrangements
satisfactory to the relevant Lender have been made to preserve the confidential
nature of such information) in challenging such Tax or Other Tax at the
Borrower’s expense if requested by the Borrower (it being understood and agreed
that none of the Administrative Agents or any Lender shall have any obligation
to contest, or any responsibility for contesting, any Tax).

3.02 Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Eurodollar Rate
Loans, or to determine or charge

 

64



--------------------------------------------------------------------------------

interest rates based upon the Eurodollar Rate, then, on notice thereof by such
Lender to the applicable Borrower through the applicable Administrative Agent,
any obligation of such Lender to make or continue Eurodollar Rate Loans or to
convert Base Rate Committed Loans to Eurodollar Rate Committed Loans shall be
suspended until such Lender notifies the Administrative Agent and the Borrower
that the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, the Borrower shall, upon demand from such Lender (with a
copy to the Administrative Agent), prepay or, if applicable, convert all
Eurodollar Rate Loans of such Lender to Base Rate Loans, either on the last day
of the Interest Period thereof, if such Lender may lawfully continue to maintain
such Eurodollar Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurodollar Rate Loans. Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted. Each Lender agrees to designate a different
Lending Office if such designation will avoid the need for such notice and will
not, in the good faith judgment of such Lender, otherwise be materially
disadvantageous to such Lender.

3.03 Inability to Determine Rates. If the Required Lenders determine that for
any reason adequate and reasonable means do not exist for determining the
Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Committed Loan, or that the Eurodollar Rate for any requested
Interest Period with respect to a proposed Eurodollar Rate Committed Loan does
not adequately and fairly reflect the cost to such Lenders of funding such Loan,
the Administrative Agents will promptly so notify the Borrowers and each Lender.
Thereafter, the obligation of the Lenders to make or maintain Eurodollar Rate
Loans shall be suspended until the Administrative Agents (upon the instruction
of the Required Lenders) revoke such notice. Upon receipt of such notice, the
Borrowers may revoke any pending request for a Borrowing, conversion or
continuation of Eurodollar Rate Committed Loans or, failing that, will be deemed
to have converted such request into a request for a Committed Borrowing of Base
Rate Loans in the amount specified therein.

3.04 Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurodollar
Rate Loans.

(a) If any Lender determines that as a result of the introduction of or any
change in or in the interpretation of any Law, or such Lender’s compliance
therewith, there shall be any increase in the cost to such Lender of agreeing to
make or making, funding or maintaining Eurodollar Rate Loans or (as the case may
be) issuing or participating in Letters of Credit, or a reduction in the amount
received or receivable by such Lender in connection with any of the foregoing
(excluding for purposes of this subsection (a) any such increased costs or
reduction in amount resulting from (i) Taxes or Other Taxes (as to which
Section 3.01 shall govern), (ii) changes in the basis of taxation of overall net
income or overall gross income by the United States or any foreign jurisdiction
or any political subdivision of either thereof under the Laws of which such
Lender is organized or has its Lending Office, and (iii) reserve requirements
contemplated by Section 3.04(c), then from time to time upon demand of such
Lender (with a copy of such demand to the applicable Administrative Agent), the
applicable Borrower shall pay to such Lender such additional amounts as will
compensate such Lender for such increased cost or reduction.

 

65



--------------------------------------------------------------------------------

(b) If any Lender determines that the introduction of any Law regarding capital
adequacy or any change therein or in the interpretation thereof, or compliance
by such Lender (or its Lending Office) therewith, has the effect of reducing the
rate of return on the capital of such Lender or any corporation controlling such
Lender as a consequence of such Lender’s obligations hereunder (taking into
consideration its policies with respect to capital adequacy and such Lender’s
desired return on capital), then from time to time upon demand of such Lender
(with a copy of such demand to the applicable Administrative Agent), the
applicable Borrower shall pay to such Lender such additional amounts as will
compensate such Lender for such reduction.

(c) Each Borrower shall pay to each applicable Lender, as long as such Lender
shall be required to maintain reserves with respect to liabilities or assets
consisting of or including Eurocurrency funds or deposits (currently known as
“Eurocurrency liabilities”), additional interest on the unpaid principal amount
of each Eurodollar Rate Loan equal to the actual costs of such reserves
allocated to such Loan by such Lender (as determined by such Lender in good
faith, which determination shall be conclusive), which shall be due and payable
on each date on which interest is payable on such Loan, provided the Borrower
shall have received at least 15 days’ prior notice (with a copy to the
applicable Administrative Agent) of such additional interest from such Lender.
If a Lender fails to give notice 15 days prior to the relevant Interest Payment
Date, such additional interest shall be due and payable 15 days from receipt of
such notice.

3.05 Funding Losses. Upon demand of any Lender (with a copy to the applicable
Administrative Agent) from time to time, the applicable Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by such Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower;

(c) any failure by such Borrower (for a reason other than the failure of such
Lender to create or purchase an Acceptance) to repay or draw any Acceptance on
any relevant date or in any relevant amount; or

(d) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 10.15;

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
Such Borrower shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.

 

66



--------------------------------------------------------------------------------

For purposes of calculating amounts payable by a Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Committed Loan made by it at the Eurodollar Rate for such Loan by a
matching deposit or other borrowing in the London interbank eurodollar market
for a comparable amount and for a comparable period, whether or not such
Eurodollar Rate Committed Loan was in fact so funded.

3.06 Matters Applicable to all Requests for Compensation.

(a) A certificate of an Administrative Agent or any Lender claiming compensation
under this Article III and setting forth the additional amount or amounts to be
paid to it hereunder shall be conclusive in the absence of manifest error. In
determining such amount, the Administrative Agent or such Lender may use any
reasonable averaging and attribution methods.

(b) Upon any Lender’s making a claim for compensation under Section 3.01 or
3.04, the applicable Borrower may replace such Lender in accordance with
Section 10.15.

3.07 Survival. All of the Borrowers’ obligations under this Article III shall
survive termination of the Commitments and repayment of all other Obligations.

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01 Conditions of Initial Credit Extension. The obligation of each Lender to
make its initial Credit Extension hereunder is subject to satisfaction of the
following conditions precedent:

(a) Unless waived by all the Lenders, the Administrative Agents’ receipt of the
following, each of which shall be originals or facsimiles (followed promptly by
originals) unless otherwise specified, each properly executed by a Responsible
Officer of the signing Loan Party, each dated the Closing Date (or, in the case
of certificates of governmental officials, a recent date before the Closing
Date) and each in form and substance satisfactory to the Administrative Agents
and their legal counsel:

(i) executed counterparts of this Agreement, sufficient in number for
distribution to the Administrative Agents, each Lender and the Borrowers;

(ii) a Note executed by the applicable Borrower in favor of each Lender
(whereupon each Lender under the Existing Credit Agreement shall, within a
reasonable time, return any note executed by the Borrowers thereunder in favor
of such Lender, to the applicable Borrower for cancellation);

(iii) executed counterparts of the Second Amended and Restated Guaranty
(Canadian Borrower Obligations), sufficient in number for distribution to the
Administrative Agents and each Lender;

 

67



--------------------------------------------------------------------------------

(iv) executed counterparts of the Second Amended and Restated Guaranty (Domestic
Borrower Obligations), sufficient in number for distribution to the
Administrative Agents and each Lender;

(v) [Intentionally Omitted];

(vi) executed counterparts of the Second Amended and Restated Pledge Agreement
(Domestic Borrower and Canadian Borrower Obligations), together with stock
powers duly executed in blank for each certificate pledged thereunder;

(vii) there shall not exist any order, decree, judgment, ruling or injunction
which restrains the consummation of any transaction contemplated hereby or any
pending or threatened action, suit, investigation or proceeding, which, if
adversely determined, could reasonably be expected to materially and adversely
affect any Borrower and its subsidiaries, any transaction contemplated hereby or
the ability of any Borrower, any of its Subsidiaries or any Guarantor to perform
its obligations under the Loan Documents or the ability of the Lenders to
exercise their rights thereunder;

(viii) there shall have not occurred a material adverse change since June 30,
2009 in the business, results of operations or condition (financial or
otherwise) of the Borrowers and their Subsidiaries taken as a whole, or in the
facts and information regarding such entities as represented to date;

(ix) evidence reasonably satisfactory to the Administrative Agents that there
shall not have occurred any adverse change since June 30, 2009 to the corporate
and ownership structure (including articles of incorporation and bylaws,
shareholder agreements and management of the Borrowers and their Subsidiaries);

(x) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agents may require evidencing the identity, authority and
capacity of each Responsible Officer thereof authorized to act as a Responsible
Officer in connection with the Loan Documents to which such Loan Party is a
party;

(xi) such documents and certifications as the Administrative Agents may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each Borrower and each Guarantor is validly existing, in good standing
and qualified to engage in business in each jurisdiction where its ownership,
lease or operation of properties or the conduct of its business requires such
qualification, except to the extent permitted under Section 6.05 hereof;

(xii) a favorable opinion of O’Melveny & Myers, L.L.P. and Osler, Hoskin &
Harcourt LLP, counsel to the Loan Parties, addressed to the Administrative
Agents and each Lender, as to the matters set forth in Exhibit I and such other
matters concerning the Loan Parties and the Loan Documents as the Required
Lenders may reasonably request;

(xiii) a certificate of a Responsible Officer of each Borrower either
(A) attaching copies of all consents, licenses and approvals required in
connection with

 

68



--------------------------------------------------------------------------------

the execution, delivery and performance by the respective Loan Parties and the
validity against such Persons of the Loan Documents, and such consents, licenses
and approvals shall be in full force and effect, or (B) stating that no such
consents, licenses or approvals are so required;

(xiv) a certificate signed by a Responsible Officer of each Borrower certifying
(A) that the conditions specified in Sections 4.02(a) and (b) have been
satisfied, and (B) that there has been no event or circumstance since the date
of the Audited Financial Statements that has had or could be reasonably expected
to have, either individually or in the aggregate, a Material Adverse Effect;

(xv) a certificate from the Domestic Borrower’s chief financial officer
certifying that the Domestic Borrower and each of its Subsidiaries are Solvent;
and

(xvi) such other assurances, certificates, documents, consents or opinions as
the Administrative Agents, the L/C Issuers, the Swing Line Lenders or the
Required Lenders reasonably may require.

(b) Any fees required to be paid on or before the Closing Date shall have been
paid.

(c) The Borrowers shall have paid all Attorney Costs of the Administrative
Agents to the extent invoiced prior to or on the Closing Date, plus such
additional amounts of Attorney Costs as shall constitute its reasonable estimate
of Attorney Costs incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Borrowers, the Administrative Agents and the
Administrative Agents’ counsel).

(d) The Closing Date shall have occurred on or before September 30, 2009.

4.02 Conditions to all Credit Extensions. The obligation of each Lender to honor
any Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type, or a continuation of
Eurodollar Rate Committed Loans) is subject to the following conditions
precedent:

(a) The representations and warranties of any Borrower contained in Article V or
any other Loan Document, or which are contained in any document furnished by any
Borrower at any time under or in connection herewith or therewith, shall be true
and correct in all material respects on and as of the date of such Credit
Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date, and except that for
purposes of this Section 4.02, the representations and warranties contained in
subsection (a) of Section 5.05 shall be deemed to refer to the most recent
statements furnished pursuant to subsection (a) and (b), respectively, of
Section 6.01.

(b) No Default shall exist, or would result from such proposed Credit Extension.

 

69



--------------------------------------------------------------------------------

(c) The Administrative Agents and, if applicable, the L/C Issuers or the Swing
Line Lenders shall have received a Request for Credit Extension in accordance
with the requirements hereof.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of
Eurodollar Rate Committed Loans) submitted by any Borrower shall be deemed to be
a representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.

4.03 Conditions to Acceptances. The creation of any Acceptance hereunder is
subject to the following conditions precedent:

(a) On or before the date of the creation of any Acceptance, the Canadian
Administrative Agent shall have received, in accordance with the provisions of
Section 2.03(b), an originally executed Drawing Notice, in each case signed by a
Responsible Officer of the Canadian Borrower.

(b) On the date of the creation of any Acceptance, all conditions precedent
described in Section 4.02 shall be satisfied to the same extent as if the
creation of such Acceptance were the making of a Loan and the Drawing Date were
a Borrowing date.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

Each Borrower represents and warrants to the Administrative Agents and the
Lenders that (which representations and warranties in the case of the Canadian
Borrower shall be limited to the Canadian Borrower and its Subsidiaries and
shall exclude the representations and warranties set forth in subsections
5.12(a), (b) and (c)):

5.01 Existence, Qualification and Power; Compliance with Laws. Each Loan Party
(a) is a corporation, partnership or limited liability company duly organized or
formed, validly existing and in good standing under the Laws of the jurisdiction
of its incorporation or organization, (b) has all requisite corporate or other
organizational power and authority and all requisite governmental licenses,
authorizations, consents and approvals to (i) own its assets and carry on its
business and (ii) execute, deliver and perform its obligations under the Loan
Documents to which it is a party, (c) is duly qualified and is licensed and in
good standing under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification or license, and (d) is in compliance with all Laws and all orders,
writs, injunctions and decrees applicable to it or its properties; except in
each case referred to in clause (b)(i), (c) or (d), to the extent that failure
to do so could not reasonably be expected to have a Material Adverse Effect.

5.02 Authorization; No Contravention. The execution, delivery and performance by
each Loan Party of each Loan Document to which such Person is party, have been
duly authorized by all necessary corporate or other organizational action, and
do not and will not (a) contravene the terms of any of such Person’s
Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, any Contractual

 

70



--------------------------------------------------------------------------------

Obligation to which such Person is a party or any order, injunction, writ or
decree of any Governmental Authority or arbitral award to which such Person or
its property is subject; or (c)  violate any Law, except for such approvals or
consents which will be obtained on or before the Closing Date.

5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement, any other Loan Document, except for
filings in connection with the Liens granted pursuant hereto or thereto.

5.04 Binding Effect. This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by each Loan
Party that is party thereto. This Agreement constitutes, and each other Loan
Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, except as may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws relating to or limiting
creditors’ rights generally or by equitable principles relating to
enforceability.

5.05 Financial Statements; No Material Adverse Effect.

(a) The consolidated financial statements of the Domestic Borrower most recently
delivered to the Administrative Agent (i) were prepared in all material respects
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein, and, in the case of unaudited
financial statements, subject to the absence of footnotes and to normal year-end
audit adjustments; (ii) fairly present in all material respects the financial
condition of the Borrower and its Subsidiaries as of the date thereof and their
results of operations for the period covered thereby in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, and, in the case of unaudited financial statements,
subject to the absence of footnotes and to normal year-end audit adjustments;
and (iii) show all material indebtedness and other liabilities, direct or
contingent, of the Domestic Borrower and its Subsidiaries as of the date
thereof, including liabilities for taxes, material commitments and Indebtedness,
in each case, to the extent required to be shown thereon in accordance with
GAAP.

(b) Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

5.06 Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of any Borrower after due and diligent
investigation, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against any Borrower or any of its
Subsidiaries or against any of their properties or revenues that (a) purport to
affect or pertain to this Agreement or any other Loan Document, or any of the
transactions contemplated hereby, or (b) either individually or in the aggregate
could reasonably be expected to have a Material Adverse Effect.

 

71



--------------------------------------------------------------------------------

5.07 No Default. Neither any Borrower nor any Subsidiary is in default under or
with respect to any Contractual Obligation that could, either individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect. No
Default has occurred and is continuing or would result from the consummation of
the transactions contemplated by this Agreement or any other Loan Document.

5.08 Ownership of Property; Liens. Each of the Borrowers and each Subsidiary has
good record and marketable title in fee simple to, or valid leasehold interests
in, all real property necessary or used in the ordinary conduct of its business,
except for such defects in title as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. The property of each
Borrower and its Subsidiaries is subject to no Liens, other than Liens permitted
by Section 7.01.

5.09 Environmental Compliance. Each Borrower and its Subsidiaries conduct in the
ordinary course of business a review of the effect of existing Environmental
Laws and claims alleging potential liability or responsibility for violation of
any Environmental Law on their respective businesses, operations and properties,
and as a result thereof the Borrowers have reasonably concluded that, except as
specifically disclosed in Schedule 5.09, such Environmental Laws and claims
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

5.10 Insurance. The properties of each Borrower and its Subsidiaries are insured
with financially sound and reputable insurance companies not Affiliates of a
Borrower, in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where each Borrower or the applicable
Subsidiary operates.

5.11 Taxes. Each Borrower and its Subsidiaries have filed all Federal, state,
provincial and other material tax returns and reports required to be filed, and
have paid all Federal, state and other material taxes, assessments, fees and
other governmental charges levied or imposed upon them or their properties,
income or assets otherwise due and payable, except those which are being
contested in good faith by appropriate proceedings diligently conducted and for
which adequate reserves have been provided in accordance with GAAP. There is no
proposed tax assessment against any Borrower or any Subsidiary that would, if
made, have a Material Adverse Effect.

5.12 ERISA and Canadian Pension Plan Compliance.

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state Laws. Each Plan that is
intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto and, to the best
knowledge of the Domestic Borrower, nothing has occurred which would prevent, or
cause the loss of, such qualification, in each case that has not resulted in an
Event of Default under Section 8.01(i) and that, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.
The Borrowers and each ERISA Affiliate have made all required contributions to
each Plan subject to Section 412 of the Code,

 

72



--------------------------------------------------------------------------------

and no application for a funding waiver or an extension of any amortization
period pursuant to Section 412 of the Code has been made with respect to any
Plan.

(b) There are no pending or, to the best knowledge of the Borrowers, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could be reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.

(c) (i) No ERISA Event has occurred or is reasonably expected to occur; (ii) no
Pension Plan has any Unfunded Pension Liability; (iii) neither any Borrower nor
any ERISA Affiliate has incurred, or reasonably expects to incur, any liability
under Title IV of ERISA with respect to any Pension Plan (other than premiums
due and not delinquent under Section 4007 of ERISA); (iv) neither any Borrower
nor any ERISA Affiliate has incurred, or reasonably expects to incur, any
liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Sections 4201 or
4243 of ERISA with respect to a Multiemployer Plan; and (v) neither any Borrower
nor any ERISA Affiliate has engaged in a transaction that could be subject to
Sections 4069 or 4212(c) of ERISA, in each case that has not resulted in an
Event of Default under Section 8.01(i) and that, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.

(d) During the twelve consecutive month period before the date of the execution
and delivery of this Agreement and before the date of any Credit Extension
hereunder, (i) no steps have been taken to terminate any Canadian Pension Plan
(wholly or in part), which could result in a Borrower or a Subsidiary being
required to make an additional contribution to a Canadian Pension Plan in excess
of $5,000,000; (ii) no contribution failure has occurred with respect to any
Canadian Pension Plan under any applicable pension benefits laws of any
jurisdiction that, individually or in the aggregate could reasonably be expected
to have a Material Adverse Effect; (iii) no condition exists and no event or
transaction has occurred with respect to any Canadian Pension Plan which might
result in the incurrence by a Borrower or a Subsidiary of any fine or statutory
penalty in excess of $5,000,000; (iv) except as disclosed in the financial
statements required to be provided pursuant to this Agreement or as otherwise
disclosed in writing from time to time to the Administrative Agents, no Borrower
or Subsidiary has any liability, including without limitation a contingent
liability, with respect to any benefit under a Canadian Welfare Plan that,
individually or in the aggregate could reasonably be expected to have a Material
Adverse Effect; and (v) except as disclosed in the financial statements required
to be provided pursuant to this Agreement or as otherwise disclosed in writing
from time to time to the Administrative Agents, no Borrower or Subsidiary has
any liability in relation to a Canadian Pension Plan as disclosed in an
actuarial valuation filed with applicable regulatory authorities that,
individually or in the aggregate could reasonably be expected to have a Material
Adverse Effect.

(e) (i) Each Canadian Pension Plan is in compliance in all material respects
with all applicable pension benefits and tax laws; (ii) all contributions
(including employee contributions made by authorized payroll deductions or other
withholdings) required to be made to the appropriate funding agency in
accordance with all applicable Laws and the terms

 

73



--------------------------------------------------------------------------------

of each Canadian Pension Plan have been made in accordance with all applicable
Laws and the terms of each Canadian Pension Plan; (iii) to the knowledge of the
Canadian Borrower after due inquiry, all liabilities under each Canadian Pension
Plan are fully funded, on a going concern and solvency basis, in accordance with
the terms of the respective Canadian Pension Plan, the requirements of
applicable pension benefits laws and of applicable regulatory authorities and
the most recent actuarial report filed with respect to such Canadian Pension
Plan; and (iv) no event has occurred and no conditions exist with respect to any
Canadian Pension Plan that has resulted or could reasonably be expected to
result in any Canadian Pension Plan having its registration revoked or refused
for the purposes of any applicable pension benefits or tax laws or being placed
under the administration of any relevant pension benefits regulatory authority
or being required to pay any taxes or statutory penalties under any applicable
pension benefits or tax laws, except for any exceptions to clauses (ii) through
(iv) above that, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

5.13 Subsidiaries. As of the date hereof, the Borrowers have no Subsidiaries
other than those specifically disclosed in Part (a) of Schedule 5.13 and have no
equity investments in any other corporation or entity other than those
specifically disclosed in Part(b) of Schedule 5.13.

5.14 Margin Regulations; Investment Company Act.

(a) Each Borrower is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.

(b) None of the Borrowers, any Person Controlling a Borrower, or any Subsidiary
is or is required to be registered as an “investment company” under the
Investment Company Act of 1940.

5.15 Disclosure. Each Borrower has disclosed to the Administrative Agents and
the Lenders all agreements, instruments and corporate or other restrictions to
which it or any of its Subsidiaries is subject, and all other matters known to
it, that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect. No report, financial statement, certificate
or other information furnished (whether in writing or orally) by or on behalf of
any Loan Party to any Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder (as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact (known to any Borrower in the case of any document not furnished
by it) necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, each Borrower represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time, it being recognized by the Lenders that such
projections as to future events are not to be viewed as facts and that actual
results during the period or periods covered by any such projections may differ
significantly from the projected results.

 

74



--------------------------------------------------------------------------------

5.16 Intellectual Property; Licenses, Etc. The Borrowers and their Subsidiaries
own, or possess the right to use, all of the material trademarks, service marks,
trade names, copyrights, patents, patent rights, franchises, licenses and other
intellectual property rights (collectively, “IP Rights”) that are reasonably
necessary for the operation of their respective businesses, taken as a whole,
without conflict with the rights of any other Person in any material respect. To
the best knowledge of the Borrowers, no slogan or other advertising device,
product, process, method, substance, part or other material that is material to
the business of the Borrowers and their Subsidiaries, taken as a whole, now
employed, or now contemplated to be employed, by any Borrower or any Subsidiary
infringes upon any rights held by any other Person in any material respect. No
claim or litigation regarding any of the foregoing is pending or, to the best
knowledge of the Borrowers, threatened, which, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

ARTICLE VI

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation shall remain unpaid or unsatisfied, or any Letter of Credit shall
remain outstanding, each Borrower shall, and shall (except in the case of the
covenants set forth in Sections 6.01, 6.02, 6.03 and 6.11) cause each Subsidiary
to (which covenants and agreements in the case of the Canadian Borrower shall be
limited to those covenants and agreements that are within the control and
discretion of the Canadian Borrower and its Subsidiaries):

6.01 Financial Statements. Deliver to each Administrative Agent and each Lender,
in form and detail satisfactory to the Administrative Agents and the Required
Lenders:

(a) Beginning with the fiscal year ending June 30, 2010, as soon as available,
but in any event within 95 days after the end of each fiscal year of the
Domestic Borrower, a consolidated balance sheet of the Domestic Borrower and its
Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail, audited and accompanied by a
report and opinion of Ernst & Young LLP or an independent certified public
accountant of nationally recognized standing reasonably acceptable to the
Required Lenders, which report and opinion shall be prepared in accordance with
GAAP and shall not be subject to any “going concern” or like qualification or
exception or any qualification or exception as to the scope of such audit;

(b) as soon as available, but in any event within 50 days after the end of each
of the first three fiscal quarters of each fiscal year of the Domestic Borrower,
a consolidated balance sheet of the Domestic Borrower and its Subsidiaries as at
the end of such fiscal quarter, and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for such fiscal
quarter and for the portion of the Domestic Borrower’s fiscal year then ended,
setting forth in each case in comparative form the figures for the corresponding
fiscal quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail and certified by a Responsible
Officer of the Domestic Borrower as fairly presenting in all material respects
the financial condition, results

 

75



--------------------------------------------------------------------------------

of operations, shareholders’ equity and cash flows of the Domestic Borrower and
its Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes; and

(c) as soon as available, but in any event (i) within 95 days after the end of
each fiscal year of the Domestic Borrower, projected financial statements for
the Domestic Borrower and its Subsidiaries from the end of such fiscal year
through the Maturity Date, prepared on an annual basis and showing projections
for income, shareholders’ equity and cash flows for such period and (ii) within
thirty (30) days after consummation of any Permitted Acquisition for which the
total consideration (including assumed indebtedness) given by the Borrowers
exceeded One Hundred Million Dollars ($100,000,000), one year of projected
financial statements for the Domestic Borrower and its Subsidiaries, prepared on
an annual basis and showing projections for income, shareholders’ equity and
cash flows for such year.

As to any information contained in materials furnished pursuant to Section 6.02,
the Borrowers shall not be separately required to furnish such information under
subsection (a) or (b) above, but the foregoing shall not be in derogation of the
obligation of the Borrowers to furnish the information and materials described
in subsections (a) and (b) above at the times specified therein.

6.02 Certificates; Other Information. Deliver to each Administrative Agent and
each Lender, in form and detail satisfactory to the Administrative Agents and
the Required Lenders:

(a) within 95 days after the end of each fiscal year of the Domestic Borrower, a
certificate of its independent certified public accountants certifying such
financial statements and stating that in making the examination necessary
therefor no knowledge was obtained of any Default under the financial covenants
set forth herein or, if any such Default shall exist, stating the nature and
status of such event;

(b) within 50 days after the end of each of the first three fiscal quarters of
each fiscal year of the Domestic Borrower and within 95 days after the end of
each fiscal year of the Domestic Borrower, a duly completed Compliance
Certificate signed by a Responsible Officer of the Domestic Borrower;

(c) promptly after any request by any Administrative Agent or any Lender (unless
restricted by applicable Law), copies of any detailed audit reports, management
letters or recommendations submitted to the board of directors (or the audit
committee of the board of directors) of any Borrower by independent accountants
in connection with the accounts or books of any Borrower or any Subsidiary, or
any audit of any of them;

(d) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the stockholders
of any Borrower, and copies of all annual, regular, periodic and special reports
and registration statements which the Borrower may file or be required to file
with the SEC under Section 13

 

76



--------------------------------------------------------------------------------

or 15(d) of the Securities Exchange Act of 1934, and not otherwise required to
be delivered to the Administrative Agents pursuant hereto;

(e) within 95 days after the end of each fiscal year of the Domestic Borrower,
an internally prepared consolidated balance sheet of the Canadian Borrower and
its Subsidiaries as at the end of such fiscal year and the related consolidated
statements of income or operations for such fiscal year certified by a
Responsible Officer of the Domestic Borrower or the Canadian Borrower as fairly
presenting in all material respects the financial condition and results of
operations of the Canadian Borrower and its Subsidiaries in accordance with
GAAP; and

(f) promptly, such additional information regarding the business, financial or
corporate affairs of any Borrower or any Subsidiary as any Administrative Agent,
at the request of any Lender, may from time to time reasonably request.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(d) (to the extent any such financial statements, reports or proxy
statements are included in materials otherwise filed with the SEC) may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which a Borrower posts such documents, or provides
a link thereto on a Borrower’s website on the Internet at the website address
listed on Schedule 10.02; or (ii) on which such documents are posted on a
Borrower’s behalf on IntraLinks/IntraAgency or another relevant website, if any,
to which each Lender and each Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by an Administrative
Agent); provided that: (i) the Borrowers shall deliver paper copies of such
documents to the Administrative Agents or any Lender who requests the Borrowers
to deliver such paper copies until written request to cease delivering paper
copies is given by the Administrative Agents or such Lender and (ii) the
Borrowers shall notify (which may be by facsimile or electronic mail) the
Administrative Agents and each Lender of the posting of any such documents and
provide to the Administrative Agents by email electronic versions (i.e., soft
copies) of such documents. Notwithstanding anything contained herein, in every
instance the Borrowers shall be required to provide paper copies of the
Compliance Certificates required by Section 6.02(c) to the Administrative Agents
and each of the Lenders. Except for such Compliance Certificates, the
Administrative Agents shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Borrowers with any such request
for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.

Each Borrower hereby acknowledges that (a) the Administrative Agents and/or the
Arrangers will make available to the Lenders and the L/C Issuers materials
and/or information provided by or on behalf of such Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to
receive material non-public information with respect to any Borrower or its
securities) (each, a “Public Lender”). Each Borrower hereby agrees that (w) all
Borrower Materials that are to be made available to Public Lenders shall be
clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean that
the word “PUBLIC” shall appear

 

77



--------------------------------------------------------------------------------

prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrowers shall be deemed to have authorized the Administrative
Agents, the Arrangers, the L/C Issuers and the Lenders to treat such Borrower
Materials as not containing any material non-public information with respect to
the Borrowers or their respective securities for purposes of United States
Federal and state securities laws (provided, however, that to the extent such
Borrower Materials constitute Information, they shall be treated as set forth in
Section 10.07); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Investor;”
and (z) the Administrative Agents and the Arrangers shall be entitled to treat
any Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Investor.”
Notwithstanding the foregoing, no Borrower shall be under any obligation to mark
any Borrower Materials “PUBLIC.”

6.03 Notices. Promptly notify the Administrative Agents and each Lender:

(a) of the occurrence of any Default;

(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including any of the following such matters
(i) breach or non-performance of, or any default under, a Contractual Obligation
of any Borrower or any Subsidiary; (ii) any dispute, litigation, investigation,
proceeding or suspension between any Borrower or any Subsidiary and any
Governmental Authority; or (iii) the commencement of, or any material
development in, any litigation or proceeding affecting any Borrower or any
Subsidiary, including pursuant to any applicable Environmental Laws;

(c) of the occurrence of any ERISA Event;

(d) of any material change in accounting policies or financial reporting
practices by any Borrower or any Subsidiary;

(e) of any Permitted Acquisition where the consideration paid (in cash, equity
or assumed Indebtedness) exceeds Fifteen Million Dollars ($15,000,000); and

(f) of (i) the institution of any steps by a Borrower, a Subsidiary or any
applicable regulatory authority to terminate any Canadian Pension Plan (wholly
or in part) which could result in the Borrower or Subsidiary being required to
make an additional contribution to the Canadian Pension Plan in excess of
$1,000,000; (ii) the failure to make a required contribution to any Canadian
Pension Plan that, individually or in the aggregate could reasonably be expected
to have a Material Adverse Effect; (iii) the taking of any action with respect
to a Canadian Pension Plan which could reasonably be expected to result in the
requirement that a Borrower or a Subsidiary furnish a bond or other security to
such Canadian Pension Plan or any applicable regulatory authority that,
individually or in the aggregate could reasonably be expected to have a Material
Adverse Effect, or (iv) the occurrence of any event with respect to any Canadian
Pension Plan which could reasonably be expected to result in the incurrence by a
Borrower or Subsidiary of any fine or statutory penalty in excess of $1,000,000
with respect to any Canadian Pension Plan or Canadian Welfare Plan benefit.

 

78



--------------------------------------------------------------------------------

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Domestic Borrower setting forth details of the
occurrence referred to therein and stating what action the Borrowers have taken
and propose to take with respect thereto. Each notice pursuant to
Section 6.03(a) shall describe with particularity any and all provisions of this
Agreement and any other Loan Document that have been breached.

6.04 Payment of Obligations. Pay and discharge as the same shall become due and
payable, all its obligations and liabilities, including (a) all tax liabilities,
assessments and governmental charges or levies upon it or its properties or
assets, unless the same are being contested in good faith by appropriate
proceedings diligently conducted and adequate reserves in accordance with GAAP
are being maintained by such Borrower or such Subsidiary; (b) all lawful claims
which, if unpaid, would by law become a Lien (other than a Permitted Lien) upon
its property; and (c) all Indebtedness, as and when due and payable, but subject
to any subordination provisions contained in any instrument or agreement
evidencing such Indebtedness, unless the same are being contested in good faith
by appropriate proceedings diligently conducted and adequate reserves in
accordance with GAAP are being maintained by such Borrower or such Subsidiary.

6.05 Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except in a transaction permitted by
Section 7.04 or 7.05 and except that a Borrower shall not be required to
maintain the existence or good standing of any Subsidiary that is not a Material
Subsidiary to the extent the preservation thereof is no longer desirable in the
conduct of business of such Borrower and its Subsidiaries; (b) take all
reasonable action to maintain all rights, privileges, permits, licenses and
franchises necessary or desirable in the normal conduct of its business, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect; and (c) preserve or renew all of its registered
patents, trademarks, trade names and service marks, the non-preservation of
which could reasonably be expected to have a Material Adverse Effect.

6.06 Maintenance of Properties. (a) Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted; and (b) make
all necessary repairs thereto and renewals and replacements thereof except where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect.

6.07 Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies not Affiliates of a Borrower, insurance with respect to its
properties and business against loss or damage of the kinds customarily insured
against by Persons engaged in the same or similar business, of such types and in
such amounts as are customarily carried under similar circumstances by such
other Persons.

6.08 Compliance with Laws. Comply in all material respects with the requirements
of all Laws applicable to it or to its business or property, except in such
instances in which (i) such requirement of Law is being contested in good faith
by appropriate proceedings diligently conducted or a bona fide dispute exists
with respect thereto; or (ii) the failure to comply therewith could not
reasonably be expected to have a Material Adverse Effect.

 

79



--------------------------------------------------------------------------------

6.09 Books and Records. Maintain proper books of record and account, in which
full, true and correct entries in conformity with GAAP consistently applied
shall be made of all financial transactions and matters involving the assets and
business of such Borrower or such Subsidiary, as the case may be, in all
material respects; and maintain such books of record and account in material
conformity with all applicable requirements of any Governmental Authority having
regulatory jurisdiction over such Borrower or such Subsidiary, as the case may
be.

6.10 Inspection Rights. Permit representatives and independent contractors of
each Administrative Agent and each Lender to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants
(provided that such Borrower may, if it so chooses, be present and participate
in any such discussions), all at such reasonable times during normal business
hours and as often as may be reasonably desired, upon reasonable advance notice
to such Borrower; provided, however, that when an Event of Default exists any
Administrative Agent or any Lender (or any of their respective representatives
or independent contractors) may do any of the foregoing at the expense of the
Borrowers at any time during normal business hours and without advance notice.

6.11 Use of Proceeds. Use the proceeds of the Credit Extensions for Permitted
Acquisitions, the refinancing of Indebtedness under the Existing Credit
Agreement, working capital and other general corporate purposes not in
contravention of any Law or of any Loan Document.

6.12 Additional Guarantors. Notify the Administrative Agents at the time that
any Person that either is a Material Subsidiary or directly owns a Material
Subsidiary becomes a Domestic Subsidiary or a Canadian Subsidiary, and promptly
thereafter (and in any event within 30 days or in the case of an Acquisition of
a publicly-held Canadian Subsidiary, within four (4) months), cause (a) such
Person to become a Guarantor by executing and delivering to the Administrative
Agents a counterpart of the Second Amended and Restated Guaranty (Canadian
Borrower Obligations) or Second Amended and Restated Guaranty (Domestic Borrower
Obligations) or such other document as the Administrative Agents shall deem
appropriate for such purpose, and (b) the appropriate Person to deliver to the
Administrative Agents a pledge agreement in substantially the form of the Second
Amended and Restated Pledge Agreement (Canadian Borrower Obligations) or Second
Amended and Restated Pledge Agreement (Domestic Borrower and Canadian Borrower
Obligations) in respect of the shares of such Material Subsidiary and other
documents required pursuant thereto and favorable opinions of counsel to such
Person (which shall cover, among other things, the legality, validity, binding
effect and enforceability of the documentation referred to in this
Section 6.12), all in form, content and scope reasonably satisfactory to the
Administrative Agents.

6.13 Acquisitions. Prior to consummating any Acquisition with a value in excess
of $50,000,000, the Borrowers shall have delivered to the Administrative Agents
(in form and detail reasonably satisfactory to each Lender and in sufficient
copies for each Lender) the following:

(i) Simultaneously with, or as soon as practicable after, the first public
announcement of a Borrower’s intention to consummate an Acquisition, a brief
summary

 

80



--------------------------------------------------------------------------------

of the substantive terms thereof, or if available, a copy of the executed
purchase or merger agreement, together with a copy of such announcement; and

(ii) An officer’s certificate, executed by a Responsible Officer of each
Borrower, dated the date of consummation of such Acquisition, certifying that
immediately before and after giving effect to such Acquisition (A) no Default
has occurred and is continuing or will exist, (B) that the Borrowers will be in
compliance on a pro forma basis with each of the financial ratios specified in
clauses (a), (b) and (c) of Section 7.11 as of the end of the fiscal quarter
immediately preceding such Acquisition for which financial statements have been
delivered pursuant to Section 6.01 for the twelve-month period preceding such
fiscal quarter end, together with, in the case of all such Acquisitions, a
reasonably detailed worksheet setting forth the calculation of such ratios and
(C) that the Acquisition is a Permitted Acquisition.

6.14 Canadian Borrower Stock Certificates. By not later than 15 days after the
Closing Date, the Domestic Borrower shall have delivered stock certificates
representing not less than 65% of the total equity interests of the Canadian
Borrower.

ARTICLE VII

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation shall remain unpaid or unsatisfied, or any Letter of Credit shall
remain outstanding, each Borrower shall not, nor shall it permit any Subsidiary
to, directly or indirectly (which covenants and agreements in the case of the
Canadian Borrower shall be limited to those covenants and agreements that are
within the control and discretion of the Canadian Borrower and its
Subsidiaries):

7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following:

(a) Liens pursuant to any Security Document;

(b) Liens existing on the date hereof and listed on Schedule 7.01 and any
renewals or extensions or refinancings thereof, provided that the property
covered thereby is not increased and any renewal or extension or refinancing of
the obligations secured or benefited thereby is permitted by Section 7.03(b);

(c) Permitted Liens; and

(d) Liens securing Indebtedness permitted under Section 7.03(g) or
Section 7.03(i); provided that (i) (A) in the case of Indebtedness permitted
under Section 7.03(g), such Liens do not at any time encumber any property other
than the property financed or refinanced by such Indebtedness and (B) in the
case of Indebtedness permitted under Section 7.03(i), such Liens do not encumber
any property other than property of the entity or entities which was encumbered
at the time of such Permitted Acquisition, and (ii) the Indebtedness secured
thereby does not exceed the cost or fair market value, whichever is lower, of
the property being acquired on the date of acquisition.

 

81



--------------------------------------------------------------------------------

7.02 Investments. Make any Investments, except:

(a) Investments held by such Borrower or such Subsidiary in the form of cash
equivalents or short-term marketable securities;

(b) advances to officers, directors and employees of the Borrowers and
Subsidiaries in an aggregate amount not to exceed $1,500,000 at any time
outstanding, for travel, entertainment, relocation and other customary purposes;

(c) subject to Section 7.13, Investments of such Borrower in another Borrower or
any Guarantor (including any new publicly-held Canadian Subsidiary or any of its
Subsidiaries that is required to become a Guarantor within four (4) months of
the Acquisition thereof pursuant to Section 6.12) and Investments of any
Guarantor in a Borrower or in another Guarantor (including any new publicly-held
Canadian Subsidiary or any of its Subsidiaries that is required to become a
Guarantor within four (4) months of the Acquisition thereof pursuant to
Section 6.12).

(d) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

(e) Investments that constitute consolidated capital expenditures;

(f) Investments (a) consisting of Student Note Receivables and other receivables
and notes received from students in the ordinary course of business and (b) in
any Person whose sole purpose is to own Student Note Receivables in order to
facilitate monetization thereof so long as the aggregate amount of such
Investments in clauses (a) and (b), together with (without duplication of
amounts included in clauses (a) and (b)) any recourse obligations to Borrowers
in connection with any such receivables, does not exceed 20% of Consolidated Net
Worth;

(g) Guarantees permitted by Section 7.03;

(h) other Investments in any period of four consecutive fiscal quarters in an
amount which does not exceed the greater of (x) $20,000,000 or (y) ten percent
(10%) of the Consolidated Net Income of the Domestic Borrower and its
Subsidiaries for the most recently ended period of four consecutive fiscal
quarters;

(i) Permitted Acquisitions (including any Investments then held by the Person so
acquired) and any other Investments permitted by Section 7.04; and

(j) performance guarantees and completion guaranties entered into in the
ordinary course of business.

 

82



--------------------------------------------------------------------------------

7.03 Indebtedness. Create, incur, assume or suffer to exist any Indebtedness,
except:

(a) Indebtedness under the Loan Documents;

(b) Indebtedness outstanding on the date hereof and listed on Schedule 7.03 and
any refinancings, refundings, renewals or extensions thereof; provided that the
amount of such Indebtedness is not increased at the time of such refinancing,
refunding, renewal or extension except by an amount equal to a reasonable
premium or other reasonable amount paid, and fees and expenses reasonably
incurred, in connection with such refinancing and by an amount equal to any
existing commitments unutilized thereunder;

(c) subject to Section 7.13, Guarantees of such Borrower or any Guarantor in
respect of Indebtedness otherwise permitted hereunder of a Borrower or a
Guarantor (including any new publicly-held Canadian Subsidiary or any of its
Subsidiaries that is required to become a Guarantor within four (4) months of
the Acquisition thereof pursuant to Section 6.12);

(d) subject to Section 7.13, such Borrower may become and remain liable with
respect to Indebtedness to the other Borrower or any Guarantor, and any
Guarantor (including any new publicly-held Canadian Subsidiary or any of its
Subsidiaries that is required to become a Guarantor within four (4) months of
the Acquisition thereof pursuant to Section 6.12) may become and remain liable
with respect to Indebtedness to a Borrower or any other Guarantor;

(e) obligations (contingent or otherwise) of such Borrower or any Subsidiary
existing or arising under any Swap Contract, provided that (i) such obligations
are (or were) entered into by such Person in the ordinary course of business for
the purpose of directly mitigating risks associated with liabilities,
commitments, investments, assets, or property held or reasonably anticipated by
such Person, or changes in the value of securities issued by such Person, and
not for purposes of speculation or taking a “market view;” and (ii) such Swap
Contract does not contain any provision exonerating the non-defaulting party
from its obligation to make payments on outstanding transactions to the
defaulting party;

(f) Indebtedness in an aggregate principal amount not to exceed $60,000,000 at
any time outstanding in respect to surety bonds and similar instruments issued
in the ordinary course of business;

(g) Indebtedness in respect of real property mortgages, capital leases,
Synthetic Lease Obligations and purchase money obligations for fixed or capital
assets within the limitations set forth in Section 7.01(d) and any refinancings,
refundings, renewals or extensions of such Indebtedness (provided that the
amount of such Indebtedness is not increased at the time of such refinancing,
refunding, renewal or extension except by an amount equal to a reasonable
premium or other reasonable amount paid, and fees and expenses reasonably
incurred, in connection with such refinancing); provided, however, that the
aggregate amount of all such Indebtedness at any one time outstanding shall not
exceed $90,000,000;

 

83



--------------------------------------------------------------------------------

(h) senior unsecured or subordinated unsecured Indebtedness in an aggregate
principal amount not to exceed $200,000,000 at any time outstanding on terms no
more restrictive than those provided in this Agreement or otherwise satisfactory
to the Administrative Agents and, in the case of any subordinated Indebtedness,
having no scheduled principal payments prior to February 1, 2013; and

(i) subject to Section 7.13, secured Indebtedness of any Person that is
acquired pursuant to a Permitted Acquisition to the extent such Indebtedness
existed at the time of such Acquisition, was not created in anticipation or
contemplation thereof, and the aggregate principal amount thereof does not
exceed the greater of (x) $50,000,000 or (y) the Consolidated EBITDA of such
acquired Person for the four fiscal quarter period ending prior to such
Acquisition; and any refinancings, refundings, renewals or extensions of such
Indebtedness; provided that the amount of such Indebtedness is not increased at
the time of such refinancing, refunding, renewal or extension except by an
amount equal to a reasonable premium or other reasonable amount paid, and fees
and expenses reasonably incurred, in connection with such refinancing.

7.04 Fundamental Changes. Merge, dissolve, liquidate, consolidate with or into,
or convey, transfer, lease or otherwise dispose of (whether in one transaction
or in a series of transactions) all or substantially all of its assets (whether
now owned or hereafter acquired) to or in favor of any Person or make any
Acquisition, except that, so long as no Default exists or would result
therefrom:

(a) any Subsidiary (other than the Canadian Borrower) may merge or amalgamate
with (i) such Borrower, provided that such Borrower shall be the continuing or
surviving Person, or (ii) any one or more Subsidiaries, provided that when any
Guarantor is merging with another Subsidiary, the Guarantor shall be the
continuing or surviving Person, and provided, further, that no Guarantor that is
a Domestic Subsidiary may merge with a Canadian Subsidiary or Foreign Subsidiary
where such Canadian Subsidiary or Foreign Subsidiary is the continuing or
surviving Person;

(b) any Subsidiary may sell all or substantially all of its assets (upon
voluntary liquidation or otherwise) to a Borrower or to another Subsidiary;
provided that if the seller in such a transaction is a wholly-owned Subsidiary,
then the purchaser must also be a wholly-owned Subsidiary, and provided,
further, that no Guarantor that is a Domestic Subsidiary may sell all or
substantially all of its assets (upon voluntary liquidations or otherwise) to a
Canadian Subsidiary or Foreign Subsidiary;

(c) subject to Section 7.13, such Borrower or any Subsidiary may make a
Permitted Acquisition;

(d) such Borrower or any Subsidiary may make a Disposition permitted by
Section 7.05; and

(e) any Subsidiary that is not a Material Subsidiary may be liquidated, wound up
or dissolved.

 

84



--------------------------------------------------------------------------------

7.05 Dispositions. Make any Disposition or enter into any agreement to make any
Disposition, except:

(a) Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;

(b) Dispositions of inventory in the ordinary course of business;

(c) Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of equipment, real property or leasehold
improvements;

(d) Dispositions of property by any Subsidiary to a Borrower or to a
wholly-owned Subsidiary; provided that if the transferor of such property is a
Guarantor, the transferee thereof shall also be a Guarantor;

(e) Dispositions permitted by Section 7.04;

(f) Dispositions of Student Notes Receivables and other notes and receivables in
the ordinary course of business and to the extent permitted by Section 7.02(f);
and

(g) other Dispositions by such Borrower and its Subsidiaries, so long as (i) no
Default or Event of Default then exists or would result therefrom, (ii) each
such Disposition is in an arm’s-length transaction and such Borrower or the
respective Subsidiary receives at least fair market value (as determined in good
faith by such Borrower or such Subsidiary, as the case may be), (iii) the total
consideration received by such Borrower or such Subsidiary is at least 70% cash
and is paid at the time of the closing of such Disposition, (iv) the net cash
proceeds therefrom are applied and/or reinvested as (and to the extent) required
by Section 2.07(b) and (v) the aggregate amount of the proceeds received from
all assets so Disposed of in any fiscal year shall not exceed the greater of
(x) $40,000,000 and (y) five percent (5%) of Consolidated Tangible Assets as of
the end of the preceding fiscal year;

provided, however, that any Disposition pursuant to clauses (a), (b), (c),
(f) and (g) shall be for fair market value.

7.06 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that:

(a) each Subsidiary may make Restricted Payments to a Borrower and to
wholly-owned Subsidiaries (and, in the case of a Restricted Payment by a
non-wholly-owned Subsidiary, to a Borrower and any Subsidiary and to each other
owner of capital stock or other equity interests of such Subsidiary on a pro
rata basis based on their relative ownership interests);

(b) such Borrower and each Subsidiary may declare and make dividend payments or
other distributions payable solely in the common stock or other common equity
interests of such Person;

 

85



--------------------------------------------------------------------------------

(c) such Borrower and each Subsidiary may purchase, redeem or otherwise acquire
shares of its common stock or other common equity interests or warrants or
options to acquire any such shares with the proceeds received from the
substantially concurrent issue of new shares of its common stock or other common
equity interests;

(d) the Domestic Borrower may purchase, redeem or otherwise acquire shares of
its common stock or other common equity interests or warrants or options to
acquire any such shares so long as (i) both before and after giving effect
thereto, there shall not exist a Default, (ii) after giving effect thereto, the
Domestic Borrower shall be in pro forma compliance with the financial covenants
in Section 7.11 and (iii) the aggregate amount of such purchases, redemptions
and acquisitions in any period of four consecutive fiscal quarters shall not
exceed the greater of (x) $100,000,000 or (y) 100% of the Consolidated EBITDA of
the Domestic Borrower and its Subsidiaries for the most recently ended period of
four consecutive fiscal quarters;

(e) in addition to the Restricted Payments permitted under clauses (a) through
(d) above, the Domestic Borrower may make Restricted Payments (other than
purchases, redemptions or acquisitions permitted under clause (d) above) so long
as (i) both before and after giving effect thereto, there shall not exist a
Default, (ii) after giving effect thereto, the Domestic Borrower shall be in pro
forma compliance with the financial covenants in Section 7.11 and (iii) the
aggregate amount of such dividends or distributions in any period of four
consecutive fiscal quarters shall not exceed the greater of (x) 10% of the
Consolidated Net Income of the Domestic Borrower and its Subsidiaries for the
most recently ended period of four consecutive fiscal quarters or
(y) $10,000,000; and

(f) the Canadian Subsidiaries may make Restricted Payments not otherwise
permitted under clauses (a) through (e) above so long as (i) both before and
after giving effect thereto, there shall not exist a Default and (ii) the
aggregate amount of such Restricted Payments in any period of four consecutive
fiscal quarters shall not exceed $2,000,000.

7.07 Change in Nature of Business. Engage in any material line of business
substantially different from Post-Secondary Education Business, educational or
vocational book publishing, educational or vocational training or any business
substantially related or incidental thereto.

7.08 Transactions with Affiliates. Enter into any transaction of any kind with
any Affiliate of a Borrower, whether or not in the ordinary course of business,
other than on fair and reasonable terms substantially as favorable to such
Borrower or any Subsidiary as would be obtainable by such Borrower or such
Subsidiary at the time in a comparable arm’s length transaction with a Person
other than an Affiliate.

7.09 Burdensome Agreements. Enter into any Contractual Obligation (other than
this Agreement or any other Loan Document) that (a) limits the ability (i) of
any Subsidiary to make Restricted Payments to any Borrower or any Guarantor or
to otherwise transfer property to any Borrower or any Guarantor; provided,
however, that this clause (i) shall not prohibit customary restrictions in
connection with an agreement to make a Disposition permitted hereunder, (ii) of
any Subsidiary (other than a Foreign Subsidiary or, with respect to the
Indebtedness of the

 

86



--------------------------------------------------------------------------------

Domestic Borrower, a Canadian Subsidiary) to Guarantee the Indebtedness of any
Borrower or (iii) of any Borrower or any Subsidiary to create, incur, assume or
suffer to exist Liens on property of such Person; provided, however, that this
clause (iii) shall not prohibit any negative pledge incurred or provided in
favor of any holder of Indebtedness permitted under Sections 7.03(b), 7.03(e),
7.03(g) or 7.03(i) solely to the extent any such negative pledge relates to the
property financed by or the subject of such Indebtedness, any negative pledge
incurred or provided in favor of any holder of Indebtedness permitted under
Section 7.03(h) that is no more restrictive than those provided in this
Agreement and that does not restrict the creation of Liens to secure the
Obligations, any customary restrictions in connection with an agreement to make
a Disposition permitted hereunder or any agreement prohibiting the incurrence of
Liens securing subordinated Indebtedness; or (b) requires the grant of a Lien to
secure an obligation of such Person if a Lien is granted to secure another
obligation of such Person.

7.10 Use of Proceeds. Use the proceeds of any Credit Extension, whether directly
or indirectly, and whether immediately, incidentally or ultimately, in any
manner that might cause the Borrowing or the application of such proceeds to
violate Regulation U of the FRB.

7.11 Financial Covenants.

(a) Consolidated Net Worth. Permit the Consolidated Net Worth of the Domestic
Borrower and its Subsidiaries as of the end of any fiscal quarter to be less
than the sum (without duplication) of (a) $370,000,000, (b) an amount equal to
50% of the GAAP Consolidated Net Income earned in each full fiscal quarter
ending after June 30, 2009 (with no deduction for a net loss in any such fiscal
quarter) and (c) an amount equal to 100% of the aggregate increases in
Shareholders’ Equity of the Domestic Borrower and its Subsidiaries after the
date hereof by reason of the issuance and sale of capital stock or other equity
interests of the Domestic Borrower or any Subsidiary (other than issuances to
the Domestic Borrower or a wholly-owned Subsidiary and other than issuances of
stock to officers, employees or directors or equity in connection with the
exercise thereof), including upon any conversion of debt securities of the
Domestic Borrower or a Subsidiary into such capital stock or other equity
interests.

(b) Consolidated Fixed Charges Coverage Ratio. Permit the Consolidated Fixed
Charges Coverage Ratio of the Domestic Borrower and its Subsidiaries as of the
end of any fiscal quarter of the Domestic Borrower to be less than 1.50:1.00.

(c) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio of the
Domestic Borrower and its Subsidiaries as of the end of any fiscal quarter to be
greater than 2.50:1.00.

(d) DOE Financial Responsibility Composite Ratio. Permit the DOE Ratio as of the
last day of any fiscal year to be less than 1.50:1.00, unless the Borrower shall
have completed a Permitted Acquisition during such fiscal year that triggered a
reduction of its DOE Ratio, in which case the Borrower’s DOE Ratio as of such
fiscal year end shall be greater than or equal to 1.00:1.00.

 

87



--------------------------------------------------------------------------------

7.12 Restrictive Agreements, etc. Enter into any agreement (excluding this
Agreement, any other Loan Document and any agreement governing any Indebtedness
permitted by Section 7.01(b) as in effect on the Closing Date) restricting the
ability of any Borrower or any other Loan Party to amend or otherwise modify
this Agreement or any other Loan Document.

7.13 Limitations on Certain Investments and Acquisitions. Notwithstanding the
provisions of Sections 7.02(c), (h) and (i), 7.03(c), (d) and (i), and 7.04(c),
the sum of the following amounts shall not at any time exceed 10% of
Consolidated Net Worth of the Domestic Borrower and its Subsidiaries as of the
end of the preceding fiscal quarter: (a) the aggregate amount outstanding at
such time of all Investments made after the date hereof by the Domestic Borrower
or any Domestic Subsidiary in any non-Canadian Foreign Subsidiary (net of any
returns or repayments); and (b) the aggregate amount of the total consideration
(excluding equity) paid for all Acquisitions made after the date hereof by the
Domestic Borrower or any Domestic Subsidiary of any non-Canadian Foreign
Subsidiary, less any distributions received by the Domestic Borrower or any
Domestic Subsidiary on account of such non-Canadian Foreign Subsidiary.

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. Any of the following shall constitute an Event of
Default:

(a) Non-Payment. Any Borrower or any other Loan Party fails to pay (i) when and
as required to be paid herein, any amount of principal of any Loan, any
Acceptance or any L/C Obligation, or (ii) within three days after the same
becomes due, any interest on any Loan or on any L/C Obligation, or any fee due
hereunder, or (iii) within five days after the same becomes due, any other
amount payable hereunder or under any other Loan Document; or

(b) Specific Covenants. Any Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 6.01, 6.02, 6.03, 6.05, 6.10
or 6.12 or Article VII; or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days after the earlier of (i) knowledge by an executive officer
of such Loan Party or (ii) notice thereof has been received by the Borrowers
from any Administrative Agent or any Lender; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of any Borrower or any
other Loan Party herein or in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect when made or deemed made; or

(e) Cross-Default. (i) Any Borrower or any Subsidiary (A) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount

 

88



--------------------------------------------------------------------------------

(including undrawn committed or available amounts and including amounts owing to
all creditors under any combined or syndicated credit arrangement) of more than
$20,000,000, or (B) fails to observe or perform any other agreement or condition
relating to any such Indebtedness or Guarantee or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event occurs,
the effect of which default or other event is to cause, or to permit the holder
or holders of such Indebtedness or the beneficiary or beneficiaries of such
Guarantee (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; or (ii) there occurs under any Swap Contract an Early
Termination Date (as defined in such Swap Contract) resulting from (A) any event
of default under such Swap Contract as to which any Borrower or any Subsidiary
is the Defaulting Party (as defined in such Swap Contract) or (B) any
Termination Event (as so defined) under such Swap Contract as to which any
Borrower or any Subsidiary is an Affected Party (as so defined) and, in either
event, the Swap Termination Value owed by any Borrower or Subsidiary as a result
thereof is greater than $20,000,000; or

(f) Insolvency Proceedings, Etc. Any Loan Party or any of its Material
Subsidiaries institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for 60 calendar days; or any proceeding under any
Debtor Relief Law relating to any such Person or to all or any material part of
its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or

(g) Inability to Pay Debts; Attachment. (i) Any Borrower or any Material
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due, or (ii) any writ or warrant of attachment
or execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within 30 days after its issue or levy; or

(h) Judgments. There is entered against any Borrower or any Subsidiary (i) a
final judgment or order for the payment of money in an aggregate amount
exceeding $20,000,000 (to the extent not covered by independent third-party
insurance as to which the insurer does not dispute coverage), or (ii) any one or
more non-monetary final judgments that have, or could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect and, in either
case, (A) enforcement proceedings are commenced by any creditor upon such
judgment or order, or (B) there is a period of 10 consecutive days during which
a stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect; or

 

89



--------------------------------------------------------------------------------

(i) ERISA; Canadian Pension Plans. (i) An ERISA Event occurs with respect to a
Pension Plan or Multiemployer Plan which has resulted or could reasonably be
expected to result in liability of any Borrower under Title IV of ERISA to the
Pension Plan, Multiemployer Plan or the PBGC in an aggregate amount in excess of
$20,000,000, or (ii) any Borrower or any ERISA Affiliate fails to pay when due,
after the expiration of any applicable grace period, any installment payment
with respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of $20,000,000, or (iii) the
institution of any steps by a Borrower, a Subsidiary or any applicable
regulatory authority to terminate any Canadian Pension Plan (wholly or in part)
which could result in the Borrower or Subsidiary being required to make an
additional contribution to the Canadian Pension Plan in excess of $20,000,000,
or (iv) the failure to make a required contribution to any Canadian Pension Plan
that, individually or in the aggregate could reasonably be expected to have a
Material Adverse Effect, or (v) the taking of any action with respect to a
Canadian Pension Plan which could reasonably be expected to result in the
requirement that a Borrower or a Subsidiary furnish a bond or other security to
such Canadian Pension Plan or any applicable regulatory authority that,
individually or in the aggregate could reasonably be expected to have a Material
Adverse Effect, or (vi) the occurrence of any event with respect to any Canadian
Pension Plan which could reasonably be expected to result in the incurrence by
the Borrower or Subsidiary of any fine or statutory penalty in excess of
$20,000,000 with respect to any Canadian Pension Plan or Canadian Welfare Plan
benefit.

(j) Invalidity of Loan Document. Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or satisfaction in full of all the Obligations, ceases to be in full
force and effect; or any Loan Party or any other Person contests in any manner
the validity or enforceability of any Loan Document; or any Loan Party denies
that it has any or further liability or obligation under any Loan Document, or
purports to revoke, terminate or rescind any Loan Document; or

(k) Regulatory Noncompliance. Any Borrower or any Material Subsidiary fails to
comply in any material respect with any of the terms and provisions of any
material license, permit or regulation issued by the DOE or of any Governmental
Authority; or

(l) Change of Control. There occurs any Change of Control with respect to any
Borrower.

8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agents shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans, the obligation of each
Canadian Lender to create or purchase any Acceptance and any obligation of each
L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand,

 

90



--------------------------------------------------------------------------------

protest or other notice of any kind, all of which are hereby expressly waived by
the Borrowers;

(c) require that each Borrower Cash Collateralize the L/C Obligations of such
Borrower (in an amount equal to the then Outstanding Amount thereof);

(d) require that the Canadian Borrower Cash Collateralize the Face Amount of all
unmatured Acceptances; and

(e) exercise on behalf of themselves and the Lenders all rights and remedies
available to them and the Lenders under the Loan Documents or applicable law;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Borrower under any Debtor Relief Laws, the
obligation of each Lender to make Loans, the obligation of each Canadian Lender
to create or purchase any Acceptance and any obligation of the L/C Issuers to
make L/C Credit Extensions shall automatically terminate, the unpaid principal
amount of all outstanding Loans and all interest and other amounts as aforesaid
shall automatically become due and payable, and the obligation of the Borrowers
to Cash Collateralize the L/C Obligations and the Face Amount of all unmatured
Acceptances as aforesaid shall automatically become effective, in each case
without further act of any Administrative Agent or any Lender.

ARTICLE IX

ADMINISTRATIVE AGENTS

9.01 Appointment and Authority. Each of the Domestic Lenders and the Domestic
L/C Issuer hereby irrevocably appoints Bank of America to act on its behalf as
the Domestic Administrative Agent hereunder and under the other Loan Documents
and authorizes the Domestic Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Domestic
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. Each of the Canadian Lenders
and the Canadian L/C Issuer hereby irrevocably appoints Bank of America Canada
to act on its behalf as the Canadian Administrative Agent hereunder and under
the other Loan Documents and authorizes the Canadian Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Canadian Administrative Agent by the terms hereof or thereof, together with
such actions and powers as are reasonably incidental thereto. The provisions of
this Article are solely for the benefit of the Administrative Agents, the
Lenders and the L/C Issuers, and neither the Borrowers nor any other Loan Party
shall have rights as a third party beneficiary of any of such provisions.

9.02 Rights as a Lender. Each Person serving as an Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not an
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include each
Person serving as an Administrative Agent hereunder in its individual capacity.
Such Person and its Affiliates may accept deposits from, lend money to, act as
the financial advisor or in any other advisory capacity for and generally engage
in any kind of business with

 

91



--------------------------------------------------------------------------------

the Borrowers or any Subsidiary or other Affiliate thereof as if such Person
were not an Administrative Agent hereunder and without any duty to account
therefor to the Lenders.

9.03 Exculpatory Provisions. The Administrative Agents shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Administrative
Agents:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that an Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that neither Administrative
Agent shall be required to take any action that, in its opinion or the opinion
of its counsel, may expose it to liability or that is contrary to any Loan
Document or applicable law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrowers or any of their Affiliates
that is communicated to or obtained by the Person serving as an Administrative
Agent or any of its Affiliates in any capacity.

Neither Administrative Agent shall be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as such
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. Neither Administrative Agent
shall be deemed to have knowledge of any Default unless and until notice
describing such Default is given to such Administrative Agent by a Borrower, a
Lender or an L/C Issuer.

Neither Administrative Agent shall be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to such
Administrative Agent.

9.04 Reliance by Administrative Agents. Each Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine

 

92



--------------------------------------------------------------------------------

and to have been signed, sent or otherwise authenticated by the proper Person.
Each Administrative Agent also may rely upon any statement made to it orally or
by telephone and believed by it to have been made by the proper Person, and
shall not incur any liability for relying thereon. In determining compliance
with any condition hereunder to the making of a Loan, the creation of an
Acceptance, or the issuance of a Letter of Credit, that by its terms must be
fulfilled to the satisfaction of a Lender or an L/C Issuer, each Administrative
Agent may presume that such condition is satisfactory to such Lender or L/C
Issuer unless such Administrative Agent shall have received notice to the
contrary from such Lender or L/C Issuer prior to the making of such Loan, the
creation of such Acceptance, or the issuance of such Letter of Credit. Each
Administrative Agent may consult with legal counsel (who may be counsel for a
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

9.05 Delegation of Duties. Each Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub agents appointed by such
Administrative Agent. Each Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of each
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

9.06 Resignation of an Administrative Agent. Either Administrative Agent may at
any time give notice of its resignation to the Lenders, the L/C Issuers and the
Borrowers. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, subject, so long as no Event of Default is continuing, to
the approval of the Borrowers (such approval not to be unreasonably withheld or
delayed), to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States (in respect of the replacement of the Domestic Administrative Agent) or
which shall be a bank with an office in Canada or an Affiliate of any such bank
with an office in Canada (in respect of the replacement of the Canadian
Administrative Agent). If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may on behalf of the Lenders and the L/C Issuers,
appoint a successor Administrative Agent meeting the qualifications set forth
above; provided that if such Administrative Agent shall notify the Borrowers and
the Lenders that no qualifying Person has accepted such appointment or a
successor has not been appointed within 40 days after the retiring
Administrative Agent gives notice of resignation, then the Borrowers shall have
the right to appoint a successor meeting the qualifications set forth above and
the retiring Administrative Agent’s resignation shall nonetheless become
effective in accordance with such notice and (1) the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents (except that in the case of any collateral security
held by such Administrative Agent on behalf of the Lenders or the L/C Issuers
under any of the Loan Documents, the retiring Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (2) all payments,

 

93



--------------------------------------------------------------------------------

communications and determinations provided to be made by, to or through the
retiring Administrative Agent shall instead be made by or to each applicable
Lender and L/C Issuer directly, until such time as the Required Lenders appoint
a successor Administrative Agent as provided for above in this Section. Upon the
acceptance of a successor’s appointment as an Administrative Agent hereunder,
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring (or retired) Administrative Agent,
and the retiring Administrative Agent shall be discharged from all of its duties
and obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section). The fees payable by a
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between such Borrower and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 10.04
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.

Any resignation by Bank of America or Bank of America Canada as Administrative
Agent pursuant to this Section shall also constitute its resignation as an L/C
Issuer and as a Swing Line Lender. Upon the acceptance of a successor’s
appointment as an Administrative Agent hereunder, (a) such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring L/C Issuer and Swing Line Lender, (b) the retiring L/C
Issuer and Swing Line Lender shall be discharged from all of their respective
duties and obligations hereunder or under the other Loan Documents, and (c) the
successor L/C Issuer shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangement satisfactory to the retiring L/C Issuer to effectively assume
the obligations of the retiring L/C Issuer with respect to such Letters of
Credit.

9.07 Non-Reliance on Administrative Agents and Other Lenders. Each Lender and
L/C Issuer acknowledges that it has, independently and without reliance upon
either Administrative Agent or any other Lender or any of their Related Parties
and based on such documents and information as it has deemed appropriate, made
its own credit analysis and decision to enter into this Agreement. Each Lender
and L/C Issuer also acknowledges that it will, independently and without
reliance upon either Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.

9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of the Persons listed on the cover page hereof as a “syndication agent”,
“documentation agent”, “lead arranger” or “book manager” shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as an Administrative Agent, a
Lender or an L/C Issuer hereunder.

9.09 Administrative Agents May File Proofs of Claim. In case of the pendency of
any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
any Loan Party, the Administrative Agents

 

94



--------------------------------------------------------------------------------

(irrespective of whether the principal of any Loan, Acceptance or L/C Obligation
shall then be due and payable as herein expressed or by declaration or otherwise
and irrespective of whether the Administrative Agents shall have made any demand
on the Borrowers) shall be entitled and empowered, by intervention in such
proceeding or otherwise

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, Acceptance L/C Obligations and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
L/C Issuers and the Administrative Agents (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders,
the L/C Issuers and the Administrative Agents and their respective agents and
counsel and all other amounts due the Lenders, the L/C Issuers and the
Administrative Agents under Sections 2.04(i) and (j), 2.10 and 10.04) allowed in
such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and L/C Issuer to make such payments to the Administrative Agents
and, in the event that either Administrative Agent shall consent to the making
of such payments directly to the Lenders and L/C Issuers, to pay to such
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of such Administrative Agent and its agents and
counsel, and any other amounts due such Administrative Agent under Sections 2.10
and 10.04.

Nothing contained herein shall be deemed to authorize either Administrative
Agent to authorize or consent to or accept or adopt on behalf of any Lender or
L/C Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize such
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.

9.10 Collateral and Guaranty Matters. The Lenders and the L/C Issuers
irrevocably authorize each Administrative Agent, at its option and in its
discretion,

(a) to release any Lien on any property granted to or held by such
Administrative Agent under any Loan Document (i) upon termination of the
Commitments and payment in full of all Obligations (other than contingent
indemnification obligations) and the expiration or termination of all Letters of
Credit, (ii) that is sold, to be sold, otherwise transferred or, in the case of
pledged equity interests, cancelled or redeemed, as part of or in connection
with any transaction permitted hereunder or under any other Loan Document, or
(iii) subject to Section 10.01, if approved, authorized or ratified in writing
by the Required Lenders;

(b) to subordinate any Lien on any property granted to or held by such
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Sections 7.01(b) or (c); and

 

95



--------------------------------------------------------------------------------

(c) to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder.

Upon request by either Administrative Agent at any time, the Required Lenders
will confirm in writing such Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10.

ARTICLE X

MISCELLANEOUS

10.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by any Borrower or
any other Loan Party therefrom, shall be effective unless in writing signed by
the Required Lenders and the Borrowers or the applicable Loan Party, as the case
may be, and acknowledged by the applicable Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall, unless in writing and signed by each of the Lenders
directly affected thereby (it being understood that only those Lenders that
elect to increase their Commitments under Section 2.15 shall be deemed to be
directly affected by any increase under Section 2.15) and by the Borrowers, and
acknowledged by the Administrative Agents, do any of the following:

(a) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02);

(b) postpone any date fixed by this Agreement or any other Loan Document for any
payment or mandatory prepayment (other than a mandatory prepayment under
Section 2.07) of principal, interest, fees or other amounts due to the Lenders
(or any of them) hereunder or under any other Loan Document;

(c) reduce the principal of, or the rate of interest specified herein on, any
Loan, Acceptance or L/C Borrowing, or (subject to clause (iv) of the second
proviso to this Section 10.01) any fees or other amounts payable hereunder or
under any other Loan Document, provided, however, that only the consent of the
Required Lenders shall be necessary to amend any financial covenant hereunder
even if the effect of such amendment would be to reduce the rate of interest on
any Loan, Acceptance or L/C Borrowing or to reduce any fee payable hereunder;

(d) change the percentage of the Aggregate Domestic Commitments or the Aggregate
Canadian Commitments or of the aggregate unpaid principal amount of the Loans,
Acceptances and L/C Obligations which is required for the Lenders or any of them
to take any action hereunder;

(e) amend this Section, or Section 2.14, or any provision herein providing for
consent or other action by all the Lenders;

 

96



--------------------------------------------------------------------------------

(f) release all or substantially all of the Guarantors from the Guaranty except
as provided in Section 9.10 hereof; or

(g) release all or substantially all of the collateral security for the
Obligations.

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the applicable L/C Issuer in addition to the Required
Lenders or each directly-affected Lender, as the case may be, affect the rights
or duties of an L/C Issuer under this Agreement or any Letter of Credit
Application relating to any Letter of Credit issued or to be issued by it;
(ii) no amendment, waiver or consent shall, unless in writing and signed by the
applicable Swing Line Lender in addition to the Required Lenders or each
directly-affected Lender, as the case may be, affect the rights or duties of
such Swing Line Lender under this Agreement; (iii) no amendment, waiver or
consent shall, unless in writing and signed by the applicable Administrative
Agent in addition to the Required Lenders or each directly-affected Lender, as
the case may be, affect the rights or duties of such Administrative Agent under
this Agreement or any other Loan Document; (iv) Section 10.06(i) may not be
amended, waived or otherwise modified without the consent of each Granting
Lender all or any part of whose Loans are being funded by an SPC at the time of
such amendment, waiver or other modification; and (v) the Fee Letter may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except that the Commitment of such Lender may not
be increased or extended without the consent of such Lender.

10.02 Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to the Borrowers, the Administrative Agents, the L/C Issuers or the Swing
Line Lenders, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 10.02; and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

97



--------------------------------------------------------------------------------

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuers hereunder may be delivered or furnished by electronic
communication (including e mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agents, provided that the foregoing
shall not apply to notices to any Lender or L/C Issuer pursuant to Article II if
such Lender or L/C Issuer, as applicable, has notified the Administrative Agents
that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agents or the Borrowers may, in their
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it, provided that
approval of such procedures may be limited to particular notices or
communications.

Unless the Administrative Agents otherwise prescribe, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agents or any of their Related Parties (collectively,
the “Agent Parties”) have any liability to any Borrower, any Lender, any L/C
Issuer or any other Person for losses, claims, damages, liabilities or expenses
of any kind (whether in tort, contract or otherwise) arising out of any
Borrower’s or Administrative Agent’s transmission of Borrower Materials through
the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability to any Borrower, any Lender, any L/C
Issuer or any other Person for indirect, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

(d) Change of Address, Etc. Each of the Borrowers, the Administrative Agents,
the L/C Issuers and the Swing Line Lenders may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, telecopier or
telephone number for notices and

 

98



--------------------------------------------------------------------------------

other communications hereunder by notice to the Borrowers, the Administrative
Agents, the L/C Issuers and the Swing Line Lenders.

(e) Reliance by Administrative Agents, L/C Issuers and Lenders. The
Administrative Agents, the L/C Issuers and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Committed Loan Notices, Drawing
Notices and Swing Line Loan Notices) purportedly given by or on behalf of any
Borrower even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrowers shall indemnify each
Administrative Agent, each L/C Issuer, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of any
Borrower. All telephonic notices to and other communications with any
Administrative Agent may be recorded by such Administrative Agent, and each of
the parties hereto hereby consents to such recording.

10.03 No Waiver; Cumulative Remedies. No failure by any Lender, L/C Issuer or
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

10.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. Each Borrower jointly and severally agrees to pay
(i) all reasonable out of pocket expenses incurred by the Administrative Agents
and their Affiliates (including the reasonable fees, charges and disbursements
of counsel for the Administrative Agents), in connection with the syndication of
the credit facilities provided for herein, the preparation, negotiation,
execution, delivery and administration of this Agreement and the other Loan
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), (ii) all reasonable out of pocket expenses incurred by the L/C
Issuers in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all out of
pocket expenses incurred by any Administrative Agent, any Lender or any L/C
Issuer (including the fees, charges and disbursements of any counsel for any
Administrative Agent, any Lender or any L/C Issuer), and shall pay all fees and
time charges for attorneys who may be employees of any Administrative Agent,
Lender or L/C Issuer, in connection with the enforcement or protection of its
rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or (B) in connection with the Loans
made, Acceptances created or Letters of Credit issued hereunder, including all
such out of pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans, Acceptances or Letters of Credit.

 

99



--------------------------------------------------------------------------------

(b) Indemnification by the Borrowers. Each Borrower shall jointly and severally
indemnify each Administrative Agent (and any sub-agent thereof), each Lender and
each L/C Issuer, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses (including the fees, charges and disbursements of any counsel for any
Indemnitee), and shall indemnify and hold harmless each Indemnitee from all fees
and time charges and disbursements for attorneys who may be employees of any
Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee by any
third party or by a Borrower or any other Loan Party arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, (ii) any Loan, Acceptance or Letter of Credit or
the use or proposed use of the proceeds therefrom (including any refusal by an
L/C Issuer to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by a
Borrower or any of its Subsidiaries, or any Environmental Liability related in
any way to a Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by a Borrower or any other Loan Party, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(y) result from a claim brought by a Borrower or any other Loan Party against an
Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder or
under any other Loan Document, if a Borrower or such Loan Party has obtained a
final and nonappealable judgment in its favor on such claim as determined by a
court of competent jurisdiction.

(c) Reimbursement by Lenders. To the extent that the Borrowers for any reason
fail to indefeasibly pay any amount required under subsection (a) or (b) of this
Section to be paid by them to an Administrative Agent (or any sub-agent
thereof), an L/C Issuer or any Related Party of any of the foregoing, each
Lender severally agrees to pay to such Administrative Agent (or any such
sub-agent), such L/C Issuer or such Related Party, as the case may be, such
Lender’s Pro Rata Share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against such Administrative Agent (or any such sub-agent) or such L/C Issuer in
its capacity as such, or against any Related Party of any of the foregoing
acting for such Administrative Agent (or any such sub-agent) or L/C Issuer in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.13(f).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrowers shall not assert, and hereby waive, any claim
against any

 

100



--------------------------------------------------------------------------------

Indemnitee, on any theory of liability, for indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan, Acceptance or Letter of Credit or the use of the
proceeds thereof. No Indemnitee referred to in subsection (b) above shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby except to the extent that such damages are determined by a court of
competent jurisdiction by a final and nonappealable judgment to have resulted
from the gross negligence or willful misconduct of such Indemnitee.

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(f) Survival. The agreements in this Section shall survive the resignation of
any Administrative Agent and L/C Issuer, the replacement of any Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all the other Obligations.

10.05 Payments Set Aside. To the extent that any payment by or on behalf of any
Borrower is made to any Administrative Agent or any Lender, or any
Administrative Agent or any Lender exercises its right of set-off, and such
payment or the proceeds of such set-off or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by such Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such set-off had
not occurred, and (b) each Lender severally agrees to pay to such Administrative
Agent upon demand its applicable share of any amount so recovered from or repaid
by such Administrative Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the Federal Funds
Rate in the case of the Domestic Administrative Agent and the Interbank
Reference Rate in the case of the Canadian Administrative Agent from time to
time in effect.

10.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrowers nor
any other Loan Party may assign or otherwise transfer any of their rights or
obligations hereunder without the prior written consent of the Administrative
Agents and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an Eligible Assignee in accordance
with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section, (iii) by way of pledge or assignment of a security interest subject to
the restrictions of subsection (f) of this Section, or (iv) to an SPC in
accordance with the provisions of subsection (h) of this Section (and any

 

101



--------------------------------------------------------------------------------

other attempted assignment or transfer by any party hereto shall be null and
void). Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
subsection (d) of this Section and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agents, the LC Issuers and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans (including
for purposes of this subsection (b), Acceptances, participations in L/C
Obligations and in Swing Line Loans) at the time owing to it); provided that

(i) except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund (as defined in subsection (h) of this Section) with respect to a Lender,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the applicable Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date, shall not be less than $5,000,000 unless each of such
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the applicable Borrower otherwise consents (each such consent not to
be unreasonably withheld or delayed);

(ii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loans or the Commitment assigned, except that this clause
(ii) shall not apply to rights in respect of Swing Line Loans;

(iii) any assignment of a Commitment must be approved by the applicable Borrower
(which approval shall not be unreasonably withheld and shall not be required
during the continuance of any Default), the applicable Administrative Agent, the
applicable L/C Issuer and the applicable Swing Line Lender (each such approval
not to be unreasonably withheld or delayed) unless the Person that is the
proposed assignee is itself a Lender (whether or not the proposed assignee would
otherwise qualify as an Eligible Assignee); and

(iv) the parties to each assignment shall execute and deliver to such
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $2,500, and the Eligible Assignee, if it shall not be a
Lender, shall deliver to such Administrative Agent an Administrative
Questionnaire.

 

102



--------------------------------------------------------------------------------

Subject to acceptance and recording thereof by the applicable Administrative
Agent pursuant to subsection (c) of this Section, from and after the effective
date specified in each Assignment and Assumption, the Eligible Assignee
thereunder shall be a party to this Agreement and, to the extent of the interest
assigned by such Assignment and Assumption, have the rights and obligations of a
Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the applicable Borrower (at its expense) shall execute
and deliver a Note to the assignee Lender. Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this subsection shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

(c) Register. Each Administrative Agent, acting solely for this purpose as an
agent of the applicable Borrower, shall maintain at the Administrative Agent’s
Office of such Administrative Agent a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the applicable Lenders, and the Commitments of, and principal amounts of the
Loans and L/C Obligations owing to, each such Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrowers, the Administrative Agents and the Lenders may
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by each
Borrower and L/C Issuer at any reasonable time and from time to time upon
reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, any Borrower or Administrative Agent, sell participations to any
Person (other than a natural person or the Borrowers or any of the Borrowers’
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans and Acceptances (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrowers,
the Administrative Agents, the Lenders and the L/C Issuers shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that directly affects such Participant. Subject to subsection
(e) of this Section, each Borrower agrees that each Participant shall be
entitled to the benefits of Sections 3.01, 3.04

 

103



--------------------------------------------------------------------------------

and 3.05 to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to subsection (b) of this Section. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 10.08 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.14 as though it were a Lender.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrowers’ prior written consent. A Participant
that would be a Foreign Lender (if it were a Lender) shall not be entitled to
the benefits of Section 3.01 unless each Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrowers, to comply with Section 10.14 as though it were a
Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(g) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

(h) As used herein, the following terms have the following meanings:

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agents, the L/C Issuers and the Swing Line Lenders,
and (ii) unless an Event of Default has occurred and is continuing, the
Borrowers (each such approval not to be unreasonably withheld or delayed);
provided that notwithstanding the foregoing, “Eligible Assignee” shall not
include a Borrower or any of its Affiliates or Subsidiaries.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

(i) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in

 

104



--------------------------------------------------------------------------------

writing from time to time by the Granting Lender to the Administrative Agents
and the Borrowers (an “SPC”) the option to provide all or any part of any
Committed Loan that such Granting Lender would otherwise be obligated to make
pursuant to this Agreement; provided that (i) nothing herein shall constitute a
commitment by any SPC to fund any Committed Loan, and (ii) if an SPC elects not
to exercise such option or otherwise fails to make all or any part of such
Committed Loan, the Granting Lender shall be obligated to make such Committed
Loan pursuant to the terms hereof. Each party hereto hereby agrees that
(i) neither the grant to any SPC nor the exercise by any SPC of such option
shall increase the costs or expenses or otherwise increase or change the
obligations of the Borrowers under this Agreement (including their obligations
under Section 3.04), (ii) no SPC shall be liable for any indemnity or similar
payment obligation under this Agreement for which a Lender would be liable, and
(iii) the Granting Lender shall for all purposes, including the approval of any
amendment, waiver or other modification of any provision of any Loan Document,
remain the lender of record hereunder. The making of a Committed Loan by an SPC
hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Committed Loan were made by such Granting Lender. In
furtherance of the foregoing, each party hereto hereby agrees (which agreement
shall survive the termination of this Agreement) that, prior to the date that is
one year and one day after the payment in full of all outstanding commercial
paper or other senior debt of any SPC, it will not institute against, or join
any other Person in instituting against, such SPC any bankruptcy,
reorganization, arrangement, insolvency, or liquidation proceeding under the
laws of the United States or any State thereof. Notwithstanding anything to the
contrary contained herein, any SPC may (i) with notice to, but without prior
consent of the Borrowers and the Administrative Agents and with the payment of a
processing fee of $2,500, assign all or any portion of its right to receive
payment with respect to any Committed Loan to the Granting Lender and
(ii) disclose on a confidential basis any non-public information relating to its
funding of Committed Loans to any rating agency, commercial paper dealer or
provider of any surety or Guarantee or credit or liquidity enhancement to such
SPC.

(j) Notwithstanding anything to the contrary contained herein, if at any time
Bank of America or Bank of America Canada assigns all of its Commitment and
Loans pursuant to subsection (b) above, it may, (i) upon 30 days’ notice to the
Borrowers and the Lenders, resign as an L/C Issuer and/or (ii) upon five
Business Days’ notice to the Borrowers, terminate the applicable Swing Line
Loans. In the event of any such resignation as an L/C Issuer or termination of
such Swing Line Loans, the Borrowers shall be entitled to appoint from among the
Lenders a successor L/C Issuer or Swing Line Lender hereunder; provided,
however, that no failure by the Borrowers to appoint any such successor shall
affect the resignation of Bank of America or Bank of America Canada as L/C
Issuer or the termination of any Swing Line Loan, as the case may be. Bank of
America and Bank of America Canada shall retain all the rights and obligations
of an L/C Issuer hereunder with respect to all Letters of Credit outstanding as
of the effective date of its resignation as L/C Issuer and all L/C Obligations
with respect thereto (including the right to require the Lenders to make Base
Rate Committed Loans or fund participations in Unreimbursed Amounts pursuant to
Section 2.04(c)). If Bank of America or Bank of America Canada terminates its
Swing Line Loans, it shall retain all the rights of the Swing Line Lender
provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such termination,

 

105



--------------------------------------------------------------------------------

including the right to require the Lenders to make Base Rate Committed Loans or
fund participations in outstanding Swing Line Loans pursuant to Section 2.05(a).

10.07 Confidentiality. Each of the Administrative Agents and the Lenders agrees
to maintain the confidentiality of the Information (as defined below), except
that Information may be disclosed (a) to its and its Affiliates’ directors,
officers, employees and agents, including accountants, legal counsel and other
advisors (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential); (b) to the extent requested by any
regulatory authority; (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process; (d) to any other party
to this Agreement; (e) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or the enforcement
of rights hereunder; (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any Eligible Assignee of
or Participant in, or any prospective Eligible Assignee of or Participant in,
any of its rights or obligations under this Agreement or (ii) any direct or
indirect contractual counterparty or prospective counterparty (or such
contractual counterparty’s or prospective counterparty’s professional advisor)
to any credit derivative transaction relating to obligations of the Loan
Parties; (g) with the consent of the Borrowers; (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to any Administrative Agent or any Lender
on a nonconfidential basis from a source other than a Borrower; or (i) to the
National Association of Insurance Commissioners or any other similar
organization or any nationally recognized rating agency that requires access to
information about a Lender’s or its Affiliates’ investment portfolio in
connection with ratings issued with respect to such Lender or its Affiliates. In
addition, the Administrative Agents and the Lenders may disclose the existence
of this Agreement and information about this Agreement to market data
collectors, similar service providers to the lending industry, and service
providers to any Administrative Agent and the Lenders in connection with the
administration and management of this Agreement, the other Loan Documents, the
Commitments, and the Credit Extensions.

For the purposes of this Section, “Information” means all information received
from the Loan Parties relating to the Loan Parties or their businesses, other
than any such information that is available to any Administrative Agent or any
Lender on a nonconfidential basis prior to disclosure by any Loan Party;
provided that, in the case of information received from a Loan Party after the
date hereof, such information is clearly identified in writing at the time of
delivery as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

10.08 Set-off. In addition to any rights and remedies of the Lenders provided by
law, upon the occurrence and during the continuance of any Event of Default,
each Lender is authorized at any time and from time to time, without prior
notice to the Borrower or any other Loan Party, any such notice being waived by
the Borrowers (on their own behalf and on behalf of each Loan Party) to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held by,
and other indebtedness at any time owing by, such Lender to or for the credit or
the account of the

 

106



--------------------------------------------------------------------------------

respective Loan Parties against any and all Obligations owing to such Lender,
now or hereafter existing, irrespective of whether or not the Administrative
Agents or such Lender shall have made demand under this Agreement or any other
Loan Document and although such Obligations may be contingent or unmatured or
denominated in a currency different from that of the applicable deposit or
indebtedness. Each Lender agrees promptly to notify the Borrowers and the
Administrative Agents after any such set-off and application made by such
Lender; provided, however, that the failure to give such notice shall not affect
the validity of such set-off and application.

10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If any Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by an Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations.

10.10 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

10.11 Integration. This Agreement, together with the other Loan Documents,
comprises the complete and integrated agreement of the parties on the subject
matter hereof and thereof and supersedes all prior agreements, written or oral,
on such subject matter. In the event of any conflict between the provisions of
this Agreement and those of any other Loan Document, the provisions of this
Agreement shall control; provided that the inclusion of supplemental rights or
remedies in favor of the Administrative Agents or the Lenders in any other Loan
Document shall not be deemed a conflict with this Agreement. Each Loan Document
was drafted with the joint participation of the respective parties thereto and
shall be construed neither against nor in favor of any party, but rather in
accordance with the fair meaning thereof.

10.12 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by each
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agents or any Lender or on their behalf and notwithstanding
that any Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation shall remain unpaid
or unsatisfied or any Letter of Credit shall remain outstanding.

 

107



--------------------------------------------------------------------------------

10.13 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.14 Tax Forms. (a) Each Domestic Lender that is not a “United States person”
within the meaning of Section 7701(a)(30) of the Code (a “Foreign Lender”) shall
deliver to the Domestic Administrative Agent, prior to receipt of any payment
subject to withholding under the Code (or upon accepting an assignment of an
interest herein), two duly signed completed copies of either IRS Form W-8BEN or
any successor thereto (relating to such Foreign Lender and entitling it to an
exemption from, or reduction of, withholding tax on all payments to be made to
such Foreign Lender by the Domestic Borrower pursuant to this Agreement) or IRS
Form W-8ECI or any successor thereto (relating to all payments to be made to
such Foreign Lender by the Domestic Borrower pursuant to this Agreement) or such
other evidence satisfactory to the Domestic Borrower and the Domestic
Administrative Agent that such Foreign Lender is entitled to an exemption from,
or reduction of, U.S. withholding tax. Thereafter and from time to time, each
such Foreign Lender shall (i) promptly submit to the Domestic Administrative
Agent such additional duly completed and signed copies of one of such forms (or
such successor forms as shall be adopted from time to time by the relevant
United States taxing authorities) as may then be available under then current
United States laws and regulations to avoid, or such evidence as is satisfactory
to the Domestic Borrower and the Domestic Administrative Agent of any available
exemption from or reduction of, United States withholding taxes in respect of
all payments to be made to such Foreign Lender by the Domestic Borrower pursuant
to this Agreement, (ii) promptly notify the Domestic Administrative Agent and
the Domestic Borrower of any change in circumstances which would modify or
render invalid any claimed exemption or reduction, and (iii) take such steps as
shall not be materially disadvantageous to it, in the reasonable judgment of
such Lender, and as may be reasonably necessary (including the re-designation of
its Lending Office) to avoid any requirement of applicable Laws that the
Domestic Borrower make any deduction or withholding for taxes from amounts
payable to such Foreign Lender.

Each Foreign Lender, to the extent it does not act or ceases to act for its own
account with respect to any portion of any sums paid or payable to such Lender
under any of the Loan Documents (for example, in the case of a typical
participation by such Lender), shall deliver to the Domestic Administrative
Agent on the date when such Foreign Lender ceases to act for its own account
with respect to any portion of any such sums paid or payable, and at such other
times as may be necessary in the determination of the Domestic Administrative
Agent (in the reasonable exercise of its discretion), (i) two duly signed
completed copies of the forms or statements required to be provided by such
Lender as set forth above, to establish the portion of any such sums paid or
payable with respect to which such Lender acts for its own account that is not
subject to U.S. withholding tax, and (ii) two duly signed completed copies of
IRS Form W-8IMY (or any successor forms), together with any information such
Lender chooses to transmit with such form, and any other certificate or
statement of exemption required under the Code, to

 

108



--------------------------------------------------------------------------------

establish that such Lender is not acting for its own account with respect to a
portion of any such sums payable to such Lender.

The Domestic Borrower shall not be required to pay any additional or other
amount to any Foreign Lender under Section 3.01 (i) with respect to any Taxes
required to be deducted or withheld on the basis of the information,
certificates or statements of exemption or reduction such Lender transmits with
any IRS Form required to be provided pursuant to this Section 10.14(a) or
(ii) if such Foreign Lender shall have failed to satisfy the requirements of
this Section 10.14(a); provided that if such Lender shall have satisfied the
requirement of this Section 10.14(a) on the date such Lender became a Lender or
ceased to act for its own account with respect to any payment under any of the
Loan Documents, nothing in this Section 10.14(a) shall relieve the Domestic
Borrower of its obligation to pay any amounts pursuant to Section 3.01 in the
event that, as a result of any change in any applicable law, treaty or
governmental rule, regulation or order, or any change in the interpretation,
administration or application thereof, (y) such Lender is no longer properly
entitled to deliver forms, certificates or other evidence at a subsequent date
establishing the fact that such Lender or other Person for the account of which
such Lender receives any sums payable under any of the Loan Documents is not
subject to withholding or is subject to withholding at a reduced rate as
described in Section 3.01 or (z) the rate of any such deduction or withholding
is increased. The Domestic Administrative Agent may, without reduction, withhold
any Taxes required to be deducted and withheld from any payment under any of the
Loan Documents with respect to which the Domestic Borrower is not required to
pay additional amounts under this Section 10.14(a).

(b) Upon the request of the Domestic Administrative Agent, each Domestic Lender
that is a “United States person” within the meaning of Section 7701(a)(30) of
the Code shall deliver to the Domestic Administrative Agent two duly signed
completed copies of IRS Form W-9. If such Lender fails to deliver such forms,
then the Domestic Administrative Agent may withhold from any interest payment to
such Lender an amount equivalent to the applicable back-up withholding tax
imposed by the Code, without reduction, and the Borrowers shall not be
responsible for any of those Taxes or other sums payable on account of such
Lender’s failure to deliver such forms.

(c) If any Governmental Authority asserts that any Administrative Agent did not
properly withhold or backup withhold, as the case may be, any tax or other
amount from payments made to or for the account of any Lender, such Lender shall
indemnify such Administrative Agent therefor, including all penalties and
interest, any taxes imposed by any jurisdiction on the amounts payable to such
Administrative Agent under this Section, and costs and expenses (including
Attorney Costs) of such Administrative Agent. If any Governmental Authority
asserts that any Borrower or any Administrative Agent did not properly withhold
or backup withhold, as the case may be, any tax or other amount from payments
made to or for the account of any Lender, and such improper failure to withhold
or backup withhold occurred as a result of such Lender’s failure to comply with
the applicable provisions of this Section 10.14, such Lender shall indemnify
such Borrower therefor, including all penalties and interest, any taxes imposed
by any jurisdiction on the amounts payable, and costs and expenses (including
Attorney Costs) of such Borrower. The obligation of the Lenders under this
Section shall survive the termination of the Commitments, repayment of all
Obligations and the resignation of such Administrative Agent.

 

109



--------------------------------------------------------------------------------

10.15 Replacement of Lenders. Under any circumstances set forth herein providing
that the Borrowers shall have the right to replace a Lender as a party to this
Agreement, or if any Lender is a Defaulting Lender or an Impacted Lender, the
Borrowers may, upon notice to such Lender and the Administrative Agents, replace
such Lender by causing such Lender to assign its Commitment (with the assignment
fee to be paid by the Borrowers in such instance) pursuant to Section 10.06(b)
to one or more other Lenders or Eligible Assignees procured by the Borrowers;
provided, however, that if any Borrower elects to exercise such right with
respect to any Lender pursuant to Section 3.06(b), it shall be obligated to
replace all Lenders that have made similar requests for compensation pursuant to
Section 3.01 or 3.04. The assignee Lender shall pay in full all principal,
interest and fees owing to the assignor Lender through the effective date of the
assignment and the applicable Borrower shall (x) pay in full any and all amounts
owing to such Lender through the effective date of the assignment (including any
amounts payable pursuant to Section 3.05), (y) provide appropriate assurances
and indemnities (which may include letters of credit) to the applicable L/C
Issuer and (as applicable) the Domestic Swing Line Lender as each may reasonably
require with respect to any continuing obligation to purchase participation
interests in any L/C Obligations or any Domestic Swing Line Loans then
outstanding, and (z) release such Lender from its obligations under the Loan
Documents. Any Lender being replaced shall execute and deliver an Assignment and
Assumption with respect to such Lender’s Commitment and outstanding Credit
Extensions.

10.16 Governing Law.

(a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF CALIFORNIA APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED
ENTIRELY WITHIN SUCH STATE; PROVIDED THAT EACH ADMINISTRATIVE AGENT AND EACH
LENDER SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.

(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF CALIFORNIA SITTING IN
LOS ANGELES OR OF THE UNITED STATES FOR THE CENTRAL DISTRICT OF SUCH STATE, AND
BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH BORROWER, EACH ADMINISTRATIVE
AGENT AND EACH LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO
THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH BORROWER, EACH
ADMINISTRATIVE AGENT AND EACH LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING
ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR
PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER
DOCUMENT RELATED THERETO. EACH BORROWER, EACH ADMINISTRATIVE AGENT AND EACH
LENDER WAIVES PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH
MAY BE MADE BY ANY OTHER MEANS PERMITTED BY THE LAW OF SUCH STATE.

 

110



--------------------------------------------------------------------------------

10.17 Waiver of Right to Trial by Jury; California Judicial Reference. (a) EACH
PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF
ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR
IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE
PARTIES HERETO OR ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE
TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY
HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO
THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH
ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE
WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

(b) If any action or proceeding is filed in a court of the State of California
by or against any party hereto in connection with any of the transactions
contemplated by this Agreement or any other Loan Document, (i) the court shall,
and is hereby directed to, make a general reference pursuant to California Code
of Civil Procedure Section 638 to a referee (who shall be a single active or
retired judge) to hear and determine all of the issues in such action or
proceeding (whether of fact or of law) and to report a statement of decision,
provided that at the option of any party to such proceeding, any such issues
pertaining to a “provisional remedy” as defined in California Code of Civil
Procedure Section 12281.8 shall be heard and determined by the court, and
(ii) without limiting the generality of Section 11.04, the Borrowers shall be
solely responsible to pay all fees and expenses of any referee appointed in such
action or proceeding.

10.18 USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and each Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrowers that pursuant to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrowers, which information includes the name and address of the
Borrowers and other information that will allow such Lender or Administrative
Agent, as applicable, to identify the Borrowers in accordance with the Act. The
Borrowers shall, promptly following a request by an Administrative Agent or any
Lender, provide all documentation and other information that such Administrative
Agent or such Lender requests in order to comply with its ongoing obligations
under applicable “know your customer” and antimoney laundering rules and
regulations, including the Act.

 

111



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

CORINTHIAN COLLEGES, INC.,

a Delaware corporation

By:   /s/ Robert C. Owen Name:   Robert C. Owen Title:   Senior Vice President
and Chief Accounting Officer

 

S-1



--------------------------------------------------------------------------------

EVEREST COLLEGES CANADA, INC.,

a Canadian corporation

By:

  /s/ Robert C. Owen

Name:

  Robert C. Owen

Title:

  Senior Vice President and Chief Accounting Officer

 

S-2



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as Domestic Administrative Agent

By:

  /s/ Brenda H. Little

Name:

  Brenda H. Little

Title:

  Vice President

 

S-3



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., acting through its

Canada Branch,

as Canadian Administrative Agent

By:   /s/ Medina Sales de Andrade Name:   Medina Sales de Andrade Title:   Vice
President

 

S-4



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Domestic Lender, Domestic L/C Issuer and Domestic
Swing Line Lender By:  

/s/ Karin S. Barnes

Name:   Karin S. Barnes Title:   Senior Vice President

 

S-5



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., acting through its

Canada Branch,

as a Canadian Lender, Canadian L/C Issuer and Canadian Swing Line Lender

By:

 

/s/ Medina Sales de Andrade

Name:

  Medina Sales de Andrade

Title:

  Vice President

 

S-6



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION,

as Syndication Agent and a Domestic Lender

By:  

/s/ Blake Malia

Name:   Blake Malia Title:   Assistant Vice President

 

S-7



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION,

as a Canadian Lender

By:

 

/s/ Paul Rodgers

Name:

  Paul Rodgers

Title:

  Principal Officer

 

S-8



--------------------------------------------------------------------------------

UNION BANK, N.A.,

as a Domestic Lender

By:  

/s/ Stephen W. Dunne

Name:   Stephen W. Dunne Title:   Vice President

 

S-9



--------------------------------------------------------------------------------

BANK OF MONTREAL,

as a Domestic Lender

By:  

/s/ Pauline Christopher

Name:   Pauline Christopher Title:   Vice President

 

S-10



--------------------------------------------------------------------------------

THE NORTHERN TRUST COMPANY,

as a Domestic Lender

By:   /s/ Jeffrey Gordon Name:   Jeffrey Gordon Title:   Officer

 

S-11



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A.,

as a Domestic Lender

By:   /s/ Vanessa Sheh Meyer Name:   Vanessa Sheh Meyer Title:   Senior Vice
President

 

S-12



--------------------------------------------------------------------------------

BANK OF THE WEST,

as a Domestic Lender

By:   /s/ Robert Thomas Name:   Robert Thomas Title:   Vice President By:   /s/
Cecile Serovia Name:   Cecile Serovia Title:   Vice President

 

S-13



--------------------------------------------------------------------------------

BARCLAYS BANK PLC,

as a Domestic Lender

By:

  /s/ Diane Rolfe

Name:

  Diane Rolfe

Title:

  Director

 

S-14



--------------------------------------------------------------------------------

THE BANK OF EAST ASIA, LIMITED, NEW YOUR BRANCH,

as a Domestic Lender

By:   /s/ Kenneth Pettis Name:   Kenneth Pettis Title:   SVP, Head of Corporate
Syndications By:   /s/ Kitty Sin Name:   Kitty Sin Title:   SVP, Head of Credit

 

S-15